Exhibit 10.1

[EXECUTION COPY]

MASTER TRANSACTION AGREEMENT

dated as of

October 25, 2006

by and among

AMERISOURCEBERGEN CORPORATION,

PHARMERICA, INC.,

KINDRED HEALTHCARE, INC.,

KINDRED PHARMACY SERVICES, INC.,

KINDRED HEALTHCARE OPERATING, INC.,

SAFARI HOLDING CORPORATION,

HIPPO MERGER CORPORATION,

and

RHINO MERGER CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE ARTICLE 1    DEFINITIONS   

Section 1.01. Definitions

   2

Section 1.02. Other Definitional and Interpretative Provisions

   29 ARTICLE 2    SEPARATION OF ASSETS; DISTRIBUTION OF HIPPORX   

Section 2.01. Timing of HippoRx Distribution

   30

Section 2.02. Transfer of Assets; Assumption of Liabilities.

   30

Section 2.03. Governmental Approvals; Consents.

   31

Section 2.04. Termination of Agreements.

   32

Section 2.05. HippoRx Distribution.

   32 ARTICLE 3    SEPARATION OF ASSETS; DISTRIBUTION OF RHINORX   

Section 3.01. Timing of RhinoRx Distribution

   33

Section 3.02. Transfer of Assets; Assumption of Liabilities.

   33

Section 3.03. Governmental Approvals; Consents.

   34

Section 3.04. Termination of Agreements.

   35

Section 3.05. RhinoRx Distribution.

   36 ARTICLE 4    ORGANIZATION OF NEWCO   

Section 4.01. Organization of Newco

   36

Section 4.02. Directors and Officers of Newco

   37

Section 4.03. Organization of Merger Subs

   37

Section 4.04. Approvals of Hippo and Rhino

   37 ARTICLE 5    THE MERGERS   

Section 5.01. The Hippo Merger.

   37

Section 5.02. The Rhino Merger.

   38

Section 5.03. Certificates of Incorporation; Bylaws.

   38

Section 5.04. Directors and Officers

   39

 

i



--------------------------------------------------------------------------------

ARTICLE 6    CONVERSION AND EXCHANGE OF SHARES   

Section 6.01. Conversion of Shares

   39

Section 6.02. Exchange Procedures.

   40

Section 6.03. Fractional Shares

   41

Section 6.04. Adjustments Related to IRS Ruling

   41

Section 6.05. Withholding Rights

   42

Section 6.06. Transferring Hippo Employee Stock Options.

   42

Section 6.07. Transferring Rhino Employee Stock Options.

   43

Section 6.08. Restricted Stock.

   44

Section 6.09. Newco Actions

   45 ARTICLE 7    REPRESENTATIONS AND WARRANTIES OF HIPPO   

Section 7.01. Corporate Existence and Power

   45

Section 7.02. Corporate Authorization.

   46

Section 7.03. Governmental Authorization

   47

Section 7.04. Non-contravention

   47

Section 7.05. Capitalization.

   47

Section 7.06. HippoRx Entities.

   48

Section 7.07. SEC Filings and the Sarbanes-Oxley Act.

   49

Section 7.08. Financial Statements.

   51

Section 7.09. Information Supplied

   51

Section 7.10. Absence of Certain Changes

   52

Section 7.11. No Undisclosed Liabilities

   54

Section 7.12. Compliance with Laws and Court Orders.

   55

Section 7.13. Litigation.

   56

Section 7.14. Finders’ Fees

   56

Section 7.15. Taxes.

   57

Section 7.16. Employee Benefit Plans; Employees.

   57

Section 7.17. Environmental Matters.

   59

Section 7.18. Property Matters.

   60

Section 7.19. Intellectual Property.

   61

Section 7.20. HippoRx Material Contracts.

   62

Section 7.21. Insurance

   65

Section 7.22. Intercompany Transactions

   66

Section 7.23. Sufficiency of Transferred Assets

   66

Section 7.24. Tax Treatment

   66

Section 7.25. Opinion of Financial Advisor

   66

Section 7.26. Lexicon Pharmacy Services

   66

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    REPRESENTATIONS AND WARRANTIES OF RHINO   

Section 8.01. Corporate Existence and Power

   67

Section 8.02. Corporate Authorization.

   67

Section 8.03. Governmental Authorization

   68

Section 8.04. Non-contravention

   68

Section 8.05. Capitalization.

   69

Section 8.06. RhinoRx Entities.

   69

Section 8.07. SEC Filings and the Sarbanes-Oxley Act.

   70

Section 8.08. Financial Statements.

   72

Section 8.09. Information Supplied

   72

Section 8.10. Absence of Certain Changes

   73

Section 8.11. No Undisclosed Liabilities

   75

Section 8.12. Compliance with Laws and Court Orders.

   75

Section 8.13. Litigation.

   77

Section 8.14. Finders’ Fees

   77

Section 8.15. Taxes.

   78

Section 8.16. Employee Benefit Plans; Employees.

   78

Section 8.17. Environmental Matters.

   80

Section 8.18. Property Matters.

   80

Section 8.19. Intellectual Property.

   82

Section 8.20. RhinoRx Material Contracts.

   83

Section 8.21. Insurance

   86

Section 8.22. Intercompany Transactions

   86

Section 8.23. Sufficiency of Transferred Assets

   87

Section 8.24. Tax Treatment

   87

Section 8.25. Opinion of Financial Advisor

   87 ARTICLE 9    COVENANTS OF HIPPO   

Section 9.01. Conduct of Hippo and HippoRx

   87

Section 9.02. No Solicitation; Other Offers.

   90

Section 9.03. Intercompany Accounts

   91

Section 9.04. HippoRx Financing

   91

Section 9.05. Hippo Financial Statements

   91 ARTICLE 10    COVENANTS OF RHINO   

Section 10.01. Conduct of Rhino and RhinoRx

   92

Section 10.02. No Solicitation; Other Offers.

   94

Section 10.03. Intercompany Accounts

   95

Section 10.04. RhinoRx Financing

   95

 

iii



--------------------------------------------------------------------------------

Section 10.05. Rhino Financial Statements

   96 ARTICLE 11    COVENANTS OF HIPPO, RHINO AND NEWCO   

Section 11.01. Reasonable Best Efforts.

   96

Section 11.02. Certain Filings

   97

Section 11.03. Public Announcements

   98

Section 11.04. Further Assurances

   98

Section 11.05. Access to Information.

   99

Section 11.06. Notices of Certain Events

   99

Section 11.07. Confidentiality.

   100

Section 11.08. Governance of Newco

   101

Section 11.09. Non-Competition; Non-Solicitation.

   101

Section 11.10. Transition Planning Committee.

   103

Section 11.11. Tax-Free Transaction.

   104

Section 11.12. Director and Officer Liability.

   104

Section 11.13. Stock Exchange Listing

   106

Section 11.14. Certain Agreements

   106 ARTICLE 12    EMPLOYEE MATTERS   

Section 12.01. Hippo Employee Matters.

   107

Section 12.02. Rhino Employee Matters.

   109

Section 12.03. No Third Party Beneficiaries

   111

Section 12.04. Severance

   111

Section 12.05. Intention and Scope

   111

Section 12.06. Cooperation

   112 ARTICLE 13    CONDITIONS TO THE OBLIGATIONS OF THE PARTIES   

Section 13.01. Conditions to the Obligations of Each Party.

   112

Section 13.02. Conditions to the Obligations of Hippo

   114

Section 13.03. Conditions to the Obligations of Rhino

   115 ARTICLE 14    TERMINATION   

Section 14.01. Termination

   116

Section 14.02. Effect of Termination

   117

 

iv



--------------------------------------------------------------------------------

ARTICLE 15    SURVIVAL AND INDEMNIFICATION; RELEASES   

Section 15.01. Survival

   117

Section 15.02. Indemnification.

   118

Section 15.03. Indemnification Procedures.

   120

Section 15.04. Calculation of Damages

   122

Section 15.05. Release of Pre-Closing Claims.

   122

Section 15.06. Exclusivity

   123 ARTICLE 16    MISCELLANEOUS   

Section 16.01. Representations and Warranties

   124

Section 16.02. Notices

   125

Section 16.03. Amendments and Waivers

   126

Section 16.04. Fees and Expenses

   126

Section 16.05. Disclosure Schedule References

   127

Section 16.06. Binding Effect; Benefit; Assignment

   127

Section 16.07. Governing Law

   127

Section 16.08. Jurisdiction

   127

Section 16.09. WAIVER OF JURY TRIAL

   128

Section 16.10. Counterparts; Effectiveness

   128

Section 16.11. Entire Agreement

   128

Section 16.12. Severability

   128

Section 16.13. Specific Performance

   129

 

Hippo Disclosure Schedule Rhino Disclosure Schedule Annex A    Adjustments
Exhibit A    Form of Hippo Newco Transition Services Agreement Exhibit B   
HippoRx Balance Sheet Exhibit C    Information Services Agreement Term Sheet
Exhibit D    Form of Newco Hippo Transition Services Agreement Exhibit E    Form
of Newco Supply Agreement Exhibit F    Form of Rhino Hippo Transition Services
Agreement Exhibit G    Form of Rhino Newco Transition Services Agreement
Exhibit H    RhinoRx Balance Sheet Exhibit I    Form of Trademark License
Agreement Exhibit J    Newco Charter Exhibit K    Newco Bylaws Exhibit L   
Hippo Merger Sub Charter Exhibit M    Hippo Merger Sub Bylaws Exhibit N    Rhino
Merger Sub Charter

 

v



--------------------------------------------------------------------------------

Exhibit O    Rhino Merger Sub Bylaws Exhibit P    Hippo Institutional Pharmacy
Business Unaudited Financials as of June 30, 2006 Exhibit Q    Hippo
Institutional Pharmacy Business Unaudited Financials as of September 30, 2006
(excluding Hippo Retail Pharmacies) Exhibit R    Rhino Institutional Pharmacy
Business Unaudited Financials as of September 30, 2006 Exhibit S    MPPA
Sideletter Exhibit T    Hippo IRS Rulings Exhibit U    Rhino IRS Rulings

 

vi



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT

THIS MASTER TRANSACTION AGREEMENT (this “Agreement”), dated as of October 25,
2006, is by and among AmerisourceBergen Corporation, a Delaware corporation
(“Hippo”), PharMerica, Inc., a Delaware corporation and wholly-owned subsidiary
of Hippo (“HippoRx”), Kindred Healthcare, Inc., a Delaware corporation
(“Rhino”), Kindred Healthcare Operating, Inc., a Delaware corporation and
wholly-owned subsidiary of Rhino (“Rhino Parent Sub”), Kindred Pharmacy
Services, Inc., a Delaware corporation and wholly-owned subsidiary of Rhino
Parent Sub (“RhinoRx”), Safari Holding Corporation, a Delaware corporation
(“Newco”), Hippo Merger Corporation, a Delaware corporation and wholly-owned
subsidiary of Newco (“Hippo Merger Sub”), and Rhino Merger Corporation, a
Delaware corporation and wholly-owned subsidiary of Newco (“Rhino Merger Sub”).

WHEREAS, the Board of Directors of Hippo has determined that it is advisable and
in the best interests of Hippo and its stockholders to separate Hippo’s
institutional pharmacy business from Hippo pursuant to a spin-off of HippoRx to
the stockholders of Hippo, followed immediately by the merger of Hippo Merger
Sub with and into HippoRx (the “HippoRx Merger”);

WHEREAS, the Board of Directors of Rhino has determined that it is advisable and
in the best interests of Rhino and its stockholders to separate Rhino’s
institutional pharmacy business from Rhino pursuant to a spin-off of RhinoRx to
the stockholders of Rhino, followed immediately by the merger of Rhino Merger
Sub with and into RhinoRx (the “RhinoRx Merger”);

WHEREAS, the Board of Directors of each of HippoRx, RhinoRx, Hippo Merger Sub,
Rhino Merger Sub and Newco has determined that it is advisable and in the best
interests of the stockholders of HippoRx, RhinoRx, Hippo Merger Sub, Rhino
Merger Sub and Newco, respectively, to effect the HippoRx Merger and the RhinoRx
Merger, as applicable;

WHEREAS, it is the intention of the parties hereto that each of the spin-offs of
HippoRx and RhinoRx qualifies as a tax-free transaction described in Section 355
of the Internal Revenue Code of 1986, as amended (the “Code”), and that
Section 355(e) of the Code not apply to either spin-off as a result of the
HippoRx Merger or the RhinoRx Merger; and

WHEREAS, it is the intention of the parties hereto that the HippoRx Merger and
RhinoRx Merger shall constitute exchanges described in Section 351 of the Code.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

“Active Transferring Hippo Employee” means a Transferring Hippo Employee who, as
of immediately prior to the HippoRx Distribution, is then a current employee of
Hippo or its Subsidiaries.

“Active Transferring Rhino Employee” means a Transferring Rhino Employee who, as
of immediately prior to the RhinoRx Distribution, is then a current employee of
Rhino or its Subsidiaries.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.

“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including the following:

 

  (i) all accounting and other books, records and files whether in paper,
computer, electronic or any other form;

 

  (ii) all personal property and interests therein, including machinery,
equipment, furniture, office equipment, communications equipment, vehicles,
storage tanks, spare and replacement parts, special and general tools, test
devices and other tangible personal property;

 

2



--------------------------------------------------------------------------------

  (iii) all inventories of materials, parts, raw materials, supplies,
work-in-process and finished goods and products;

 

  (iv) all interests in real property of whatever nature, including fee simple
and leasehold interests and interests in easements and rights of way, whether as
owner, mortgagee or holder of a Lien in real property, lessor, sublessor,
lessee, sublessee or otherwise, and copies of all related documentation;

 

  (v) all license agreements, leases of personal property, open purchase orders
for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments;

 

  (vi) all deposits (including deposits with vendors), letters of credit and
performance and surety bonds;

 

  (vii) all domestic and foreign patents, copyrights, trade names, trademarks,
service marks and registrations and applications for any of the foregoing, mask
works, trade secrets, inventions, other proprietary information and licenses
from third Persons granting the right to use any of the foregoing;

 

  (viii) all computer applications, programs and other software, including
operating software, network software, firmware, middleware, design software,
design tools, systems documentation and instructions;

 

  (ix) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, records pertaining to customers
and customer accounts, customer and vendor data, correspondence and lists,
product literature, artwork, design, development and manufacturing files, vendor
and customer drawings, formulations and specifications, quality records and
reports and other books, records, studies, surveys, reports, plans and
documents;

 

  (x) all prepaid expenses, trade accounts and other accounts and notes
receivable;

 

  (xi) all rights under contracts or agreements, all claims or rights against
any Person arising from the ownership of any Asset, all rights in connection
with any bids or offers and all claims, choices in action or similar rights,
whether accrued or contingent;

 

3



--------------------------------------------------------------------------------

  (xii) all insurance proceeds and rights under insurance policies and all
rights in the nature of insurance, indemnification or contribution; and

 

  (xiii) all licenses, permits, approvals and authorizations that have been
issued by any Governmental Authority.

“Base Confidentiality Agreement” means the Confidentiality Agreement dated as of
January 11, 2006 between Hippo and Rhino.

“Benefit Plan” means each material “employee benefit plan”, as defined in
Section 3(3) of ERISA, each employment, change in control, severance or similar
contract, plan, arrangement or policy and each other material plan or
arrangement (written or oral) providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation (whether funded or unfunded), vacation
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance benefits).

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Cash Distribution Amount” means the sum of the HippoRx Final Financing Amount
and the RhinoRx Final Financing Amount.

“Clean Team Confidentiality Agreement” means the Confidentiality Agreement dated
as of June 8, 2006 between Hippo and Rhino.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties, other than Governmental Approvals.

“Contract” means any legally binding contract, lease, license, arrangement,
commitment or agreement.

“Delaware Law” means the General Corporation Law of the State of Delaware.

“Distribution Time” means such time as is mutually agreed by Hippo and Rhino for
the consummation of the Distributions on the Closing Date.

“Distributions” means the HippoRx Distribution and the RhinoRx Distribution.

 

4



--------------------------------------------------------------------------------

“Environmental Laws” means any Applicable Laws or any agreement with any
Governmental Authority relating to the environment or to pollutants,
contaminants, wastes or chemicals or any toxic or otherwise hazardous
substances, wastes or materials.

“Environmental Liabilities” means Liabilities or obligations of or relating to
any entity, whether accrued, contingent, absolute, determined, determinable or
otherwise, arising under or relating to any Environmental Law or any Hazardous
Substance.

“Environmental Permits” means all Governmental Approvals required by
Environmental Laws and relating to the business of any entity as currently
conducted.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code.

“Excluded Employee” means any individual who would otherwise be a Transferring
Hippo Employee or Transferring Rhino Employee, as applicable, but who is
retained by Hippo or Rhino, as applicable, and whose employment is not
transferred to Newco in connection with the transactions contemplated by this
Agreement, as consented to in writing by Hippo or Rhino, as applicable, which
consent shall not unreasonably be withheld. Section 1.01 of the Hippo Disclosure
Schedule and Section 1.01 of the Rhino Disclosure Schedule, as applicable, set
forth the Excluded Employees, as such schedules may be updated from time to time
prior to the Distribution Time, under the heading “Excluded Employees”.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Approvals” means any notices, reports or other filings to be made
with, or any consents, registrations, approvals, permits, licenses,
authorizations and waivers to be obtained from, any Governmental Authority.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof, including any contractors of a
governmental authority, department or agency as authorized by law, and acting
pursuant to the terms and conditions of any such contract.

“Hazardous Substance” means any pollutant, contaminant, waste or chemical or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
any substance, waste or material regulated under any Environmental Law.

 

5



--------------------------------------------------------------------------------

“Hippo Benefit Plan” means any Benefit Plan, other than a HippoRx Benefit Plan,
sponsored, maintained or contributed to by Hippo or any of its Subsidiaries.

“Hippo Common Stock” means the Common Stock, par value $0.01 per share, of
Hippo.

“Hippo Credit Agreement” means the Credit Agreement dated as of December 2, 2004
among Hippo, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other Loan Documents referred to therein, each as
amended.

“HippoDC” means AmerisourceBergen Drug Corporation, a Delaware corporation.

“Hippo Institutional Pharmacy Business” means the business of providing
independent pharmaceutical dispensing services to long-term care facilities and
alternate site settings, including skilled nursing facilities, assisted living
facilities and residential living communities, which services include the
purchasing, repackaging and dispensing of pharmaceuticals, both prescription and
non-prescription, and the delivery of such pharmaceuticals to healthcare
facilities for administration, as well as various supplemental healthcare
services that complement such pharmacy services, and also including the HippoRx
Retail Pharmacies, but excluding (i) the Hippo Retail Pharmacies, (ii) the Hippo
Workers’ Compensation Business, (iii) the Hippo Specialty Pharmacy Business,
(iv) the Hippo Packaging and Repackaging Services and (v) the Hippo Solutions
Business.

“Hippo Lender Approval” means any and all waivers, consents, amendments and
releases required under the Hippo Credit Agreement to permit consummation of the
Transactions contemplated hereby.

“Hippo Newco Transition Services Agreement” means the Transition Services
Agreement between Newco and Hippo substantially in the form attached hereto as
Exhibit A and providing for the provision by Hippo to Newco of the services to
be determined pursuant to Section 11.14.

“Hippo Operating Sub” means Pharmacy Corporation of America, a California
corporation.

“Hippo Packaging and Repackaging Services” means the business of delivering unit
dose, punch card, unit-of-use and other packaging solutions to institutional and
retail healthcare providers and providing contracted packaging services for
pharmaceutical manufacturers.

 

6



--------------------------------------------------------------------------------

“Hippo Pre-Distribution Stock Value” means the closing per-share price of Hippo
Common Stock trading “regular way with due bills” as listed on the NYSE as of
4:00 p.m. Eastern Standard Time or Eastern Daylight Time (whichever shall then
be in effect) on the Closing Date; provided, however that if the HippoRx
Distribution occurs at a time when the NYSE is open for trading, Hippo
Pre-Distribution Stock Value shall mean the price at which the Hippo Common
Stock trading “regular way with due bills” last trades immediately before the
HippoRx Distribution; provided further that if the HippoRx Distribution occurs
prior to the first trade of Hippo Common Stock on the Closing Date, Hippo
Pre-Distribution Stock Value shall mean the price at which Hippo Common Stock
trading “regular way with due bills” last trades on the trading date immediately
prior to the Closing Date. If listing of the Newco Common Stock on the NYSE is
not approved, references in this definition to the NYSE shall be to the NASDAQ
Stock Market.

“Hippo Restricted Stock” means Hippo Common Stock that is Restricted Stock.

“Hippo Retail Pharmacies” means the (i) three retail pharmacies of HippoRx
located in Hawaii and (ii) one retail pharmacy of HippoRx located in Fowler,
California.

“Hippo Retained Subsidiaries” means PMSI, Inc., a Florida corporation, and
TMESYS, Inc., a Florida corporation.

“Hippo Solutions Business” means the business of providing automation solutions,
pharmacy management services, consulting services (including pharmacy consulting
services), temporary leadership and staffing services (including leadership and
staffing services for pharmacies), training services and other related services
(including training services and other related services for pharmacies).

“Hippo Specialty Pharmacy Business” means the business of providing
distribution and other services, including group purchasing services, to
physicians and alternate care providers; dispensing specialty pharmaceutical
products, including, without limitation, orally-administered specialty
pharmaceutical products, pharmaceutical products administered by infusion,
injectable pharmaceutical products (including without limitation vaccines) and
plasma and other blood products, to physicians and patients (including patients
residing in long-term care or other alternate care facilities) but not directly
to alternate care or long-term care facilities pursuant to pharmacy services
agreements with such facilities; providing commercialization, third party
logistics and other services to biotech and other pharmaceutical manufacturers;
and providing reimbursement and healthcare consulting, practice management,
market research and analytics, and physician education.

 

7



--------------------------------------------------------------------------------

“Hippo Stock Option” means any option to purchase shares of Hippo Common Stock
granted under any employee stock option or compensation plan or arrangement of
Hippo.

“Hippo Workers’ Compensation Business” means the business of providing pharmacy
benefit management services, prescription medications, medical equipment,
medical supplies and in-home medical services for the workers’ compensation,
chronically ill and catastrophically injured populations.

“HippoRx Acquisition Proposal” means, other than the transactions contemplated
by this Agreement, any offer, proposal or inquiry relating to, or any Third
Party indication of interest in, (i) any acquisition or purchase, direct or
indirect, of 5% or more of the consolidated assets of the Hippo Institutional
Pharmacy Business or over 5% of any class of equity or voting securities of
Hippo or any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 5% of the consolidated assets of the Hippo Institutional
Pharmacy Business, (ii) any tender offer (including a self-tender offer) or
exchange offer that, if consummated, would result in such Third Party’s
beneficially owning 5% or more of any class of equity or voting securities of
Hippo or any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 5% of the consolidated assets of the Hippo Institutional
Pharmacy Business, (iii) a merger, consolidation, share exchange, business
combination, sale of substantially all the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving Hippo or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute more than 5% of the consolidated assets of the Hippo
Institutional Pharmacy Business or (iv) any other transaction the consummation
of which could reasonably be expected to impede, interfere with, prevent or
materially delay the transactions contemplated hereby; provided that
notwithstanding anything in the foregoing, “HippoRx Acquisition Proposal” shall
not include any transaction (x) involving the Non-HippoRx Group (that does not
also involve the Hippo Institutional Pharmacy Business) or (y) involving an
acquisition of at least a majority of the outstanding shares of Hippo Common
Stock or a majority of Hippo’s consolidated assets by a Third Party (whether by
purchase, tender offer, exchange offer, merger, consolidation, business
combination or otherwise), if in the case of each of (x) and (y), the
consummation of such transaction would not prevent or materially impede,
interfere with or delay the transactions contemplated hereby.

“HippoRx Assets” means any Assets that are owned, used or held for use by Hippo
or any of its Subsidiaries primarily in connection with the Hippo Institutional
Pharmacy Business, including:

(i) the Assets reflected on the HippoRx Balance Sheet, unless disposed of to
Third Parties after the date thereof, but excluding any Non-HippoRx Assets;

(ii) any HippoRx Contracts;

 

8



--------------------------------------------------------------------------------

(iii) any capital stock or other ownership interests in the HippoRx Entities;

(iv) all right, title and interest of Hippo and its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) in the HippoRx Leases set
forth in Section 7.18(a) of the Hippo Disclosure Schedule and in the HippoRx
Owned Properties set forth on Section 7.18(b) of the Hippo Disclosure Schedule;

(v) any Assets that are expressly contemplated by the Transaction Agreements (or
the Schedules thereto) as Assets to be retained by or assigned to the Hippo
Institutional Pharmacy Business or any HippoRx Entity;

(vi) any governmental licenses, permits, approvals, certificates and other
governmental authorizations held in the name of Hippo or any of its Subsidiaries
that are primarily related to the Hippo Institutional Pharmacy Business, except
for licenses, permits, approvals, certificates or other governmental
authorizations that are used in the business of the Non-HippoRx Group; and

(vii) any Assets listed or described on Section 1.01 of the Hippo Disclosure
Schedule under the heading “HippoRx Assets”.

Subject to the foregoing sentence, in the event that any Asset is included in
both the definition of “HippoRx Asset” and “Non-HippoRx Asset” then (i) if it is
specifically referred to in a definition or schedule or otherwise (including in
any other Transaction Agreement), it shall be treated in accordance with such
specific reference and (ii) otherwise it shall be treated as a HippoRx Asset or
Non-HippoRx Asset based upon whether it is used or held for use primarily in
connection with the Hippo Institutional Pharmacy Business or primarily in
connection with the business of the Non-HippoRx Group.

“HippoRx Audited EBITDA” means the earnings before interest, taxes, depreciation
and amortization of the Hippo Institutional Pharmacy Business for the nine
months ended June 30, 2006, as derived from the financial information contained
in the notes to the audited financial statements of the Hippo Institutional
Pharmacy Business as of and for the fiscal year ended September 30, 2006, but
excluding the effect of any audit adjustments reflected in such financial
statements solely relating to the timing of recognition of liabilities accrued
pursuant to Statement of Financial Accounting Standards No. 5.

“HippoRx Balance Sheet” means the unaudited balance sheet of the Hippo
Institutional Pharmacy Business as of June 30, 2006 as attached as Exhibit B
hereto.

 

9



--------------------------------------------------------------------------------

“HippoRx Balance Sheet Date” means June 30, 2006.

“HippoRx Benefit Plan” means any Benefit Plan sponsored or maintained solely by
a HippoRx Entity.

“HippoRx Common Stock” means the Common Stock, par value $0.01 per share, of
HippoRx.

“HippoRx Contracts” means the following Contracts to which Hippo or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of
their respective Assets is bound, whether or not in writing:

(i) any Contract that relates primarily to the Hippo Institutional Pharmacy
Business;

(ii) any Contract or other instrument representing HippoRx Liabilities;

(iii) any Contract that is expressly contemplated pursuant to this Agreement or
any of the other Transaction Agreements to be assigned or transferred to or
retained by a HippoRx Entity; and

(iv) any guarantee, indemnity, representation, warranty or other Liability of
Hippo or any of its Subsidiaries (other than any HippoRx Entity) in respect of
any other HippoRx Contract, any HippoRx Liability or the Hippo Institutional
Pharmacy Business.

Notwithstanding the preceding sentence, “HippoRx Contracts” do not include any
such Contract that is expressly contemplated to be assigned to or retained by
Hippo or any of its Subsidiaries (other than the HippoRx Entities) pursuant to
any Transaction Agreement.

With respect to any Contract that relates in material part to both the Hippo
Institutional Pharmacy Business and the business of the Non-HippoRx Group and
that is not specifically contemplated by this Agreement to be assigned to or
retained by the HippoRx Entities or Hippo and its Subsidiaries (other than the
HippoRx Entities), the parties will cooperate in good faith to apportion the
rights and obligations thereunder to the Hippo Institutional Pharmacy Business
and the Non-HippoRx Group, and to treat such Contract as a HippoRx Contract only
to the extent relating to the Hippo Institutional Pharmacy Business.

“HippoRx Distribution” means the distribution on the Closing Date by Hippo to
the holders of Hippo Common Stock of all the outstanding shares of HippoRx
Common Stock upon the terms and conditions more fully set forth in Section 2.05.

 

10



--------------------------------------------------------------------------------

“HippoRx Entities” means HippoRx and each of its Subsidiaries, other than the
Hippo Retained Subsidiaries.

“HippoRx Estimated EBITDA” means $32,769,679.

“HippoRx Final Financing Amount” has the meaning set forth on Annex A hereto.

“HippoRx Group” means the direct or indirect interest of Hippo (either itself or
through its direct or indirect Subsidiaries, or any of their predecessors or
successors) in (i) the Hippo Institutional Pharmacy Business and (ii) any
business or operations that were terminated, divested or discontinued by the
HippoRx Entities (and their respective predecessors and successors).

“HippoRx Liabilities” means any Liabilities (regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to, on or subsequent to the Closing Date, regardless of where or
against whom such Liabilities are asserted or determined or whether asserted or
determined prior to the Closing Date, and regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of law, fraud or
misrepresentation) relating to, arising out of, or resulting from the business
of the HippoRx Group, including:

(i) the Liabilities reflected on the HippoRx Balance Sheet, subject to any
discharge of such Liabilities subsequent to the HippoRx Balance Sheet Date;

(ii) any Liabilities that are expressly contemplated by the Transaction
Agreements (or the Schedules thereto) as Liabilities to be retained or assumed
by any HippoRx Entity, subject to discharge of such Liabilities subsequent to
the HippoRx Balance Sheet Date, and all agreements, obligations and Liabilities
of any HippoRx Entity under the Transaction Agreements;

(iii) all Liabilities listed or described in Section 1.01 of the Hippo
Disclosure Schedule under the heading “HippoRx Liabilities”; and

(iv) any Liabilities, including, except as expressly set forth in Article 12
hereof, any employee-related Liabilities and Environmental Liabilities,
primarily relating to, arising out of or resulting from (whether arising before,
on or after the Closing Date):

(A) the HippoRx Group, including the operation of the Hippo Institutional
Pharmacy Business, as conducted at any time prior to, on or after the Closing
Date (including any Liability relating to, arising out of or resulting from any
act or failure to act by any director, officer, employee, agent or
representative

 

11



--------------------------------------------------------------------------------

(whether or not such act or failure to act is or was within such Person’s
authority));

(B) the operation of any business conducted by any HippoRx Entity at any time
after the Closing Date (including any Liability relating to, arising out of or
resulting from any act or failure to act by any director, officer, employee,
agent or representative (whether or not such act or failure to act is or was
within such Person’s authority)); or

(C) any HippoRx Assets.

Subject to the foregoing sentence, in the event that any Liability is included
in both the definition of “HippoRx Liability” and “Non-HippoRx Liability” then
(i) if it is specifically referred to in a definition or schedule or otherwise
(including in any of the other Transaction Agreements), it shall be treated in
accordance with such specific reference and (ii) otherwise it shall be treated
as a HippoRx Liability or Non-HippoRx Liability to the extent it relates to the
business of the HippoRx Group or the Non-HippoRx Group, respectively.

“HippoRx Retail Pharmacies” means the HippoRx retail pharmacy in Phoenix,
Arizona and the five HippoRx retail pharmacies in Baltimore, Maryland.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Information Services Agreement” means the Information Services Agreement
between Newco and Rhino substantially on the terms set forth in the term sheet
attached hereto as Exhibit C.

“knowledge” of Hippo or Rhino, as the case may be, means to the knowledge after
reasonable inquiry of such Person’s employees set forth on Section 1.01 of the
Hippo Disclosure Schedule or Rhino Disclosure Schedule, as the case may be,
under the heading “Knowledge of Hippo” or “Knowledge of Rhino”, as the case may
be.

“Liabilities” means any and all losses, claims, charges, debts, demands,
Actions, damages, obligations, payments, costs and expenses, bonds, indemnities
and similar obligations, covenants, controversies, promises, omissions,
guarantees, make whole agreements and similar obligations, and other
liabilities, including all contractual obligations, whether absolute or
contingent, inchoate or otherwise, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
including those arising under any law, rule, regulation, Action, threatened or
contemplated Action (including the costs and expenses of demands, assessments,
judgments, settlements and compromises relating thereto and attorneys’ fees and
any and all

 

12



--------------------------------------------------------------------------------

costs and expenses (including allocated costs of in-house counsel and other
personnel), whatsoever reasonably incurred in investigating, preparing or
defending against any such Actions or threatened or contemplated Actions), order
or consent decree of any Governmental Authority or any award of any arbitrator
or mediator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under the Transaction Agreements or
incurred by a party thereto in connection with enforcing its rights to
indemnification thereunder, in each case, whether or not recorded or reflected
or required to be recorded or reflected on the books and records or financial
statements of any Person.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset. For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

“Material Adverse Effect” means, with respect to (a) HippoRx, a material adverse
effect on the condition (financial or otherwise), business, assets or results of
operations of the Hippo Institutional Pharmacy Business, taken as a whole,
excluding any such effect resulting from or arising in connection with
(i) changes or conditions generally affecting the industries in which the Hippo
Institutional Pharmacy Business (including the HippoRx Entities) operate, but
only to the extent the effect on the Hippo Institutional Pharmacy Business,
taken as a whole, is not materially worse than the effect on the Rhino
Institutional Pharmacy Business, taken as a whole, (ii) changes in general
economic, regulatory (including changes in Applicable Laws, accounting rules or
interpretations of the foregoing) or political conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon or within the United States, but only to the extent the
effect on the Hippo Institutional Pharmacy Business, taken as a whole, is not
materially worse than the effect on the Rhino Institutional Pharmacy Business,
taken as a whole, or (iii) the announcement of this Agreement or of the
transactions contemplated hereby or by the other Transaction Agreements; and
(b) RhinoRx, a material adverse effect on the condition (financial or
otherwise), business, assets or results of operations of the Rhino Institutional
Pharmacy Business, taken as a whole, excluding any such effect resulting from or
arising in connection with (x) changes or conditions generally affecting the
industries in which the Rhino Institutional Pharmacy Business (including the
RhinoRx Entities) operate, but only to the extent the effect on the Rhino
Institutional Pharmacy Business, taken as a whole, is not materially worse than
the effect on the Hippo Institutional Pharmacy Business, taken as a whole,
(y) changes in general economic, regulatory (including changes in Applicable
Laws, accounting rules or interpretations of the

 

13



--------------------------------------------------------------------------------

foregoing) or political conditions, including the engagement by the United
States in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon or
within the United States, but only to the extent the effect on the Rhino
Institutional Pharmacy Business, taken as a whole, is not materially worse than
the effect on the Hippo Institutional Pharmacy Business, taken as a whole, or
(z) the announcement of this Agreement or of the transactions contemplated
hereby or by the other Transaction Agreements.

“Mergers” means the HippoRx Merger and the RhinoRx Merger.

“Merger Subs” means Hippo Merger Sub and Rhino Merger Sub.

“Newco Common Stock” means the Common Stock, par value $0.01 per share, of
Newco.

“Newco Hippo Transition Services Agreement” means the Transition Services
Agreement between Hippo and Newco substantially in the form attached hereto as
Exhibit D and providing for the provision by Newco to the Hippo Workers’
Compensation Business of the services to be determined pursuant to
Section 11.14.

“Newco Non-Compensation Share Number” means the total number of Newco shares to
be issued at Closing, including fractional shares (but not including
post-Closing issuances of equity to new management and any shares of Restricted
Stock), as such number is mutually agreed by Hippo and Rhino prior to Closing.

“Newco Price Ratio” means the quotient obtained by dividing the Newco Stock
Value by the Hippo Pre-Distribution Stock Value or Rhino Pre-Distribution Stock
Value, as applicable.

“Newco Share Ratio” means the quotient obtained by dividing the Hippo
Pre-Distribution Stock Value or Rhino Pre-Distribution Stock Value by the Newco
Stock Value.

“Newco Stock Value” means the closing per-share price of Newco Common Stock as
listed on the NYSE as of the closing of trading on the first trading date
following the Closing Date; provided, however that if the Effective Time occurs
at a time when the NYSE is open for trading, Newco Stock Value shall mean the
price at which the Newco Common Stock trades immediately after the Effective
Time; and provided further, that if the Effective Time occurs prior to opening
of trading on the NYSE on the Closing Date, the Newco Stock Value shall mean the
price at which Newco Common Stock first trades on the Closing Date. If listing
of the Newco Common Stock on the NYSE is not approved, references in this
definition to the NYSE shall be to the NASDAQ Stock Market.

 

14



--------------------------------------------------------------------------------

“Newco Supply Agreement” means the Prime Vendor Agreement between Newco and
HippoDC in the form attached hereto as Exhibit E.

“Newco Total Share Number” means the total number of shares of Newco Common
Stock required to be issued pursuant to Section 6.01.

“NYSE” means the New York Stock Exchange LLC.

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-HippoRx Assets” means all Assets of Hippo and its Subsidiaries other than
the HippoRx Assets and including:

(i) all capital stock or other ownership interests in the Hippo Retained
Subsidiaries;

(ii) all cash and cash equivalents held by the Hippo Institutional Pharmacy
Business;

(iii) any Assets that are expressly contemplated by the Transaction Agreements
(or the Schedules thereto) as Assets to be retained by or assigned to Hippo or a
Subsidiary of Hippo (other than the HippoRx Entities), including all Assets
primarily related to the Hippo Workers’ Compensation Business;

(iv) any Assets listed or described on Section 1.01 of the Hippo Disclosure
Schedule under the heading “Non-HippoRx Assets”;

(v) the minute books, stock ledgers and Tax records of Hippo and its
Subsidiaries (other than the Hippo Institutional Pharmacy Business);

(vi) all claims, causes of action and rights of Hippo and its Subsidiaries
against any Third Party to the extent relating to any Non-HippoRx Liabilities or
to any Liabilities for which Hippo or its Subsidiaries (other than the HippoRx
Entities) is responsible under this Agreement (including rights of set-off,
rights to refunds and rights of recoupment from or against any such Third
Party);

(vii) all rights relating to Hippo’s name and website, including the right to
use Hippo’s name in any format;

(viii) all bank accounts;

(ix) all stock or other equity interests in any Person (other than in the
HippoRx Entities other than HippoRx);

 

15



--------------------------------------------------------------------------------

(x) unless otherwise expressly set forth in Article 12, any and all Hippo
Benefit Plans and any assets related thereto or intended to assist in the
funding thereof; and

(xi) Assets related to any Overhead and Shared Services.

Subject to the foregoing sentence, in the event that any Asset is included in
both the definition of “HippoRx Asset” and “Non-HippoRx Asset” then (i) if it is
specifically referred to in a definition or schedule or otherwise (including in
any other Transaction Agreement), it shall be treated in accordance with such
specific reference and (ii) otherwise it shall be treated as a HippoRx Asset or
Non-HippoRx Asset based upon whether it is used or held for use primarily in
connection with the Hippo Institutional Pharmacy Business or primarily in
connection with the business of the Non-HippoRx Group.

“Non-HippoRx Group” means the direct or indirect interest of Hippo (either
itself or through its direct or indirect Subsidiaries, or any of their
predecessors or successors) in all businesses, Assets and Liabilities of Hippo
and its Subsidiaries, other than the Hippo Institutional Pharmacy Business.

“Non-HippoRx Liabilities” means all Liabilities of Hippo and its Subsidiaries
other than the HippoRx Liabilities and including, for the avoidance of doubt:

(i) any Liabilities that are expressly contemplated by the Transaction
Agreements (or the Schedules thereto) as Liabilities to be retained or assumed
by Hippo or a Subsidiary of Hippo (other than any HippoRx Entity), and all
agreements, obligations and Liabilities of Hippo or a Subsidiary of Hippo (other
than any HippoRx Entity) under the Transaction Agreements;

(ii) all Liabilities primarily related to the Hippo Workers’ Compensation
Business;

(iii) all Liabilities of the Hippo Retained Subsidiaries;

(iv) all Liabilities to the extent related to Non-HippoRx Assets; and

(v) all Liabilities listed or described in Section 1.01 of the Hippo Disclosure
Schedule under the heading “Non-HippoRx Liabilities”.

Subject to the foregoing sentence, in the event that any Liability is included
in both the definition of “HippoRx Liability” and “Non-HippoRx Liability” then
(i) if it is specifically referred to in a definition or schedule or otherwise
(including in any of the other Transaction Agreements), it

 

16



--------------------------------------------------------------------------------

shall be treated in accordance with such specific reference and (ii) otherwise
it shall be treated as a HippoRx Liability or Non-HippoRx Liability to the
extent it relates to the business of the HippoRx Group or the Non-HippoRx Group,
respectively.

“Non-RhinoRx Assets” means all Assets of Rhino and its Subsidiaries other than
the RhinoRx Assets and including:

(i) all cash and cash equivalents held by the Rhino Institutional Pharmacy
Business;

(ii) any Assets that are expressly contemplated by the Transaction Agreements
(or the Schedules thereto) as Assets to be retained by or assigned to Rhino or a
Subsidiary of Rhino (other than the RhinoRx Entities);

(iii) the prepay deposit paid by Rhino to HippoDC relating to the purchase of
pharmaceutical products by RhinoRx on a prepay basis from HippoDC;

(iv) any Assets listed or described on Section 1.01 of the Rhino Disclosure
Schedule under the heading “Non-RhinoRx Assets”;

(v) the minute books, stock ledgers and Tax records of Rhino and its
Subsidiaries (other than the Rhino Institutional Pharmacy Business);

(vi) all claims, causes of action and rights of Rhino and its Subsidiaries
against any Third Party to the extent relating to any Non-RhinoRx Liabilities or
to any Liabilities for which Rhino or its Subsidiaries (other than the RhinoRx
Entities) is responsible under this Agreement (including rights of set-off,
rights to refunds and rights of recoupment from or against any such Third
Party);

(vii) all rights relating to Rhino’s name and website, including the right to
use Rhino’s name in any format;

(viii) all bank accounts;

(ix) all stock or other equity interests in any Person (other than in the
RhinoRx Entities other than RhinoRx);

(x) unless otherwise expressly set forth in Article 12, any and all Rhino
Benefit Plans and any assets related thereto or intended to assist in the
funding thereof;

(xi) Assets related to any Overhead and Shared Services; and

 

17



--------------------------------------------------------------------------------

(xii) licenses related to Rhino’s hospitals.

Subject to the foregoing sentence, in the event that any Asset is included in
both the definition of “RhinoRx Asset” and “Non-RhinoRx Asset” then (i) if it is
specifically referred to in a definition or schedule or otherwise (including in
any other Transaction Agreement), it shall be treated in accordance with such
specific reference and (ii) otherwise it shall be treated as a RhinoRx Asset or
Non-RhinoRx Asset based upon whether it is used or held for use primarily in
connection with the Rhino Institutional Pharmacy Business or primarily in
connection with the business of the Non-RhinoRx Group.

“Non-RhinoRx Group” means the direct or indirect interest of Rhino (either
itself or through its direct or indirect Subsidiaries, or any of their
predecessors or successors) in all businesses, Assets and Liabilities of Rhino
and its Subsidiaries, other than the Rhino Institutional Pharmacy Business.

“Non-RhinoRx Liabilities” means all Liabilities of Rhino and its Subsidiaries
other than the RhinoRx Liabilities and including, for the avoidance of doubt:

(i) any Liabilities that are expressly contemplated by the Transaction
Agreements (or the Schedules thereto) as Liabilities to be retained or assumed
by Rhino or a Subsidiary of Rhino (other than any RhinoRx Entity), and all
agreements, obligations and Liabilities of Rhino or a Subsidiary of Rhino (other
than any RhinoRx Entity) under the Transaction Agreements;

(ii) all Liabilities to the extent related to Non-RhinoRx Assets; and

(iii) all Liabilities listed or described in Section 1.01 of the Rhino
Disclosure Schedule under the heading “Non-RhinoRx Liabilities”.

Subject to the foregoing sentence, in the event that any Liability is included
in both the definition of “RhinoRx Liability” and “Non-RhinoRx Liability” then
(i) if it is specifically referred to in a definition or schedule or otherwise
(including in any of the other Transaction Agreements), it shall be treated in
accordance with such specific reference and (ii) otherwise it shall be treated
as a RhinoRx Liability or Non-RhinoRx Liability to the extent it relates to the
business of the RhinoRx Group or the Non-RhinoRx Group, respectively.

“Overhead and Shared Services” means (i) in the case of the Rhino Institutional
Pharmacy Business, ancillary corporate or shared services provided by Rhino and
its Subsidiaries (other than the RhinoRx Entities) to or in support of the Rhino
Institutional Pharmacy Business that are general corporate or other

 

18



--------------------------------------------------------------------------------

overhead services or provided to both the Rhino Institutional Pharmacy Business
and other businesses of Rhino and its Subsidiaries and (ii) in the case of the
Hippo Institutional Pharmacy Business, ancillary corporate or shared services
provided by Hippo and its Subsidiaries (other than the HippoRx Entities) to or
in support of the Hippo Institutional Pharmacy Business that are general
corporate or other overhead services or provided to both the Hippo Institutional
Pharmacy Business and other businesses of Hippo and its Subsidiaries, in the
case of either (i) or (ii), which may include, as applicable, access to hardware
and software related to general corporate or overhead functions, travel and
entertainment services, temporary or contract labor services, office supplies
services (including copiers), computer hardware and software services, fleet
services, energy/utilities services, procurement, sales and marketing services,
treasury and cash processing services, public relations, legal and risk
management (including insurance) services (including workers’ comp), executive
office expense, payroll services, information technology and telecommunications
services, consolidation and technical accounting, tax services, accounting and
internal audit services, employee benefits services, credit, billing,
collections, accounts receivable and accounts payable services, freight,
logistics and expediter services, property management services and environmental
support services, in each case including services relating to the provision of
access to information, operating and reporting systems and databases and all
hardware and software used in connection therewith.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Record Date” means the close of business on such date as is mutually agreed
upon by Hippo and Rhino.

“Registration Statement” means the registration statement on Form 10 pursuant to
which shares of Newco Common Stock will be registered with the SEC.

“Restricted Stock” means stock issued in connection with the performance of
services that is not transferable or is subject to a substantial risk of
forfeiture within the meaning of Section 83 of the Code.

“Rhino Benefit Plan” means any Benefit Plan, other than a RhinoRx Benefit Plan,
sponsored, maintained or contributed to by Rhino or any of its Subsidiaries.

“Rhino Common Stock” means the Common Stock, par value $0.25 per share, of
Rhino.

“Rhino Credit Agreement” means the Amended and Restated Credit Agreement dated
as of June 28, 2004 among Rhino, JPMorgan Chase Bank, N.A., as Agent, and the
other agents and Lenders party thereto, and the other Financing Documents
referred to therein, each as amended.

 

19



--------------------------------------------------------------------------------

“Rhino Hippo Transition Services Agreement” means the Transition Services
Agreement between Rhino and Hippo substantially in the form attached hereto as
Exhibit F and providing for the provision by Rhino to the Hippo Workers’
Compensation Business of the services to be determined pursuant to
Section 11.14.

“Rhino Institutional Pharmacy Business” means the business of providing
independent pharmaceutical dispensing services to long-term care facilities and
alternative site settings, including skilled nursing facilities, assisted living
facilities and residential living communities, which services include the
purchasing, repackaging and dispensing of pharmaceuticals, both prescription and
non-prescription, and the delivery of such pharmaceuticals to healthcare
facilities for administration, as well as various supplemental healthcare
services that complement such pharmacy services such as hospital pharmacy
management services, consulting services and enteral therapy and infusion
services.

“Rhino Lender Approval” means any and all waivers, consents, amendments and
releases required under the Rhino Credit Agreement to permit consummation of the
Transactions contemplated hereby.

“Rhino Newco Transition Services Agreement” means the Transition Services
Agreement between Newco and Rhino substantially in the form attached hereto as
Exhibit G and providing for the provision by Rhino to Newco of the services to
be determined pursuant to Section 11.14.

“Rhino Pre-Distribution Stock Value” means the closing per-share price of Rhino
Common Stock trading “regular way with due bills” as listed on the NYSE on the
Closing Date; provided, however that if the RhinoRx Distribution occurs at a
time when the NYSE is open for trading, Rhino Pre-Distribution Stock Value shall
mean the price at which the Rhino Common Stock trading “regular way with due
bills” last trades immediately before the RhinoRx Distribution; provided further
that if the RhinoRx Distribution occurs prior to the first trade of Rhino Common
Stock on the Closing Date, Rhino Pre-Distribution Stock Value shall mean the
price at which Rhino Common Stock trading “regular way with due bills” last
trades on the trading date immediately prior to the Closing Date. If listing of
the Newco Common Stock on the NYSE is not approved, references in this
definition to the NYSE shall be to the NASDAQ Stock Market.

“Rhino Restricted Stock” means Rhino Common Stock that is Restricted Stock.

“Rhino Stock Option” means any option to purchase shares of Rhino Common Stock
granted under any employee stock option or compensation plan or arrangement of
Rhino.

 

20



--------------------------------------------------------------------------------

“RhinoRx Acquisition Proposal” means, other than the transactions contemplated
by this Agreement, any offer, proposal or inquiry relating to, or any Third
Party indication of interest in, (i) any acquisition or purchase, direct or
indirect, of 5% or more of the consolidated assets of the Rhino Institutional
Pharmacy Business or over 5% of any class of equity or voting securities of
Rhino or any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 5% of the consolidated assets of the Rhino Institutional
Pharmacy Business, (ii) any tender offer (including a self-tender offer) or
exchange offer that, if consummated, would result in such Third Party’s
beneficially owning 5% or more of any class of equity or voting securities of
Rhino or any of its Subsidiaries whose assets, individually or in the aggregate,
constitute more than 5% of the consolidated assets of the Rhino Institutional
Pharmacy Business, (iii) a merger, consolidation, share exchange, business
combination, sale of substantially all the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving Rhino or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute more than 5% of the consolidated assets of the Rhino
Institutional Pharmacy Business or (iv) any other transaction the consummation
of which could reasonably be expected to impede, interfere with, prevent or
materially delay the transactions contemplated hereby; provided that
notwithstanding anything in the foregoing, “RhinoRx Acquisition Proposal” shall
not include any transaction (x) involving the Non-RhinoRx Group (that does not
also involve the Rhino Institutional Pharmacy Business) or (y) involving an
acquisition of at least a majority of the outstanding shares of Rhino Common
Stock or a majority of Rhino’s consolidated assets by a Third Party (whether by
purchase, tender offer, exchange offer, merger, consolidation, business
combination or otherwise) if in the case of each of (x) and (y), the
consummation of such transaction would not prevent or materially impede,
interfere with or delay the transactions contemplated hereby.

“RhinoRx Assets” means any Assets that are owned, used or held for use by Rhino
or any of its Subsidiaries primarily in connection with the Rhino Institutional
Pharmacy Business as the same shall exist on the Closing Date, including:

(i) the Assets reflected on the RhinoRx Balance Sheet, unless disposed of to
Third Parties after the date thereof, but excluding any Non-RhinoRx Assets;

(ii) any RhinoRx Contracts;

(iii) any capital stock or other ownership interests in the RhinoRx Entities;

(iv) all right, title and interest of Rhino and its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) in the RhinoRx Leases set
forth in Section 8.18(a) of the Rhino Disclosure Schedule and in the RhinoRx
Owned Properties set forth on Section 8.18(b) of the Rhino Disclosure Schedule;

 

21



--------------------------------------------------------------------------------

(v) any Assets that are expressly contemplated by the Transaction Agreements (or
the Schedules thereto) as Assets to be retained by or assigned to the Rhino
Institutional Pharmacy Business or any RhinoRx Entity;

(vi) any governmental licenses, permits, approvals, certificates and other
governmental authorizations held in the name of Rhino or any of its Subsidiaries
that are primarily related to the Rhino Institutional Pharmacy Business, except
for licenses, permits, approvals, certificates or other governmental
authorizations that are used in the business of the Non-RhinoRx Group; and

(vii) any Assets listed or described on Section 1.01 of the Rhino Disclosure
Schedule under the heading “RhinoRx Assets”.

Subject to the foregoing sentence, in the event that any Asset is included in
both the definition of “RhinoRx Asset” and “Non-RhinoRx Asset” then (i) if it is
specifically referred to in a definition or schedule or otherwise (including in
any other Transaction Agreement), it shall be treated in accordance with such
specific reference and (ii) otherwise it shall be treated as a RhinoRx Asset or
Non-RhinoRx Asset based upon whether it is used or held for use primarily in
connection with the Rhino Institutional Pharmacy Business or primarily in
connection with the business of the Non-RhinoRx Group.

“RhinoRx Audited EBITDA” means the earnings before interest, taxes, depreciation
and amortization of the Rhino Institutional Pharmacy Business for the nine
months ended September 30, 2006, as derived from the financial information
contained in the notes to the audited financial statements of the Rhino
Institutional Pharmacy Business as of and for the fiscal year ended December 31,
2006.

“RhinoRx Balance Sheet” means the unaudited balance sheet of the RhinoRx Group
as of September 30, 2006, as attached as Exhibit H hereto.

“RhinoRx Balance Sheet Date” means September 30, 2006.

“RhinoRx Benefit Plan” means any Benefit Plan sponsored or maintained solely by
a RhinoRx Entity.

“RhinoRx Common Stock” means the Common Stock, par value $100 per share, of
RhinoRx.

 

22



--------------------------------------------------------------------------------

“RhinoRx Contracts” means the following Contracts to which Rhino or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of
their respective Assets is bound, whether or not in writing:

(i) any Contract that relates primarily to the Rhino Institutional Pharmacy
Business;

(ii) any Contract or other instrument representing RhinoRx Liabilities;

(iii) any Contract that is expressly contemplated pursuant to this Agreement or
any of the other Transaction Agreements to be assigned or transferred to or
retained by a RhinoRx Entity; and

(iv) any guarantee, indemnity, representation, warranty or other Liability of
Rhino or any of its Subsidiaries (other than any RhinoRx Entity) in respect of
any other RhinoRx Contract, any RhinoRx Liability or the Rhino Institutional
Pharmacy Business.

Notwithstanding the preceding sentence, “RhinoRx Contracts” do not include any
such Contract that is expressly contemplated to be assigned to or retained by
Rhino or any of its Subsidiaries (other than the RhinoRx Entities) pursuant to
any Transaction Agreement.

With respect to any Contract that relates in material part to both the Rhino
Institutional Pharmacy Business and the business of the Non-RhinoRx Group and
that is not specifically contemplated by this Agreement to be assigned to or
retained by the RhinoRx Entities or Rhino and its Subsidiaries (other than the
RhinoRx Entities), the parties will cooperate in good faith to apportion the
rights and obligations thereunder to the Rhino Institutional Pharmacy Business
and the Non-RhinoRx Group, and to treat such Contract as a RhinoRx Contract only
to the extent relating to the Rhino Institutional Pharmacy Business.

“RhinoRx Distribution” means the distribution on the Closing Date by Rhino to
the holders of Rhino Common Stock of all the outstanding shares of RhinoRx
Common Stock upon the terms and conditions more fully set forth in Section 3.05.

“RhinoRx Entities” means RhinoRx and each of its Subsidiaries.

“RhinoRx Estimated EBITDA” means $34,669,000.

“RhinoRx Final Financing Amount” has the meaning set forth on Annex A hereto.

“RhinoRx Group” means the direct or indirect interest of Rhino (either itself or
through its direct or indirect Subsidiaries, or any of their predecessors or

 

23



--------------------------------------------------------------------------------

successors) in (i) the Rhino Institutional Pharmacy Business and (ii) any
business or operations that were terminated, divested or discontinued by the
RhinoRx Entities (and their respective predecessors and successors).

“RhinoRx Liabilities” means any Liabilities (regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to, on or subsequent to the Closing Date, regardless of where or
against whom such Liabilities are asserted or determined or whether asserted or
determined prior to the Closing Date, and regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of law, fraud or
misrepresentation) relating to, arising out of, or resulting from the business
of the RhinoRx Group, including:

(i) the Liabilities reflected on the RhinoRx Balance Sheet, subject to any
discharge of such Liabilities subsequent to the RhinoRx Balance Sheet Date;

(ii) any Liabilities that are expressly contemplated by the Transaction
Agreements (or the Schedules thereto) as Liabilities to be retained or assumed
by any RhinoRx Entity, subject to discharge of such Liabilities subsequent to
the RhinoRx Balance Sheet Date, and all agreements, obligations and Liabilities
of any RhinoRx Entity under the Transaction Agreements;

(iii) all Liabilities listed or described in Section 1.01 of the Rhino
Disclosure Schedule under the heading “RhinoRx Liabilities”; and

(iv) any Liabilities, including, except as expressly set forth in Article 12
hereof, any employee-related Liabilities and Environmental Liabilities,
primarily relating to, arising out of or resulting from (whether arising before,
on or after the Closing Date):

(A) the RhinoRx Group, including the operation of the Rhino Institutional
Pharmacy Business, as conducted at any time prior to, on or after the Closing
Date (including any Liability relating to, arising out of or resulting from any
act or failure to act by any director, officer, employee, agent or
representative (whether or not such act or failure to act is or was within such
Person’s authority));

(B) the operation of any business conducted by any RhinoRx Entity at any time
after the Closing Date (including any Liability relating to, arising out of or
resulting from any act or failure to act by any director, officer, employee,
agent or representative (whether or not such act or failure to act is or was
within such Person’s authority)); or

 

24



--------------------------------------------------------------------------------

(C) any RhinoRx Assets.

Subject to the foregoing sentence, in the event that any Liability is included
in both the definition of “RhinoRx Liability” and “Non-RhinoRx Liability” then
(i) if it is specifically referred to in a definition or schedule or otherwise
(including in any of the other Transaction Agreements), it shall be treated in
accordance with such specific reference and (ii) otherwise it shall be treated
as a RhinoRx Liability or Non-RhinoRx Liability to the extent it relates to the
business of the RhinoRx Group or the Non-RhinoRx Group, respectively.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person or that such Person otherwise
controls.

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including withholding on amounts paid to or by any Person),
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority (a “Taxing Authority”) responsible for the
imposition of any such tax (domestic or foreign), and any liability for any of
the foregoing as transferee, (ii) any liability for the payment of any amount of
the type described in clause (i) pursuant to Treasury Regulations
Section 1.1502-6 or any comparable provision of state, local or foreign law, or
(iii) liability for the payment of any amount as a result of being party to any
Tax

 

25



--------------------------------------------------------------------------------

Sharing Agreement or with respect to the payment of any amount imposed on any
Person of the type described in (i) or (ii) as a result of any existing express
or implied agreement or arrangement (including an indemnification agreement or
arrangement).

“Tax Matters Agreement” means the Tax Matters Agreement dated the date hereof by
and among Rhino, Hippo, RhinoRx, HippoRx and Newco.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes, including information returns, any documents with respect to
or accompanying payments of estimated Taxes, or with respect to or accompanying
requests for the extension of time in which to file any such report, return,
document, declaration or other information.

“Tax Sharing Agreements” means all existing agreements or arrangements (whether
or not written) that provide for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit, or the transfer or assignment of
income, revenues, receipts, or gains for the purpose of determining any Person’s
Tax liability (excluding any indemnification agreement or arrangement pertaining
to the sale or lease of assets or subsidiaries).

“Third Party” means, with respect to any Person, any other Person, including as
defined in Section 13(d) of the 1934 Act, other than such first Person or any of
its Affiliates.

“Trademark License Agreement” means the Trademark License Agreement between
Rhino and RhinoRx in the form attached hereto as Exhibit I.

“Transactions” means, collectively, the Distributions and the Mergers.

“Transaction Agreements” means (i) this Agreement, (ii) the Information Services
Agreement, (iii) the Newco Supply Agreement, (iv) the Tax Matters Agreement,
(v) the Rhino Newco Transition Services Agreement, (vi) the Hippo Newco
Transition Services Agreement, (vii) the Rhino Hippo Transition Services
Agreement, (viii) the Newco Hippo Transition Services Agreement and (ix) the
Trademark License Agreement.

“Transferring Hippo Employee” means any individual who, as of the HippoRx
Distribution, either (a)(i) is then a current or former employee of (including
any full-time, part-time, temporary employee or an individual in any other
employment relationship with), or then on a leave of absence (including, without
limitation, paid or unpaid leave, disability, medical, personal or any other
form of leave) from, any HippoRx Entity and (ii) who is, or at the time of
termination of employment was, primarily employed in connection with the Hippo
Institutional Pharmacy Business, or (b) has been designated by Hippo as a
Transferring Hippo Employee on Section 1.01 of the Hippo Disclosure Schedule,

 

26



--------------------------------------------------------------------------------

subject to the consent of Rhino, which consent shall not unreasonably be
withheld, as such schedule may be updated from time to time prior to the
Distribution Time, under the heading “Transferring Hippo Employees”. For
purposes of this Agreement, Transferring Hippo Employee shall not include any
Excluded Employee.

“Transferring Rhino Employee” means any individual who, as of the RhinoRx
Distribution, either (a)(i) is then a current or former employee of (including
any full-time, part-time, temporary employee or an individual in any other
employment relationship with), or then on a leave of absence (including, without
limitation, paid or unpaid leave, disability, medical, personal or any other
form of leave) from, any RhinoRx Entity and (ii) who is, or at the time of
termination of employment was, primarily employed in connection with the Rhino
Institutional Pharmacy Business, or (b) has been designated by Rhino as a
Transferring Rhino Employee on Section 1.01 of the Rhino Disclosure Schedule,
subject to the consent of Hippo, which consent shall not unreasonably be
withheld, as such schedule may be updated from time to time prior to the
Distribution Time, under the heading “Transferring Rhino Employees”. For
purposes of this Agreement, Transferring Rhino Employee shall not include any
Excluded Employee.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term                        

       Section    

Asserted Liabilities

   15.03(b)  

Claim

   15.03(a)  

Closing Date

   2.01  

Code

   Preamble  

Covenant Breach

   15.02(a)  

D&O Indemnified Losses

   11.12(a)  

D&O Indemnified Person

   11.12(a)  

Damages

   15.02(a)  

Disclosing Party

   11.07(b)  

DOJ

   11.01(c)  

Effective Time

   5.01(b)  

End Date

   14.01(b)(i)  

Excess Shares

   6.03  

Exchange Agent

   6.02(a)  

Excluded Covenants

   15.01  

FTC

   11.01(c)  

Government Medical Reimbursement Program

   7.12(d)  

Hippo

   Preamble  

Hippo D&O Indemnified Person

   11.12(a)  

Hippo Indemnified Parties

   15.02(d)  

Hippo Merger Sub

   Preamble  

Hippo Plans

   7.16(a)  

 

27



--------------------------------------------------------------------------------

Term                            

        Section    

Hippo Representatives

   11.10(a)  

Hippo SEC Documents

   7.07  

Hippo Securities

   7.05(b)  

HippoRx

   Preamble  

HippoRx Exchange Ratio

   6.01(c)  

HippoRx Intellectual Property

   7.19(a)  

HippoRx Leased Premises

   7.18(a)  

HippoRx Leases

   7.18(a)  

HippoRx Licensed Service Provider

   7.12(c)  

HippoRx Material Contracts

   7.20(b)  

HippoRx Merger

   Preamble  

HippoRx Owned Properties

   7.18(b)  

HippoRx Permits

   7.12(b)  

HippoRx Securities

   7.06(b)  

HippoRx Stock Option

   6.06(a)  

HippoRx Surviving Corporation

   5.01(a)  

Indemnified Party

   15.03(a)  

Indemnifying Party

   15.03(a)  

Intellectual Property

   7.19(a)  

internal controls

   7.07(f)  

Lexicon

   7.26  

Multiemployer Plan

   7.16(b)  

Newco

   Preamble  

Newco Bylaws

   4.01  

Newco Charter

   4.01  

Newco Financing

   11.10(b)  

Newco Incentive Plan

   6.09  

Newco Indemnified Parties

   15.02(a)  

Newco Stock Option

   6.06(a)  

Non-HippoRx Employees

   12.01(c)  

Non-RhinoRx Employees

   12.02(c)  

Owned HippoRx Intellectual Property

   7.19(a)  

Owned RhinoRx Intellectual Property

   8.19(a)  

Prior Plan

   12.01(f)  

Receiving Party

   11.07(b)  

Registered HippoRx Intellectual Property

   7.19(b)  

Registered RhinoRx Intellectual Property

   8.19(b)  

Rhino

   Preamble  

Rhino D&O Indemnified Person

   11.12(a)  

Rhino Indemnified Parties

   15.02(g)  

Rhino Merger Sub

   Preamble  

Rhino Parent Sub

   Preamble  

Rhino Plans

   8.16(a)  

Rhino Representatives

   11.10(a)  

Rhino SEC Documents

   8.07(a)  

 

28



--------------------------------------------------------------------------------

Term                                         

        Section    

Rhino Securities

   8.05(b)  

RhinoRx

   Preamble  

RhinoRx Exchange Ratio

   6.01(f)  

Rhino Rx Intellectual Property

   8.19(a)  

RhinoRx Leased Premises

   8.18(a)  

RhinoRx Leases

   8.18(a)  

RhinoRx Licensed Service Provider

   8.12(c)  

RhinoRx Material Contracts

   8.20(b)  

RhinoRx Merger

   Preamble  

RhinoRx Owned Properties

   8.18(b)  

RhinoRx Permits

   8.12(b)  

RhinoRx Securities

   8.06(b)  

RhinoRx Stock Option

   6.07(a)  

RhinoRx Surviving Corporation

   5.02(a)  

Successor Plan

   12.01(f)  

Transferring Hippo Option

   6.06(a)  

Transferring Rhino Option

   6.07(a)  

Warranty Breach

   15.02(a)  

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to “law”, “laws” or to a particular statute or law shall be deemed also to
include any Applicable Law.

 

29



--------------------------------------------------------------------------------

ARTICLE 2

SEPARATION OF ASSETS; DISTRIBUTION OF HIPPORX

Section 2.01. Timing of HippoRx Distribution. On the Closing Date, Hippo and
HippoRx shall consummate the HippoRx Distribution at the Distribution Time. As
used herein, “Closing Date” means the date on which the Distributions and the
Mergers become effective, which date shall be mutually agreed by Hippo and Rhino
and shall be a date occurring as soon as practicable (and in any event, within
five Business Days (assuming that each of the HippoRx Working Capital and the
RhinoRx Working Capital have been finally determined in accordance with Annex A,
or if not so determined, within five Business Days after such final
determination)) after satisfaction or, to the extent permitted hereunder, waiver
of all conditions set forth in Article 13 (other than conditions that by their
nature are to be satisfied on the Closing Date and will in fact be satisfied on
the Closing Date).

Section 2.02. Transfer of Assets; Assumption of Liabilities.

(a) Subject to Section 2.03, as of the Distribution Time, (i) the right, title
and interest in all HippoRx Assets will be owned by the HippoRx Entities and
(ii) all HippoRx Liabilities will be the obligation of the HippoRx Entities.
Prior to the Distribution Time, subject to Section 2.03, Hippo and the HippoRx
Entities shall take all such actions as are necessary or appropriate (including
executing and delivering such bills of sale, assignments, deeds, stock powers,
certificates of title and instruments of assumption) to cause (i) the HippoRx
Entities to own all of the HippoRx Assets and (ii) the HippoRx Entities to
assume and be subject to all of the HippoRx Liabilities.

(b) Subject to Section 2.03, as of the Distribution Time, (i) the right, title
and interest in all Non-HippoRx Assets will be owned and retained by Hippo or
its Subsidiaries (other than the HippoRx Entities) and (ii) all Non-HippoRx
Liabilities will be the obligation of Hippo or its Subsidiaries (other than the
HippoRx Entities). Prior to the Distribution Time, subject to Section 2.03,
Hippo and the HippoRx Entities shall take all such actions as are necessary or
appropriate (including executing and delivering such bills of sale, stock
powers, certificates of title and instruments of assumption) to cause (i) Hippo
or its Subsidiaries (other than the HippoRx Entities) to own all of the
Non-HippoRx Assets and (ii) Hippo or its Subsidiaries (other than the HippoRx
Entities) to assume and be subject to all of the Non-HippoRx Liabilities.

(c) In the event that at any time or from time to time (whether prior to or
after the Closing Date) Hippo or HippoRx (or any of their respective
Subsidiaries) shall receive or otherwise possess any Asset that is allocated to
any other Person pursuant to this Agreement, subject to Section 2.03, such party
shall promptly transfer, or cause to be transferred, such Asset to the Person so
entitled thereto. Prior to any such transfer, the Person receiving or possessing
such Asset shall hold such Asset in trust for any such other Person.

 

30



--------------------------------------------------------------------------------

Section 2.03. Governmental Approvals; Consents.

(a) If and to the extent that the valid, complete and perfected transfer or
assignment to HippoRx of any HippoRx Assets or to Hippo of any Non-HippoRx
Assets as contemplated by Section 2.02 would be a violation of Applicable Law or
require any Consent or Governmental Approval, then the applicable transfer or
assignment shall be automatically deemed deferred and any such purported
transfer or assignment shall be null and void until such time as all legal
impediments are removed and/or such Consents or Governmental Approvals have been
obtained. Notwithstanding the foregoing, any such Asset shall be deemed an Asset
of the transferee for purposes of determining whether any Liability is a
Liability of the transferee.

(b) If the transfer or assignment of any Asset intended to be transferred or
assigned hereunder is not consummated prior to or at the Closing Date, whether
as a result of the provisions of Section 2.03(a) or for any other reason, then
the Person retaining such Asset shall thereafter hold such Asset for the use and
benefit, insofar as reasonably possible, of the Person entitled thereto (at the
expense of the Person entitled thereto). In addition, the Person retaining such
Asset shall take such other actions as may be reasonably requested by the Person
to whom such Asset is to be transferred in order to place such Person, insofar
as reasonably possible, in the same position as if such Asset had been
transferred as contemplated hereby and so that all the benefits and burdens
relating to such Asset, including possession, use, risk of loss, potential for
gain, and dominion, control and command over such Asset, inure from and after
the Closing Date to the Person to whom such Asset is to be transferred. To the
extent permitted by Applicable Law and to the extent otherwise permissible in
light of any required Consent and/or Governmental Approval, the Person to whom
such Asset is to be transferred shall be entitled to, and shall be responsible
for, the management of any Asset not yet transferred to it as a result of this
Section and the parties agree to use commercially reasonable efforts to
cooperate and coordinate with respect thereto.

(c) If and when the Consents and/or Governmental Approvals, the absence of which
caused the deferral of transfer of any Asset pursuant to Section 2.03(a), are
obtained, the transfer of the applicable Asset shall be effected in accordance
with the terms of this Agreement.

(d) The Person retaining an Asset due to the deferral of the transfer of such
Asset shall not be obligated, in connection with the foregoing, to expend any
money unless the necessary funds are advanced by the Person entitled to the
Asset, other than reasonable out-of-pocket expenses, attorneys’ fees and
recording or similar fees, all of which shall be promptly reimbursed by the
Person entitled to such Asset.

 

31



--------------------------------------------------------------------------------

Section 2.04. Termination of Agreements.

(a) Except as set forth in Section 2.04(b), effective as of the Closing Date,
Hippo, for itself and each of its Subsidiaries (other than the HippoRx
Entities), on the one hand, and HippoRx, for itself and each other HippoRx
Entity, on the other hand, hereby terminate any and all agreements,
arrangements, commitments or understandings, whether or not in writing, between
or among Hippo and/or any of its Subsidiaries (other than the HippoRx Entities),
on the one hand, and HippoRx and/or any other HippoRx Entity, on the other hand.
No such terminated agreement, arrangement, commitment or understanding
(including any provision thereof that purports to survive termination) shall be
of any further force or effect after the Closing Date. Each of Hippo and HippoRx
shall, at the reasonable request of any other party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing, including having
its Subsidiaries execute such additional instruments, if any, as shall be
necessary to effect the foregoing.

(b) The provisions of Section 2.04(a) shall not apply to any of the following
agreements, arrangements, commitments or understandings (or to any of the
provisions thereof):

(i) the Transaction Agreements and each other agreement or instrument expressly
contemplated by any of the Transaction Agreements to be entered into by the
parties thereto or any of their Affiliates;

(ii) any agreement, arrangement, commitment or understanding listed on
Section 2.04(b)(ii) of the Hippo Disclosure Schedule;

(iii) any intercompany accounts settled in accordance with Section 9.03; and

(iv) any other agreements, arrangements, commitments or understandings that any
of the agreements listed in clause (i) or (ii) expressly contemplates will
survive the Closing Date.

Section 2.05. HippoRx Distribution.

(a) At the Distribution Time, Hippo will deliver to the Exchange Agent for the
benefit of holders of record of Hippo Common Stock (other than Hippo Common
Stock held by Hippo in its treasury or Hippo Common Stock held by any Subsidiary
of Hippo) on the Record Date, a single stock certificate, endorsed by Hippo in
blank, representing the shares of HippoRx Common Stock issuable in the HippoRx
Distribution (which shall constitute all of the shares of HippoRx Common Stock
outstanding as of the Closing Date), and shall cause the transfer agent for the
shares of HippoRx Common Stock to instruct the Exchange Agent to hold in trust
(pending conversion of such shares of HippoRx Common Stock into shares of Newco
Common Stock pursuant to the HippoRx Merger) the appropriate number of such
shares of HippoRx Common Stock (as set forth in Section 2.05(b)) for each such
holder or designated transferee or transferees of such holder.

 

32



--------------------------------------------------------------------------------

(b) Each holder of Hippo Common Stock (including Hippo Restricted Stock) on the
Record Date will be entitled to receive in the HippoRx Distribution a number of
shares of HippoRx Common Stock equal to (i) 100 divided by the number of shares
of Hippo Common Stock outstanding on the Record Date multiplied by (ii) the
number of shares of Hippo Common Stock held by such holder on the Record Date.

(c) Hippo and HippoRx, as the case may be, will provide to the Exchange Agent
all share certificates and any information reasonably required in order to
complete the HippoRx Distribution on the basis specified above.

(d) (i) Prior to the cash distribution described below and the transactions
described in Section 2.05(a), Section 2.05(b) and Section 2.05(c), HippoRx shall
cause Hippo Operating Sub to transfer all of the outstanding shares of the Hippo
Retained Subsidiaries to Hippo or a Subsidiary of Hippo (other than a HippoRx
Entity) and (ii) following the transfer described in clause (i) and immediately
prior to the transactions described in Section 2.05(a), Section 2.05(b) and
Section 2.05(c), HippoRx shall make a cash distribution to Hippo in the amount
of the HippoRx Final Financing Amount that is not used to pay intercompany
account balances pursuant to Section 9.03.

ARTICLE 3

SEPARATION OF ASSETS; DISTRIBUTION OF RHINORX

Section 3.01. Timing of RhinoRx Distribution. On the Closing Date, Rhino and
RhinoRx shall consummate the RhinoRx Distribution at the Distribution Time.

Section 3.02. Transfer of Assets; Assumption of Liabilities.

(a) Subject to Section 3.03, as of the Distribution Time, (i) the right, title
and interest in all RhinoRx Assets will be owned by the RhinoRx Entities and
(ii) all RhinoRx Liabilities will be the obligation of the RhinoRx Entities.
Prior to the Distribution Time, subject to Section 3.03, Rhino and the RhinoRx
Entities shall take all such actions as are necessary or appropriate (including
executing and delivering such bills of sale, assignments, deeds, stock powers,
certificates of title and instruments of assumption) to cause (i) the RhinoRx
Entities to own all of the RhinoRx Assets and (ii) the RhinoRx Entities to have
assumed and be subject to all of the RhinoRx Liabilities.

(b) Subject to Section 3.03, as of the Distribution Time, (i) the right, title
and interest in all Non-RhinoRx Assets will be owned and retained by Rhino or
its Subsidiaries (other than the RhinoRx Entities) and (ii) all Non-RhinoRx

 

33



--------------------------------------------------------------------------------

Liabilities will be the obligation of Rhino or its Subsidiaries (other than the
RhinoRx Entities). Prior to the Distribution Time, subject to Section 3.03,
Rhino and the RhinoRx Entities shall take all such actions as are necessary or
appropriate (including executing and delivering such bills of sale, stock
powers, certificates of title and instruments of assumption) to cause (i) Rhino
or its Subsidiaries (other than the RhinoRx Entities) to own all of the
Non-RhinoRx Assets and (ii) Rhino or its Subsidiaries (other than the RhinoRx
Entities) to assume and be subject to all of the Non-RhinoRx Liabilities.

(c) In the event that at any time or from time to time (whether prior to or
after the Closing Date) Rhino or RhinoRx (or any of their respective
Subsidiaries) shall receive or otherwise possess any Asset that is allocated to
any other Person pursuant to this Agreement, subject to Section 3.03, such party
shall promptly transfer, or cause to be transferred, such Asset to the Person so
entitled thereto. Prior to any such transfer, the Person receiving or possessing
such Asset shall hold such Asset in trust for any such other Person.

Section 3.03. Governmental Approvals; Consents.

(a) If and to the extent that the valid, complete and perfected transfer or
assignment to RhinoRx of any RhinoRx Assets or to Rhino of any Non-RhinoRx
Assets as contemplated by Section 3.02 would be a violation of Applicable Law or
require any Consent or Governmental Approval, then the applicable transfer or
assignment shall be automatically deemed deferred and any such purported
transfer or assignment shall be null and void until such time as all legal
impediments are removed and/or such Consents or Governmental Approvals have been
obtained. Notwithstanding the foregoing, any such Asset shall be deemed an Asset
of the transferee for purposes of determining whether any Liability is a
Liability of the transferee.

(b) If the transfer or assignment of any Asset intended to be transferred or
assigned hereunder is not consummated prior to or at the Closing Date, whether
as a result of the provisions of Section 3.03(a) or for any other reason, then
the Person retaining such Asset shall thereafter hold such Asset for the use and
benefit, insofar as reasonably possible, of the Person entitled thereto (at the
expense of the Person entitled thereto). In addition, the Person retaining such
Asset shall take such other actions as may be reasonably requested by the Person
to whom such Asset is to be transferred in order to place such Person, insofar
as reasonably possible, in the same position as if such Asset had been
transferred as contemplated hereby and so that all the benefits and burdens
relating to such Asset, including possession, use, risk of loss, potential for
gain, and dominion, control and command over such Asset, inure from and after
the Closing Date to the Person to whom such Asset is to be transferred. To the
extent permitted by Applicable Law and to the extent otherwise permissible in
light of any required Consent and/or Governmental Approval, the Person to whom
such Asset is to be transferred shall be entitled to, and shall be responsible
for, the management of any Asset not yet transferred to it as a result of this
Section and the parties agree to use commercially reasonable efforts to
cooperate and coordinate with respect thereto.

 

34



--------------------------------------------------------------------------------

(c) If and when the Consents and/or Governmental Approvals, the absence of which
caused the deferral of transfer of any Asset pursuant to Section 3.03(a), are
obtained, the transfer of the applicable Asset shall be effected in accordance
with the terms of this Agreement.

(d) The Person retaining an Asset due to the deferral of the transfer of such
Asset shall not be obligated, in connection with the foregoing, to expend any
money unless the necessary funds are advanced by the Person entitled to the
Asset, other than reasonable out-of-pocket expenses, attorneys’ fees and
recording or similar fees, all of which shall be promptly reimbursed by the
Person entitled to such Asset.

Section 3.04. Termination of Agreements.

(a) Except as set forth in Section 3.04(b), effective as of the Closing Date,
Rhino, for itself and each of its Subsidiaries (other than the RhinoRx
Entities), on the one hand, and RhinoRx, for itself and each other RhinoRx
Entity, on the other hand, hereby terminate any and all agreements,
arrangements, commitments or understandings, whether or not in writing, between
or among Rhino and/or any of its Subsidiaries (other than the RhinoRx Entities),
on the one hand, and RhinoRx and/or any other RhinoRx Entity, on the other hand.
No such terminated agreement, arrangement, commitment or understanding
(including any provision thereof that purports to survive termination) shall be
of any further force or effect after the Closing Date. Each of Rhino and RhinoRx
shall, at the reasonable request of any other party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing, including having
its Subsidiaries execute such additional instruments, if any, as shall be
necessary to effect the foregoing.

(b) The provisions of Section 3.04(a) shall not apply to any of the following
agreements, arrangements, commitments or understandings (or to any of the
provisions thereof):

(i) the Transaction Agreements and each other agreement or instrument expressly
contemplated by any of the Transaction Agreements to be entered into by the
parties thereto or any of their Affiliates;

(ii) any agreement, arrangement, commitment or understanding listed on
Section 3.04(b)(ii) of the Rhino Disclosure Schedule;

(iii) any intercompany accounts settled in accordance with Section 10.03; and

 

35



--------------------------------------------------------------------------------

(iv) any other agreements, arrangements, commitments or understandings that any
of the agreements listed in clause (i) or (ii) expressly contemplates will
survive the Closing Date.

Section 3.05. RhinoRx Distribution.

(a) At the Distribution Time, Rhino will deliver to the Exchange Agent for the
benefit of holders of record of Rhino Common Stock (other than Rhino Common
Stock held by Rhino in its treasury or Rhino Common Stock held by any Subsidiary
of Rhino) on the Record Date, a single stock certificate, endorsed by Rhino in
blank, representing the shares of RhinoRx Common Stock issuable in the RhinoRx
Distribution (which shall constitute all of the shares of RhinoRx Common Stock
outstanding as of the Closing Date), and shall cause the transfer agent for the
shares of RhinoRx Common Stock to instruct the Exchange Agent to hold in trust
(pending conversion of such shares of RhinoRx Common Stock into shares of Newco
Common Stock pursuant to the RhinoRx Merger) the appropriate number of such
shares of RhinoRx Common Stock (as set forth in Section 3.05(b)) for each such
holder or designated transferee or transferees of such holder.

(b) Each holder of Rhino Common Stock (including Rhino Restricted Stock) on the
Record Date will be entitled to receive in the RhinoRx Distribution a number of
shares of RhinoRx Common Stock equal to (i) 10 divided by the number of shares
of Rhino Common Stock outstanding on the Record Date multiplied by (ii) the
number of shares of Rhino Common Stock held by such holder on the Record Date.

(c) Rhino and RhinoRx, as the case may be, will provide to the Exchange Agent
all share certificates and any information reasonably required in order to
complete the RhinoRx Distribution on the basis specified above.

(d) Immediately prior to the transactions described in Section 3.05(a),
Section 3.05(b) and Section 3.05(c), (i) RhinoRx shall make a cash distribution
to Rhino Parent Sub in the amount of the RhinoRx Final Financing Amount that is
not used to pay intercompany account balances pursuant to Section 10.03 and
(ii) immediately following the distribution described in clause (i), Rhino shall
cause Rhino Parent Sub to distribute all of the outstanding shares of RhinoRx to
Rhino.

ARTICLE 4

ORGANIZATION OF NEWCO

Section 4.01. Organization of Newco. Hippo and Rhino have caused Newco to be
organized under the laws of the State of Delaware. The authorized capital stock
of Newco consists of 200 shares, of which 100 shares are Common Stock and 100
shares are preferred stock. As of the date of this Agreement and prior to the
Effective Time, one share of Common Stock has been issued to Hippo

 

36



--------------------------------------------------------------------------------

and one share of Common Stock has been issued to Rhino, each at a price of $1.00
per share. At the Effective Time, each of Hippo and Rhino shall return its share
of Newco Common Stock to Newco for cancellation without the payment of any
consideration therefor. Attached as Exhibits J and K, respectively, are the
certificate of incorporation of Newco (the “Newco Charter”) and the bylaws of
Newco (the “Newco Bylaws”). Prior to the Effective Time, the Newco Charter will
be amended to increase the number of shares of authorized capital stock to a
number that will be equal to at least the Newco Total Share Number, which number
of authorized shares, as well as the Newco Total Share Number, shall be mutually
agreed by Hippo and Rhino sufficiently in advance of the Closing Date to avoid
any delay in the occurrence of the Closing.

Section 4.02. Directors and Officers of Newco. Prior to the Effective Time,
unless otherwise agreed, the directors and officers of Newco shall consist of
the Hippo and Rhino employees set forth on Section 4.02 of the Hippo Disclosure
Schedule. Hippo and Rhino shall take all requisite action to cause the directors
and officers of Newco as of the Effective Time to be as provided in
Section 11.08.

Section 4.03. Organization of Merger Subs. Newco has caused each of Hippo Merger
Sub and Rhino Merger Sub to be organized for the sole purpose of effectuating
the Mergers. The authorized capital stock of Hippo Merger Sub consists of 100
shares of Common Stock, par value $0.01 per share, all of which shares have been
issued to Newco at a price of $1.00 per share. The authorized capital stock of
Rhino Merger Sub consists of 100 shares of Common Stock, par value $0.01 per
share, all of which shares have been issued to Newco at a price of $1.00 per
share.

Section 4.04. Approvals of Hippo and Rhino. Hippo and Rhino, as the holders of
all the outstanding shares of Newco capital stock, have approved and adopted
this Agreement and the transactions contemplated hereby and have caused Newco,
as the sole stockholder of each of the Merger Subs, to approve and adopt this
Agreement (including the HippoRx Merger and the RhinoRx Merger) and the
transactions contemplated hereby. Each of Hippo and Rhino shall cause Newco to
perform its obligations under this Agreement, and Newco shall cause the Merger
Subs to perform their respective obligations under this Agreement.

ARTICLE 5

THE MERGERS

Section 5.01. The Hippo Merger.

(a) At the Effective Time, Hippo Merger Sub shall be merged with and into
HippoRx in accordance with Delaware Law and upon the terms set forth in this
Agreement, whereupon the separate existence of Hippo Merger Sub shall cease, and
HippoRx shall be the surviving corporation (the “HippoRx Surviving
Corporation”).

 

37



--------------------------------------------------------------------------------

(b) On the Closing Date, HippoRx and Hippo Merger Sub shall file a certificate
of merger with the Secretary of State of the State of Delaware and make all
other filings or recordings required by Delaware Law in connection with the
HippoRx Merger. The HippoRx Merger shall become effective at the Effective Time.
As used herein, the term “Effective Time” means such time on the Closing Date as
is mutually agreed by Hippo and Rhino and is specified in the certificates of
merger filed pursuant to Section 5.01(b) and Section 5.02(b); provided that the
Effective Time shall be a time occurring after the Distribution Time.

(c) From and after the Effective Time, the HippoRx Surviving Corporation shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of HippoRx and
Hippo Merger Sub, all as provided under Delaware Law.

Section 5.02. The Rhino Merger.

(a) At the Effective Time, Rhino Merger Sub shall be merged with and into
RhinoRx in accordance with Delaware Law and upon the terms set forth in this
Agreement, whereupon the separate existence of Rhino Merger Sub shall cease, and
RhinoRx shall be the surviving corporation (the “RhinoRx Surviving
Corporation”).

(b) On the Closing Date, RhinoRx and Rhino Merger Sub shall file a certificate
of merger with the Secretary of State of the State of Delaware and make all
other filings or recordings required by Delaware Law in connection with the
RhinoRx Merger. The RhinoRx Merger shall become effective at the Effective Time.

(c) From and after the Effective Time, the RhinoRx Surviving Corporation shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of RhinoRx and
Rhino Merger Sub, all as provided under Delaware Law.

Section 5.03. Certificates of Incorporation; Bylaws.

(a) Attached as Exhibits L and M, respectively, are the certificate of
incorporation of Hippo Merger Sub and the bylaws of Hippo Merger Sub. The
certificate of incorporation of HippoRx Surviving Corporation shall be amended
at the Effective Time to be identical to the certificate of incorporation of
Hippo Merger Sub as in effect immediately prior to the Effective Time, except
that the name of the corporation set forth in Section FIRST of the certificate
of incorporation of HippoRx Surviving Corporation shall be a name that is
mutually agreed by Hippo and Rhino. The bylaws of Hippo Merger Sub in effect at
the Effective Time shall be the bylaws of HippoRx Surviving Corporation, until
amended in accordance with applicable law.

 

38



--------------------------------------------------------------------------------

(b) Attached as Exhibits N and O, respectively, are the certificate of
incorporation of Rhino Merger Sub and the bylaws of Rhino Merger Sub. The
certificate of incorporation of RhinoRx Surviving Corporation shall be amended
at the Effective Time to be identical to the certificate of incorporation of
Rhino Merger Sub as in effect immediately prior to the Effective Time, except
that the name of the corporation set forth in Section FIRST of the certificate
of incorporation of RhinoRx Surviving Corporation shall be a name that is
mutually agreed by Hippo and Rhino. The bylaws of Rhino Merger Sub in effect at
the Effective Time shall be the bylaws of RhinoRx Surviving Corporation, until
amended in accordance with applicable law.

Section 5.04. Directors and Officers. Prior to the Effective Time, unless
otherwise agreed, the directors and officers of Rhino Merger Sub and Hippo
Merger Sub shall consist of the Hippo and Rhino employees set forth on
Section 5.04 of the Hippo Disclosure Schedule. From and after the Effective
Time, until successors are duly elected or appointed and qualified in accordance
with applicable law, (a) the directors of Rhino Merger Sub at the Effective Time
shall be the directors of the RhinoRx Surviving Corporation, (b) the officers of
RhinoRx at the Effective Time shall be the officers of the RhinoRx Surviving
Corporation, (c) the directors of Hippo Merger Sub at the Effective Time shall
be the directors of the HippoRx Surviving Corporation and (d) the officers of
HippoRx at the Effective Time shall be the officers of the HippoRx Surviving
Corporation.

ARTICLE 6

CONVERSION AND EXCHANGE OF SHARES

Section 6.01. Conversion of Shares. At the Effective Time, by virtue of the
Mergers and without any action on the part of any of the parties hereto or the
holders of any of the following securities:

(a) Each issued and outstanding share of capital stock of Hippo Merger Sub shall
be converted into and become one fully paid and nonassessable share of Common
Stock, par value $0.01 per share, of the HippoRx Surviving Corporation.

(b) Each share of HippoRx Common Stock held in the treasury of HippoRx
immediately prior to the Effective Time shall be canceled and retired without
any conversion thereof, and no payment shall be made with respect thereto.

(c) Subject to Section 6.01(b), each share of HippoRx Common Stock outstanding
immediately prior to the Effective Time after giving effect to the

 

39



--------------------------------------------------------------------------------

HippoRx Distribution shall be converted into the right to receive a number of
shares of Newco Common Stock (the “HippoRx Exchange Ratio”) equal to fifty
percent (50%) of the Newco Non-Compensation Share Number divided by the number
of shares of HippoRx Common Stock outstanding immediately prior to the Effective
Time after giving effect to the HippoRx Distribution (other than shares of
HippoRx Common Stock distributed with respect to Hippo Restricted Stock).

(d) Each issued and outstanding share of capital stock of Rhino Merger Sub shall
be converted into and become one fully paid and nonassessable share of Common
Stock, par value $0.01 per share, of the RhinoRx Surviving Corporation.

(e) Each share of RhinoRx Common Stock held in the treasury of RhinoRx
immediately prior to the Effective Time shall be canceled and retired without
any conversion thereof, and no payment shall be made with respect thereto.

(f) Subject to Section 6.01(e), each share of RhinoRx Common Stock outstanding
immediately prior to the Effective Time after giving effect to the RhinoRx
Distribution shall be converted into the right to receive a number of shares of
Newco Common Stock (the “RhinoRx Exchange Ratio”) equal to fifty percent
(50%) of the Newco Non-Compensation Share Number divided by the number of shares
of RhinoRx Common Stock outstanding immediately prior to the Effective Time
after giving effect to the RhinoRx Distribution.

Section 6.02. Exchange Procedures.

(a) At or prior to the Effective Time, Newco shall deposit with a bank or trust
company jointly designated by Hippo and Rhino (the “Exchange Agent”), for the
benefit of the holders of shares of HippoRx Common Stock and RhinoRx Common
Stock, for exchange in accordance with this Article 6, through the Exchange
Agent, the shares of Newco Common Stock issuable pursuant to Section 6.01 in
exchange for outstanding shares of HippoRx Common Stock and RhinoRx Common
Stock.

(b) At the Effective Time, Newco, Hippo and Rhino shall instruct the Exchange
Agent to make book-entry credits for, on or as soon as practicable after the
Effective Time, the shares of Newco Common Stock that each holder of Hippo
Common Stock as of the Record Date and each holder of Rhino Common Stock as of
the Record Date is entitled to pursuant to this Article 6. Newco shall take all
necessary actions to adopt a book-entry stock transfer and registration system
for Newco effective as of the Effective Time. Shares of Newco Common Stock shall
be in uncertificated book-entry form unless a physical certificate is requested
or is otherwise required by Applicable Law.

 

40



--------------------------------------------------------------------------------

Section 6.03. Fractional Shares. No fractional shares of Newco Common Stock
shall be distributed to holders of shares of HippoRx Common Stock or RhinoRx
Common Stock in the Mergers. All fractional shares of Newco Common Stock that a
holder of shares of HippoRx Common Stock or RhinoRx Common Stock would otherwise
be entitled to receive pursuant to the Mergers shall be aggregated, and if a
fractional share results from such aggregation, in lieu of receiving such
fractional share, a shareholder will be entitled to receive, from the Exchange
Agent and in accordance with the provisions of this Section 6.03, a cash payment
representing such shareholder’s proportionate interest, if any, in the net
proceeds from the sale by the Exchange Agent in one or more transactions (which
sale transactions shall be made at such times, in such manner and on such terms
as the Exchange Agent shall determine in its reasonable discretion) on behalf of
all such shareholders of the aggregate of the fractional shares of Newco Common
Stock which otherwise would have been distributed to such shareholders (the
“Excess Shares”). The sale of the Excess Shares by the Exchange Agent shall be
executed on the New York Stock Exchange through one or more member firms of the
New York Stock Exchange and shall be executed in round lots to the extent
practicable. Until the net proceeds of such sale or sales have been distributed
to such shareholders, the Exchange Agent will hold such proceeds in trust for
such shareholders. Newco shall pay all commissions, transfer taxes and other
out-of-pocket transaction costs, including, without limitation, the expenses and
compensation of the Exchange Agent, incurred in connection with such sale of the
Excess Shares. As soon as practicable after the determination of the amount of
cash, if any, to be paid to such shareholders in lieu of any fractional shares
of Newco Common Stock, the Exchange Agent shall make available such amounts to
such shareholders without interest.

Section 6.04. Adjustments Related to IRS Ruling. Notwithstanding anything to the
contrary herein, the parties hereto (i) will reasonably cooperate, including by
making any necessary and reasonable modifications to the provisions of this
Agreement and (ii) to the extent necessary and permitted under Applicable Law,
will amend or modify the terms of any applicable equity incentive plan, program,
arrangement or agreement, in each case in order to obtain the private letter
rulings from the Internal Revenue Service described in Section 13.02(c) and
Section 13.03(c); provided, however, that neither Hippo nor Rhino shall be
required to make any amendments which would require the approval of its
stockholders; provided, further, that to the extent any such amendment requires
the consent of participants in any applicable plan, Hippo or Rhino, as the case
may be, will use, and shall not be required by anything herein to use more than,
its reasonable best efforts to obtain such consent. If necessary, modifications
to Section 6.03 could include only pooling and selling the Excess Shares of
record holders of HippoRx Common Stock and RhinoRx Common Stock in the sale made
pursuant to Section 6.03. In addition, in the event that any party hereto has
any reasonable basis, based on either formal or informal discussions with the
Internal Revenue Service, to believe that the Internal Revenue Service will not
issue any of the private letter rulings described herein, such party shall use
reasonable best efforts to notify the other parties hereto.

 

41



--------------------------------------------------------------------------------

Section 6.05. Withholding Rights. Newco shall be entitled to deduct and withhold
from the consideration otherwise payable to any Person pursuant to this Article
6 such amounts as it is required to deduct and withhold with respect to the
making of such payment under any provision of federal, state, local or foreign
tax law. If Newco so withholds amounts, such amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the shares of
HippoRx Common Stock or RhinoRx Common Stock, as the case may be, in respect of
which Newco made such deduction and withholding.

Section 6.06. Transferring Hippo Employee Stock Options.

(a) With respect to outstanding Hippo Stock Options held by Active Transferring
Hippo Employees, for purposes of each applicable employee stock option plan,
compensation plan, individual award agreement or other arrangement of Hippo, the
employment of each Active Transferring Hippo Employee shall be deemed to have
terminated without cause immediately following the HippoRx Distribution. Each
outstanding Hippo Stock Option held by an Active Transferring Hippo Employee
(each, a “Transferring Hippo Option”) that is vested as of the Distribution Time
shall remain exercisable for Hippo Common Stock for the period of time following
the Closing Date as permitted by, and in accordance with, its terms and
conditions. Each Transferring Hippo Option that is unvested as of the
Distribution Time shall cease to represent a right with respect to a share of
Hippo Common Stock and shall be deemed to be converted in the HippoRx
Distribution into an option to purchase shares of HippoRx Common Stock (each, a
“HippoRx Stock Option”), on the same terms and conditions as applied to such
Transferring Hippo Option immediately before the Distribution Time. At the
Effective Time, each deemed HippoRx Stock Option shall cease to exist and shall
be automatically converted into an option to purchase Newco Common Stock (each,
a “Newco Stock Option”) on the same terms and conditions as applied to the
original Transferring Hippo Option immediately before the Distribution Time and
Newco shall assume each such Newco Stock Option. The exercise price and number
of shares of Newco Common Stock subject to such Newco Stock Option shall be
determined in accordance with Section 424 of the Code as follows: (i) the number
of shares of Newco Common Stock subject to each such Newco Stock Option shall be
equal to the product of (x) the number of shares of Hippo Common Stock subject
to the original unvested Transferring Hippo Option and (y) the Newco Share
Ratio, with fractional shares rounded down to the nearest whole share and
(ii) the per-share exercise price of such Newco Stock Option shall be equal to
the product of (x) the per-share exercise price of the original unvested
Transferring Hippo Option immediately prior to the Distribution Time and (y) the
Newco Price Ratio, rounded up to the nearest whole cent.

 

42



--------------------------------------------------------------------------------

(b) Prior to the Closing Date, Hippo shall use its reasonable best efforts
(i) to obtain any consents from Active Transferring Hippo Employees and (ii) to
make any amendments to the terms of such stock option or compensation plans or
arrangements that, in either case, are necessary to give effect to the
transactions contemplated by this Section 6.06; provided, however, Hippo shall
not be required to make any amendments which would require the approval of its
stockholders; provided, further, that to the extent any such amendment requires
the consent of participants in any applicable plan, Hippo shall use its
reasonable best efforts to obtain such consent.

Section 6.07. Transferring Rhino Employee Stock Options.

(a) With respect to outstanding Rhino Stock Options held by Active Transferring
Rhino Employees, for purposes of each applicable employee stock option plan,
compensation plan, individual award agreement or other arrangement of Rhino, the
employment of each Active Transferring Rhino Employee shall be deemed to have
terminated without cause immediately following the RhinoRx Distribution. Each
outstanding Rhino Stock Option held by an Active Transferring Rhino Employee
(each, a “Transferring Rhino Option”) that is vested as of the Distribution Time
shall remain exercisable for Rhino Common Stock for the period of time following
the Closing Date as permitted by, and in accordance with, its terms and
conditions. Each Transferring Rhino Option that is unvested as of the
Distribution Time shall cease to represent a right with respect to a share of
Rhino Common Stock and shall be deemed to be converted in the RhinoRx
Distribution into an option to purchase shares of RhinoRx Common Stock (each, a
“RhinoRx Stock Option”), on the same terms and conditions as applied to such
Transferring Rhino Option immediately before the Distribution Time. At the
Effective Time, each deemed RhinoRx Stock Option shall cease to exist and shall
be automatically converted into a Newco Stock Option on the same terms and
conditions as applied to the original Transferring Rhino Option immediately
before the Distribution Time and Newco shall assume each such Newco Stock
Option. The exercise price and number of shares of Newco Common Stock subject to
such Newco Stock Option shall be determined in accordance with Section 424 of
the Code as follows: (i) the number of shares of Newco Common Stock subject to
each such Newco Stock Option shall be equal to the product of (x) the number of
shares of Rhino Common Stock subject to the original unvested Transferring Rhino
Option and (y) the Newco Share Ratio, with fractional shares rounded down to the
nearest whole share and (ii) the per-share exercise price of such Newco Stock
Option shall be equal to the product of (x) the per-share exercise price of the
original unvested Transferring Rhino Option immediately prior to the
Distribution Time and (y) the Newco Price Ratio, rounded up to the nearest whole
cent.

(b) Prior to the Closing Date, Rhino shall use its reasonable best efforts
(i) to obtain any consents from Active Transferring Rhino Employees and (ii) to
make any amendments to the terms of such stock option or compensation plans or
arrangements that, in either case, are necessary to give effect to the
transactions

 

43



--------------------------------------------------------------------------------

contemplated by this Section 6.07; provided, however, Rhino shall not be
required to make any amendments which would require the approval of its
stockholders; provided, further, that to the extent any such amendment requires
the consent of participants in any applicable plan, Rhino shall use its
reasonable best efforts to obtain such consent.

Section 6.08. Restricted Stock.

(a) Each holder of Hippo Restricted Stock outstanding on the Record Date shall
receive the same number of shares of Newco Common Stock by virtue of the HippoRx
Distribution and the Merger as a holder of Hippo Common Stock on the terms and
conditions set forth in the applicable sections of Article 2 and this Article 6.
Any shares of Newco Common Stock received by the holder of Hippo Restricted
Stock shall be subject to the same terms regarding vesting and lapse of
restrictions as were applicable to the Hippo Restricted Stock. Each holder of
Rhino Restricted Stock outstanding on the Record Date shall receive the same
number of shares of Newco Common Stock by virtue of the RhinoRx Distribution and
the Merger as a holder of Rhino Common Stock on the terms and conditions set
forth in the applicable sections of Article 2 and this Article 6. Any shares of
Newco Common Stock received by a holder of Rhino Restricted Stock shall be fully
vested. For purposes of each equity incentive plan or arrangement of Hippo or
Rhino under which Hippo Restricted Stock or Rhino Restricted Stock, as
applicable, was granted, the employment of each Active Transferring Rhino
Employee and each Active Transferring Hippo Employee shall be deemed to have
terminated without cause immediately following the RhinoRx Distribution or the
HippoRx Distribution, as applicable. Each share of Hippo Restricted Stock held
by an Active Transferring Hippo Employee and each share of Rhino Restricted
Stock held by an Active Transferring Rhino Employee that is outstanding on the
Closing Date shall be automatically cancelled at the Effective Time for no
consideration, as provided for in the applicable equity incentive plan or
arrangement of Hippo or Rhino, as applicable, and substituted with Newco
Restricted Stock as set forth below. Newco shall grant to each Active
Transferring Hippo Employee and each Active Transferring Rhino Employee who held
Hippo Restricted Stock or Rhino Restricted Stock, as applicable, that was
cancelled at the Effective Time as provided herein, a substitution grant of
Newco Restricted Stock issued under the Newco Incentive Plan or such other
equity incentive plan sponsored and maintained by Newco, on the same terms and
conditions as applied to such award of Hippo Restricted Stock or Rhino
Restricted Stock, as applicable, immediately prior to the Effective Time. Each
such grant of Newco Restricted Stock shall have an equivalent value to the value
of the cancelled Hippo Restricted Stock or Rhino Restricted Stock, as
applicable, based on the value of a share of Hippo Common Stock or Rhino Common
Stock, as applicable, immediately prior to the Effective Time and a share of
Newco Common Stock immediately following the Effective Time and in each case
without regard to any restrictions or periods of restriction to which such
Restricted Stock is subject.

 

44



--------------------------------------------------------------------------------

(b) Prior to the Closing Date, each of Hippo and Rhino shall make any amendments
to the terms of the applicable equity incentive plans or restricted stock grants
that, in either case, are necessary to give effect to the transactions
contemplated by this Section 6.08; provided, however, that neither Hippo nor
Rhino shall be required to make any amendments which would require the approval
of its stockholders; provided, further, that to the extent any such amendment
requires the consent of participants in any applicable plan, Hippo or Rhino, as
the case may be, shall use, and shall not be required by anything herein to use
more than, its reasonable best efforts to obtain such consent.

Section 6.09. Newco Actions. Newco shall take such actions as are necessary to
effect the transactions contemplated by Section 6.06, Section 6.07 and
Section 6.08 hereof, including, without limitation, adoption of an equity
incentive plan (the “Newco Incentive Plan”), the receipt of shareholder approval
with respect to such plan prior to the Distributions to the extent necessary to
comply with NYSE (or NASDAQ, if applicable) shareholder approval rules, and the
reservation, issuance and listing of Newco Common Stock. Newco shall prepare and
file with the SEC a registration statement on an appropriate form with respect
to the shares of Newco Common Stock subject to such equity awards and shall use
its reasonable best efforts to have such registration statement declared
effective as soon as practicable following the Effective Time and to maintain
the effectiveness of such registration statement covering such equity awards
(and to maintain the current status of the prospectus contained therein) for so
long as such equity awards remain outstanding. With respect to those
individuals, if any, who, subsequent to the Effective Time, will be subject to
the reporting requirements under Section 16(a) of the 1934 Act, where
applicable, Newco shall use all reasonable efforts to administer the Newco
Incentive Plan in a manner that complies with Rule 16b-3 promulgated under the
1934 Act.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF HIPPO

Except as set forth in the Hippo Disclosure Schedule, Hippo represents and
warrants to Newco and Rhino that:

Section 7.01. Corporate Existence and Power. Each of Hippo and its Subsidiaries
that is or will be party to a Transaction Agreement is a corporation or other
entity duly organized or formed, validly existing and in good standing under the
laws of the state of its organization or formation and has all corporate or
other powers and all governmental licenses, authorizations, permits, consents
and approvals required to carry on its business as now conducted. Each of Hippo
and its Subsidiaries that is or will be party to a Transaction Agreement is duly
qualified to do business as a foreign corporation or other entity and is in good
standing in each jurisdiction where such qualification is necessary. Hippo has
heretofore delivered or made available to Rhino true and complete copies of the

 

45



--------------------------------------------------------------------------------

certificate of incorporation and bylaws or other organizational documents of
Hippo and each of its Subsidiaries that is or will be party to a Transaction
Agreement, as currently in effect.

Section 7.02. Corporate Authorization.

(a) The execution, delivery and performance by Hippo and its Subsidiaries of the
Transaction Agreements to which they are or will be party, and the consummation
by Hippo and its Subsidiaries of the transactions contemplated thereby are
within Hippo’s and its applicable Subsidiaries’ corporate or other powers and
have been duly authorized by all necessary corporate or other action on the part
of Hippo and such Subsidiaries of Hippo. Each Transaction Agreement to which
Hippo or any of its Subsidiaries is or will be a party constitutes, or will when
executed constitute, a valid and binding agreement of Hippo and each such
Subsidiary that is a party thereto, enforceable against Hippo and each such
Subsidiary in accordance with its terms, except (i) as the same may be limited
by applicable bankruptcy, insolvency, moratorium or similar laws of general
application relating to or affecting creditors’ rights and (ii) for the
limitations imposed by general principles of equity.

(b) At a meeting duly called and held, Hippo’s Board of Directors has
(i) unanimously determined that this Agreement and the transactions contemplated
hereby are fair to and in the best interests of Hippo’s stockholders,
(ii) unanimously approved and adopted this Agreement and the transactions
contemplated hereby and (iii) unanimously determined that if the Effective Time
occurred on the date hereof, then the conditions set forth in
Section 13.01(i)(iii) would be satisfied. No vote of the holders of any
outstanding capital stock of Hippo is necessary in connection with the
consummation of the transactions contemplated by the Transaction Agreements.

(c) Hippo Operating Sub’s Board of Directors has unanimously determined that, if
the Effective Time occurred on the date hereof, the condition set forth in
Section 13.01(i)(i) would be satisfied.

(d) HippoRx’s Board of Directors has (i) unanimously determined that this
Agreement (including the HippoRx Merger) and the transactions contemplated
hereby are advisable and fair to and in the best interests of the stockholder of
HippoRx, (ii) unanimously approved and adopted this Agreement (including the
HippoRx Merger) and the transactions contemplated hereby, (iii) unanimously
resolved to recommend approval and adoption of this Agreement (including the
HippoRx Merger) by the sole stockholder of HippoRx and (iv) unanimously
determined that if the Effective Time occurred on the date hereof, then the
conditions set forth in Section 13.01(i)(ii) would be satisfied. Hippo, as sole
stockholder of HippoRx as of the date hereof, has adopted this Agreement
(including the agreement of merger herein) and the transactions contemplated
hereby, including the HippoRx Merger, at a duly called stockholders meeting of
HippoRx (and not by action by written consent in lieu of a meeting).

 

46



--------------------------------------------------------------------------------

Section 7.03. Governmental Authorization. The execution, delivery and
performance by Hippo and its Subsidiaries of the Transaction Agreements to which
they are or will be party and the consummation by Hippo and such Subsidiaries of
the transactions contemplated thereby require no action by or in respect of, or
filing with, any Governmental Authority other than (i) the filing of a
certificate of merger with respect to the HippoRx Merger with the Delaware
Secretary of State and appropriate documents with the relevant authorities of
other states in which the Company is qualified to do business, (ii) compliance
with any applicable requirements of the HSR Act, (iii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act, and any other applicable
U.S. state or federal securities laws, (iv) compliance with any applicable
requirements of any relevant state Boards of Pharmacy or other federal or state
licensing authority, the U.S. Drug Enforcement Agency, the Medicare program or
any relevant state Medicaid program and (v) any actions or filings the absence
of which would not be reasonably expected to have, individually or in the
aggregate, an adverse effect on HippoRx or impair the ability of Hippo and its
applicable Subsidiaries to consummate the transactions contemplated by the
Transaction Agreements.

Section 7.04. Non-contravention. The execution, delivery and performance by
Hippo and its Subsidiaries of the Transaction Agreements to which they are or
will be party and the consummation of the transactions contemplated thereby do
not and will not (i) contravene, conflict with, or result in any violation or
breach of any provision of the certificate of incorporation, bylaws or other
organizational documents of Hippo or any such Subsidiary, (ii) assuming
compliance with the matters referred to in Section 7.03, contravene, conflict
with or result in a violation or breach of any provision of any Applicable Law,
(iii) assuming compliance with the matters referred to in Section 7.03, require
any consent or other action by any Person under, constitute a default, or an
event that, with or without notice or lapse of time or both, would constitute a
default, under, or cause or permit the termination, cancellation, acceleration
or other change of any right or obligation or the loss of any benefit to which
Hippo or any of its Subsidiaries is entitled under any provision of any
agreement or other instrument binding upon Hippo or any of its Subsidiaries or
any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of
Hippo or any of its Subsidiaries or (iv) result in the creation or imposition of
any Lien on any asset of Hippo or any of its Subsidiaries, with such exceptions,
in the case of each of clauses (ii) through (iv), as would not be reasonably
expected to have, individually or in the aggregate, an adverse effect on HippoRx
or prohibit or impair or delay the ability of Hippo or any of its Subsidiaries
to consummate the transactions contemplated by any of the Transaction
Agreements.

Section 7.05. Capitalization.

(a) The authorized capital stock of Hippo consists of (i) 600,000,000 shares of
Common Stock and (ii) 10,000,000 shares of Preferred Stock. As of

 

47



--------------------------------------------------------------------------------

October 23, 2006, there were outstanding (i) 194,907,984 shares of Hippo Common
Stock of which 314,339 were shares of Hippo Restricted Stock, (ii) employee
stock options to purchase an aggregate of 14,125,344 shares of Hippo Common
Stock (of which options to purchase an aggregate of 8,826,469 shares of Hippo
Common Stock were exercisable) and (iii) no shares of Preferred Stock. All
outstanding shares of capital stock of Hippo have been, and all shares that may
be issued pursuant to any compensatory plan or arrangement will be, when issued
in accordance with the respective terms thereof, duly authorized and validly
issued and are fully paid and nonassessable. No Subsidiary of Hippo owns any
shares of capital stock of Hippo. Section 7.05(a) of the Hippo Disclosure
Schedule contains a complete and correct list as of October 23, 2006 of (x) each
outstanding Hippo Stock Option held by a Transferring Hippo Employee, including,
as applicable, the holder, date of grant, exercise price, vesting schedule and
number of shares of Hippo Common Stock subject thereto and (y) each outstanding
share of Hippo Restricted Stock, including the holder, date of issuance, and
vesting schedule.

(b) Except as set forth in this Section 7.05 and for changes since October 23,
2006 resulting from the exercise of employee stock options outstanding on such
date and with respect to outstanding rights under the Hippo Employee Stock
Purchase Plan, there are no outstanding (i) shares of capital stock or voting
securities of Hippo, (ii) securities of Hippo convertible into or exchangeable
for shares of capital stock or voting securities of Hippo or (iii) options or
other rights to acquire from Hippo, or other obligation of Hippo to issue, any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Hippo (the items in clauses (i), (ii),
and (iii) being referred to collectively as the “Hippo Securities”). There are
no outstanding obligations of Hippo or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any of the Hippo Securities.

Section 7.06. HippoRx Entities.

(a) Each HippoRx Entity is a corporation or other entity duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of organization or formation, has all corporate or other powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted. Each HippoRx Entity is duly qualified
to do business as a foreign corporation or other entity and is in good standing
in each jurisdiction where such qualification is necessary. All HippoRx
Entities, the owners of its capital stock (to the extent a less than wholly
owned HippoRx Subsidiary) and their respective jurisdictions of organization or
formation are identified in Section 7.06(a) of the Hippo Disclosure Schedule.
Hippo beneficially owns no interests in any Person engaged in the Hippo
Institutional Pharmacy Business other than the HippoRx Entities. To the
knowledge of Hippo, no HippoRx Entity is engaged in any business other than the
Hippo Institutional Pharmacy Business or has any Liabilities relating to any
other business.

 

48



--------------------------------------------------------------------------------

(b) All of the outstanding capital stock of, or other voting securities or
ownership interests in, HippoRx will be (as of immediately prior to the HippoRx
Distribution) directly owned by Hippo free and clear of any Lien and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other voting securities or
ownership interests). All of the outstanding capital stock of, or other voting
securities or ownership interests in, each HippoRx Entity (other than HippoRx),
will be (as of immediately prior to the HippoRx Distribution) directly or
indirectly owned by HippoRx free and clear of any Lien and free of any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of such capital stock or other voting securities or
ownership interests). There are no outstanding (i) securities of Hippo or any of
its Subsidiaries convertible into or exchangeable for shares of capital stock or
other voting securities or ownership interests in any HippoRx Entity or
(ii) options or other rights to acquire from Hippo or any of its Subsidiaries,
or other obligation of Hippo or any of its Subsidiaries to issue, any capital
stock or other voting securities or ownership interests in, or any securities
convertible into or exchangeable for any capital stock or other voting
securities or ownership interests in, any HippoRx Entity (the items in clauses
(i) and (ii) being referred to collectively as the “HippoRx Securities”). There
are no outstanding obligations of Hippo or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any of the HippoRx Securities.

(c) After giving effect to the HippoRx Distribution, neither Hippo nor any of
its Subsidiaries will own any shares of HippoRx Common Stock or any other
capital stock or other equity interest in any HippoRx Entity.

Section 7.07. SEC Filings and the Sarbanes-Oxley Act.

(a) Hippo has delivered or made available to Rhino (i) Hippo’s annual reports on
Form 10-K for its fiscal years ended September 30, 2005, 2004 and 2003, (ii) its
quarterly reports on Form 10-Q for its fiscal quarters ended December 31,
2005, March 31, 2006 and June 30, 2006, (iii) its proxy or information
statements relating to meetings of, or actions taken without a meeting by, the
stockholders of Hippo held since September 30, 2005, and (iv) all of its other
reports, statements, schedules and registration statements filed with the SEC
since September 30, 2005 (the documents referred to in this Section 7.07(a),
collectively, the “Hippo SEC Documents”).

(b) As of its filing date, each Hippo SEC Document complied, and each such Hippo
SEC Document filed subsequent to the date hereof will comply, as to form in all
respects with the applicable requirements of the 1933 Act and the 1934 Act, as
the case may be.

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Hippo SEC Document filed pursuant
to the 1934 Act did not, and each such Hippo SEC Document filed

 

49



--------------------------------------------------------------------------------

subsequent to the date hereof will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

(d) Each Hippo SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

(e) Hippo has established and maintains disclosure controls and procedures (as
defined in Rule 13a-15 under the 1934 Act). Such disclosure controls and
procedures are designed to ensure that material information relating to Hippo,
including its consolidated Subsidiaries, is made known to Hippo’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the 1934 Act are being prepared. Such disclosure controls and procedures
are effective in timely alerting Hippo’s principal executive officer and
principal financial officer to material information required to be included in
Hippo’s periodic reports required under the 1934 Act.

(f) Hippo and its Subsidiaries have established and maintain a system of
internal control over financial reporting (as defined in Rule 13a-15 under the
1934 Act) (“internal controls”). Such internal controls are sufficient to
provide reasonable assurance regarding the reliability of Hippo’s financial
reporting and the preparation of Hippo’s financial statements for external
purposes in accordance with GAAP. Hippo has disclosed, based on its most recent
evaluation of internal controls prior to the date hereof, to Hippo’s auditors
and audit committee (x) any significant deficiencies and material weaknesses in
the design or operation of internal controls which are reasonably likely to
adversely affect Hippo’s ability to record, process, summarize and report
financial information and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in internal controls.
Hippo has made available to Rhino a summary of any such disclosure made by
management to Hippo’s auditors and audit committee since September 30, 2004.

(g) There are no outstanding loans or other extensions of credit made by Hippo
or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7
under the 1934 Act) or director of Hippo. Hippo has not, since the enactment of
the Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the
Sarbanes-Oxley Act.

(h) The financial statements included in the Hippo SEC Documents fairly present,
in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), the consolidated financial position of Hippo
and its Subsidiaries as of the dates specified therein and the consolidated

 

50



--------------------------------------------------------------------------------

results of operations and cash flows of Hippo and its Subsidiaries for the
periods specified therein (subject to normal and immaterial year-end adjustments
in the case of unaudited financial statements).

Section 7.08. Financial Statements.

(a) The audited balance sheets as of September 30, 2006 and 2005 and the related
audited statements of income and cash flows for each of the years ended
September 30, 2006, 2005 and 2004 for the Hippo Institutional Pharmacy Business
that will be provided pursuant to Section 9.05, and all the audited and
unaudited financial statements of the Hippo Institutional Pharmacy Business
included in the Registration Statement, will fairly present, in conformity with
GAAP applied on a consistent basis (except as may be indicated in the notes
thereto), the financial position of the Hippo Institutional Pharmacy Business as
of the dates thereof and its results of operations and cash flows for the
periods then ended (subject to normal and immaterial year-end adjustments in the
case of any unaudited interim financial statements included in the Registration
Statement).

(b) The HippoRx Audited EBITDA will be not less than 87.5% of the HippoRx
Estimated EBITDA.

(c) The unaudited balance sheet and statement of operations for the Hippo
Institutional Pharmacy Business (and including the Hippo Retail Pharmacies) as
of and for the nine months ended June 30, 2006 attached as Exhibit P hereto
(i) are derived from and are consistent with the books and records of HippoRx
and its Subsidiaries, (ii) are the financial statements of the Hippo
Institutional Pharmacy Business (and including the Hippo Retail Pharmacies) as
of and for such period that were made available to and used by the management of
Hippo and HippoRx and (iii) were included in the consolidated financial
statements of Hippo as of and for the nine months ended June 30, 2006 as
contained in Hippo’s Quarterly Report on Form 10-Q as of and for such period as
filed with the SEC.

(d) The unaudited balance sheet and statement of operations for the Hippo
Institutional Pharmacy Business as of and for the nine months ended June 30,
2006 attached as Exhibit Q hereto (i) are derived from and are consistent with
the books and records of HippoRx and its Subsidiaries and (ii) sets forth the
adjustments made to the balance sheet and statement of operations in Exhibit P
to eliminate from such balance sheet and statement of operations the assets,
liabilities and results of operations of the Hippo Retail Pharmacies.

Section 7.09. Information Supplied. The information (including all financial
data) supplied by Hippo for inclusion or incorporation in the Registration
Statement and any amendments or supplements thereto and, to the knowledge of
Hippo, all information related to Newco contained therein shall not at the time
the Registration Statement is declared effective by the SEC or at the Effective
Time contain any untrue statement of a material fact or omit to state any

 

51



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

Section 7.10. Absence of Certain Changes. (a) From the HippoRx Balance Sheet
Date until the date of this Agreement, except as expressly contemplated by the
Transaction Agreements, the Hippo Institutional Pharmacy Business has been
conducted in the ordinary course consistent with past practices and there has
not been:

(i) any amendment of the articles of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise) of any
of the HippoRx Entities;

(ii) any splitting, combination or reclassification of any shares of capital
stock of any of the HippoRx Entities or declaration, setting aside or payment of
any dividend or other distribution (whether in cash, stock or property or any
combination thereof) in respect of the capital stock any of the HippoRx
Entities, or redemption, repurchase or other acquisition or offer to redeem,
repurchase, or otherwise acquire any HippoRx Securities;

(iii) (A) any issuance, delivery or sale, or authorization of the issuance,
delivery or sale of, any shares of any HippoRx Securities or (B) amendment of
any term of any HippoRx Security (in each case, whether by merger, consolidation
or otherwise);

(iv) any incurrence of any capital expenditures or any obligations or
liabilities in respect thereof by the Hippo Institutional Pharmacy Business,
except for any such incurrence in the ordinary course of business consistent
with past practice;

(v) any acquisition (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, by the Hippo Institutional Pharmacy Business
of any assets, securities, properties, interests or businesses, other than any
such acquisition in the ordinary course of business in a manner that is
consistent with past practice;

(vi) any sale, lease or other transfer of, or creation or incurrence of any Lien
on, any assets, securities, properties, interests or businesses of the Hippo
Institutional Pharmacy Business, other than (A) sales of inventory or leases of
property in the ordinary course of business consistent with past practice and
(B) sales of assets, securities, properties, interests or businesses with a sale
price (including any related assumed indebtedness) that does not exceed
$5,000,000 individually or $10,000,000 in the aggregate;

 

52



--------------------------------------------------------------------------------

(vii) other than in connection with actions identified in Section 7.10(a)(iv),
any making by the Hippo Institutional Pharmacy Business of any loans, advances
or capital contributions to, or investments in, any other Person, other than in
the ordinary course of business consistent with past practice;

(viii) any creation, incurrence, assumption or sufferance to exist by the Hippo
Institutional Pharmacy Business of any indebtedness for borrowed money or
guarantees thereof;

(ix) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the business or assets of the Hippo Institutional Pharmacy
Business;

(x) (A) any entering into of any agreement or arrangement that limits or
otherwise restricts in any respect any HippoRx Entity or the Hippo Institutional
Pharmacy Business or that could, after the Effective Time, limit or restrict in
any respect any HippoRx Entity, the Hippo Institutional Pharmacy Business,
Newco, or any of its Subsidiaries, from engaging or competing in any line of
business, in any location or with any Person or (B) any entering into, amendment
or modification in any adverse respect or termination of or any nonrenewal or
expiration of any HippoRx Material Contract or waiver, release or assignment of
any rights, claims or benefits of the Hippo Institutional Pharmacy Business or
the HippoRx Entities;

(xi) (A) any grant or increase of any severance or termination pay to (or amend
any existing arrangement with) any Transferring Hippo Employee, (B) any increase
in benefits payable under any existing severance or termination pay policies or
employment agreements of any Transferring Hippo Employee, (C) any entering into
of any employment, deferred compensation, retention, change in control, tax
gross-up, special bonus, stay bonus or other similar agreement (or amendment of
any such existing agreement) with any Transferring Hippo Employee, (D) any
establishment, adoption or amendment (except as required by Applicable Law) of
any collective bargaining, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any Transferring Hippo Employee or (E) any
increase in compensation, bonus or other benefits payable to any Transferring
Hippo Employee, in each case, other than in the ordinary course of business
consistent with past practice;

(xii) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any Transferring Hippo Employees, which employees were not subject to a
collective bargaining agreement at the HippoRx Balance Sheet Date, or any
lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to such employees;

 

53



--------------------------------------------------------------------------------

(xiii) any change in Hippo’s or any of its Subsidiaries’ (in each case, to the
extent related to the Hippo Institutional Pharmacy Business) or any HippoRx
Entity’s methods of accounting, except as required by concurrent changes in
GAAP;

(xiv) any settlement, or offer or proposal to settle, (A) any litigation,
investigation, arbitration, proceeding or other claim involving or against the
Hippo Institutional Pharmacy Business or the HippoRx Entities, (B) any
stockholder litigation or dispute against the Hippo Institutional Pharmacy
Business or the HippoRx Entities or any of the officers or directors of the
HippoRx Entities or (C) any litigation, arbitration, proceeding or dispute that
relates to the transactions contemplated hereby;

(xv) any Tax election, any annual tax accounting period changed, any method of
tax accounting adopted or changed, any Tax Returns amended or claims for Tax
refunds filed, any closing agreement entered into, any Tax claim, audit or
assessment settled, or any right to claim a Tax refund, offset or other
reduction in Tax liability surrendered; or

(xvi) any adverse regulatory events, developments or changes, including
recoupments not in the ordinary course of business, loss of licensure or failure
to renew any permits or licenses.

(b) Since the HippoRx Balance Sheet Date, there has not been any event,
occurrence, development or state of circumstances or facts that has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on HippoRx.

Section 7.11. No Undisclosed Liabilities. There are no known or unknown
Liabilities of the HippoRx Group of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances that could reasonably be
expected to result in such a Liability, other than:

(a) Liabilities disclosed and provided for in the HippoRx Balance Sheet, and

(b) Liabilities incurred in the ordinary course of business consistent with past
practices since the HippoRx Balance Sheet Date.

 

54



--------------------------------------------------------------------------------

Section 7.12. Compliance with Laws and Court Orders.

(a) Each of Hippo and its Subsidiaries (to the extent relating to the Hippo
Institutional Pharmacy Business) is, and since January 1, 2003 has been, in
compliance with, and to the knowledge of Hippo is not under investigation by any
Governmental Authority with respect to and has not been threatened to be charged
with or given notice of any violation of, any Applicable Law.

(b) Each of Hippo and its Subsidiaries (to the extent relating to the Hippo
Institutional Pharmacy Business) has duly obtained all permits, concessions,
grants, franchises, licenses and other governmental authorizations, consents,
and approvals, including Medicare and Medicaid billing and provider numbers
(collectively, “HippoRx Permits”), necessary for the conduct of the Hippo
Institutional Pharmacy Business including those relating to Medicare, any
relevant state Medicaid program or any other health insurance or health care
benefit program sponsored or financed in whole or in part by any Governmental
Authority. Each HippoRx Permit is in full force and effect and each of Hippo and
its Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) is in full compliance with the terms of each HippoRx Permit. There are
no actions, suits, sanctions, investigations or proceedings (or any basis
therefor) pending or, to the knowledge of Hippo, threatened which may result in
the revocation, cancellation, suspension or modification of any such HippoRx
Permit.

(c) Each Person employed or engaged by each of Hippo and its Subsidiaries (to
the extent relating to the Hippo Institutional Pharmacy Business) to provide
services on behalf of the Hippo Institutional Pharmacy Business (each, a
“HippoRx Licensed Service Provider”) has obtained and maintains all necessary
licensure or certification to provide such services in compliance with any
Applicable Law or the requirements of any Government Medical Reimbursement
Program. Each HippoRx Licensed Service Provider is covered by a professional
liability insurance policy underwritten by a licensed insurance company, with
coverage limits and terms that are consistent with industry standards.

(d) To the knowledge of Hippo, since January 1, 2003, none of Hippo and its
Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) nor any of their respective officers, directors, employees or agents
has been investigated or charged by any Governmental Authority in any violation
of any laws involving fraudulent or abusive practices relating to its
participation in any Medicare, Medicaid, Veterans Administration, Tricare or any
other state or federally sponsored health care reimbursement or health care
benefit program (each, a “Government Medical Reimbursement Program”) or in any
health care benefit program as defined in 18 U.S.C. § 24(b), including
fraudulent billing or recordkeeping practices, and no such person has been
convicted of, charged with or investigated for a violation of any other federal
or state law relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, financial misconduct, obstruction of an investigation or
controlled substances. Since January 1, 2003, Hippo and its Subsidiaries (to the
extent relating to the Hippo Institutional Pharmacy Business) have properly and
legally billed all individuals,

 

55



--------------------------------------------------------------------------------

intermediaries and third party payors, as appropriate, for services rendered
through the HippoRx Entities and have maintained all necessary documentation to
support and reflect such billing practices. To the knowledge of Hippo, none of
Hippo and its Subsidiaries (to the extent relating to the Hippo Institutional
Pharmacy Business) nor any of their respective directors, officers, employees,
independent contractors or agents has committed any offense which is reasonably
likely to be the basis for suspension, civil monetary penalties, debarment or
exclusion of Hippo or any of its Subsidiaries (to the extent relating to the
Hippo Institutional Pharmacy Business) or any of their respective directors,
officers, managers, current employees, partners, agents or independent
contractors from any Government Medical Reimbursement Program, including, but
not limited to, defrauding a government program, loss of a license to provide
health care services or failure to provide quality care.

(e) None of Hippo and its Subsidiaries (to the extent relating to the Hippo
Institutional Pharmacy Business) nor any of their respective directors,
officers, employees, independent contractors or agents have engaged in any
activities which may serve as the grounds for any penalties of any kind under
Sections 1128A, 1128B or 1877 of the Social Security Act (42 U.S.C. §§ 1320a-7a,
1320a-7b and 1395nn), the federal False Claims Act (31 U.S.C. § 3729 et seq.),
the False Statements Act (18 U.S.C. § 1001), the Program Fraud Civil Penalties
Act (31 U.S.C. § 3801 et seq.), the Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.) (all as amended or superseded), and the anti-fraud and abuse provisions
of the Health Insurance Portability and Accountability Act of 1996 (18 U.S.C. §
1347, 18 U.S.C. § 669, 18 U.S.C. § 1035, 18 U.S.C. § 1518) and the applicable
fraud and abuse, anti-kickback, false claims and anti-self referral statutes and
regulations in each state or other jurisdictions where Hippo and its
Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) may conduct business or any related regulations or other federal or
state laws and regulations.

Section 7.13. Litigation. There is no action, suit, investigation or proceeding
(or any basis therefor) pending against, or, to the knowledge of Hippo,
threatened against or affecting, Hippo or any of its Subsidiaries or the Hippo
Institutional Pharmacy Business, any present or former officer, director or
employee of Hippo or any of its Subsidiaries or any Person for whom Hippo or any
of its Subsidiaries may be liable or any of their respective properties before
any court or arbitrator or before or by any Governmental Authority, (i) that,
could reasonably be expected to have, an adverse effect on the Hippo
Institutional Pharmacy Business or (ii) that, as of the date hereof, in any
manner challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by the Transaction Agreements. For the avoidance of doubt, clause
(ii) of the preceding sentence contains the only representation or warranty in
this Article 7 regarding legal challenges to the transactions contemplated by
the Transaction Agreements.

Section 7.14. Finders’ Fees. Except for Deutsche Bank Securities Inc. (all of
whose fees and expenses shall be paid by Hippo and the obligations to

 

56



--------------------------------------------------------------------------------

which shall be Non-HippoRx Liabilities), there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of the Hippo or any of its Affiliates who might be entitled to any fee
or commission from Hippo or any of its Affiliates in connection with the
transactions contemplated by the Transaction Agreements.

Section 7.15. Taxes.

(a) All Tax Returns required by Applicable Law to be filed with any Taxing
Authority by, or on behalf of, any HippoRx Entity have been filed when due in
accordance with all Applicable Law, and all such Tax Returns are true and
complete in all respects.

(b) Each HippoRx Entity has paid (or has had paid on its behalf) or has withheld
and remitted to the appropriate Taxing Authority all Taxes due and payable, or,
where payment is not yet due, has established (or has had established on its
behalf and for its sole benefit and recourse) in accordance with GAAP an
adequate accrual for all Taxes through the end of the last period for which the
HippoRx Entities ordinarily record items on their respective books.

(c) The income and franchise Tax Returns of the HippoRx Entities through the Tax
year ended December 31, 1997 have been examined and closed or are Tax Returns
with respect to which the applicable period for assessment under Applicable Law,
after giving effect to extensions or waivers, has expired.

(d) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to Hippo’s knowledge, threatened against or with respect to the
HippoRx Entities in respect of any Tax or Tax asset.

(e) No HippoRx Entity has since January 1, 2003 been a member of an affiliated,
consolidated, combined or unitary group other than one of which Hippo was the
common parent.

(f) Section 7.15(f) of the Hippo Disclosure Schedule contains a list of all
jurisdictions (whether foreign or domestic) in which any HippoRx Entity
currently files Tax Returns.

Section 7.16. Employee Benefit Plans; Employees.

(a) Section 7.16(a) of the Hippo Disclosure Schedule contains a correct and
complete list identifying each Hippo Benefit Plan that covers any Transferring
Hippo Employee and each HippoRx Benefit Plan (collectively, the “Hippo Plans”).
Copies of such plans (and, if applicable, related trust or funding agreements or
insurance policies) and all amendments thereto and written interpretations
thereof have been made available to Rhino together with the most recent annual
report (Form 5500 including, if applicable, Schedule B thereto) and tax return
(Form 990) prepared in connection with any such plan or trust. Section

 

57



--------------------------------------------------------------------------------

7.16(a) of the Hippo Disclosure Schedule contains a list of each Hippo Plan that
is subject to Title IV of ERISA.

(b) None of the HippoRx Entities contributes to or is obligated to contribute
to, or has any Liability with respect to, any multiemployer plan, as defined in
Section 3(37) of ERISA (a “Multiemployer Plan”).

(c) Each Hippo Plan that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter, or has pending an
application for such determination from the Internal Revenue Service, and Hippo
is not aware of any reason why any such determination letter should be revoked
or not be reissued. Hippo has made available to Rhino copies of the most recent
Internal Revenue Service determination letters with respect to each such Hippo
Plan. Each Hippo Plan has been maintained in compliance with its terms and with
the requirements prescribed by any and all statutes, orders, rules and
regulations, including ERISA and the Code, which are applicable to such Hippo
Plan. No events have occurred or are reasonably expected to occur with respect
to any Hippo Plan that could result in payment or assessment by or against Hippo
or any HippoRx Entity of any excise taxes under the Code.

(d) No condition exists that would subject any HippoRx Entity, either directly
or by reason of its affiliation with any ERISA Affiliate, to any tax (including
any excise tax), fine, lien, penalty or other similar Liability imposed by
ERISA, the Code or other Applicable Laws.

(e) Neither Hippo nor any of its Subsidiaries has any current or projected
Liability in respect of post-employment or post-retirement health or medical or
life insurance benefits for Transferring Hippo Employees, except as required to
avoid excise tax under Section 4980B of the Code.

(f) The consummation of the transactions contemplated by this Agreement will not
(either alone or together with any other event) entitle any Transferring Hippo
Employee to any bonus, severance, retirement, job security or other benefit, or
accelerate the time of payment or vesting or trigger any payment of funding
(through a grantor trust or otherwise) of compensation or benefits under,
increase the amount payable or trigger any other obligation pursuant to, any
Hippo Plan. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, either alone or in
combination with any other event (whether contingent or otherwise), will result
in any excise tax under Section 4999 of the Code or non-deductibility of any
compensation or benefit under Section 280G of the Code with respect to
Transferring Hippo Employees.

(g) There is no action, suit, investigation, audit or proceeding pending against
or involving or, to the knowledge of Hippo, threatened against or involving any
Hippo Plan before any arbitrator or any Governmental Authority.

 

58



--------------------------------------------------------------------------------

(h) Neither Hippo nor any of its Subsidiaries is a party to or subject to, or is
currently negotiating in connection with entering into, any collective
bargaining agreement or other contract or understanding with a labor union or
organization with respect to a Transferring Hippo Employee.

(i) (i) There is no pending, or to Hippo’s knowledge threatened, labor strike or
dispute, walkout, work stoppage, slow down or lockout involving Transferring
Hippo Employees; and (ii) Hippo and its Subsidiaries are in compliance with all
Laws governing the employment of Transferring Hippo Employees, including, but
not limited to, all such Laws relating to wages, overtime wages, hours,
collective bargaining, discrimination, retaliation, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or social security Taxes and similar Taxes.

(j) Substantially all of the pharmacists and pharmacy technicians staffing the
Hippo Institutional Pharmacy Business are (i) legally employed by a HippoRx
Entity and (ii) not considered leased employees, agency employees, temporary
employees or independent contractors under applicable Law.

Section 7.17. Environmental Matters.

(a) No notice, notification, demand, request for information, citation, summons
or order has been received, no complaint has been filed, no penalty has been
assessed, and no investigation, action, claim, suit, proceeding or review (or
any basis therefor) is pending or, to the knowledge of Hippo, is threatened by
any Governmental Authority or other Person relating to the HippoRx Group and
relating to or arising out of any Environmental Law.

(b) Each of the HippoRx Group is and has been in compliance with all
Environmental Laws and all Environmental Permits.

(c) There are no Liabilities of the HippoRx Group of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise
arising under or relating to any Environmental Law or any Hazardous Substance
and there is no condition, situation or set of circumstances that could
reasonably be expected to result in or be the basis for any such Liability.

(d) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted of which Hippo has knowledge in relation to
the current or prior business of the HippoRx Group or any property or facility
now or previously owned or leased by the HippoRx Group that reveal matters that,
individually or in the aggregate, have had or could reasonably be expected to
have, an adverse effect on the Hippo Institutional Pharmacy Business.

(e) The execution of the transactions contemplated hereby require no filings to
be made or actions to be taken pursuant to the New Jersey Industrial Site
Recovery Act or the “Connecticut Property Transfer Law” (Sections 22a-134
through 22-134e of the Connecticut General Statutes).

 

59



--------------------------------------------------------------------------------

Section 7.18. Property Matters.

(a) Section 7.18(a) of the Hippo Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property leased,
subleased or licensed by Hippo and its Subsidiaries (to the extent relating to
the Hippo Institutional Pharmacy Business) (collectively, the “HippoRx Leases”),
including, with respect to each location, a description of (i) the location of
the premises (the “HippoRx Leased Premises”), (ii) the landlord, (iii) the date
of the lease and (iv) the dates of any extensions, amendments, supplements and
other modifications thereof. All HippoRx Leases are valid and in full force and
effect. Neither Hippo nor any of its Subsidiaries nor, to the knowledge of
Hippo, any other party to any HippoRx Lease has (i) violated any provisions of,
or committed or failed to perform any act that, with or without notice, lapse of
time or both, would constitute a default under the provisions of any HippoRx
Lease, (ii) received notice of any of the events in clause (i) or (iii) received
notice of termination, cancellation or non-renewal of any such HippoRx Lease.
Hippo has made available to Rhino true and complete copies of all the HippoRx
Leases, all modifications or amendments thereto or waivers thereunder and all
subordination and non-disturbance agreements relating thereto.

(b) Section 7.18(b) of the Hippo Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property owned by
Hippo and its Subsidiaries (to the extent relating to the Hippo Institutional
Pharmacy Business) (collectively, the “HippoRx Owned Properties”). With respect
to any HippoRx Owned Property, Hippo has provided to Rhino true and correct
copies of the most recent title insurance policy and survey, if any, held by the
applicable owner with respect thereto. The HippoRx Owned Properties and the
HippoRx Leased Premises constitute all of the real property used or occupied by
Hippo and its Subsidiaries in connection with the Hippo Institutional Pharmacy
Business. Each entity listed on Section 7.18(b) of the Hippo Disclosure Schedule
as owning a HippoRx Owned Property has good fee simple title to such HippoRx
Owned Property, subject to no Liens other than Liens listed on Section 7.18(b)
of the Hippo Disclosure Schedule, and none of the structures on a Hippo Owned
Property encroaches upon real property of another Person, and no structure of
any other Person encroaches upon any HippoRx Owned Property.

(c) There does not exist any pending condemnation or eminent domain proceedings
that affect any HippoRx Owned Property, or to the knowledge of Hippo, any such
proceedings that affect any HippoRx Leased Premises, or to the knowledge of
Hippo, any threatened condemnation or any eminent domain proceedings that affect
any HippoRx Owned Property or HippoRx Leased Premises, and neither Hippo nor its
Subsidiaries have received any written notice of the intention of any
Governmental Authority or other Person to take or use any HippoRx Owned Property
or HippoRx Leased Premises.

 

60



--------------------------------------------------------------------------------

(d) Other than the HippoRx Leases and any superior leases under which HippoRx
Leases that are subleases are created, to the knowledge of Hippo, none of the
HippoRx Owned Property or the HippoRx Leased Premises are subject to any lease,
sublease, license or other agreement granting to any Person other than a HippoRx
Entity any right to the use, occupancy or enjoyment of such HippoRx Owned
Property or HippoRx Leased Premises or any part thereof.

Section 7.19. Intellectual Property.

(a) As of the Distribution Time, subject to the provisions of Article 2, the
HippoRx Entities will own or otherwise have the right to use all Intellectual
Property necessary to conduct the Hippo Institutional Pharmacy Business as
currently conducted (the “HippoRx Intellectual Property”). There exist no
restrictions on the disclosure, use, license or transfer of the HippoRx
Intellectual Property owned by Hippo and its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) (the “Owned HippoRx
Intellectual Property”). For purposes of this Agreement, the term “Intellectual
Property” means (i) patents, trademarks, service marks, trade names, logos,
domain names, copyrights, designs and trade secrets, (ii) applications for and
registrations of such patents, trademarks, service marks, trade names, logos,
domain names, copyrights and designs, (iii) know-how, inventions, whether or not
patentable, computer software programs and applications (including source code
and object code), databases and data collections, and (iv) any other similar
type of proprietary intellectual property right.

(b) The execution and delivery of this Agreement by Hippo and HippoRx and the
consummation of the Transactions will not encumber, impair or extinguish any
HippoRx Intellectual Property. Section 7.19(b) of the Hippo Disclosure Schedule
sets forth a complete and accurate list of all (i) registrations or applications
for registration included in the Owned HippoRx Intellectual Property (the
“Registered HippoRx Intellectual Property”) and (ii) all agreements (excluding
licenses for commercial off the shelf computer software that are generally
available on nondiscriminatory pricing terms which have an aggregate acquisition
cost of $1,000,000 or less) to which Hippo or any of its Subsidiaries (to the
extent relating to the Hippo Institutional Pharmacy Business) is a party or
otherwise bound and pursuant to which Hippo or any of its Subsidiaries (to the
extent relating to the Hippo Institutional Pharmacy Business) (A) obtains the
right to use or a covenant not to be sued under, any Intellectual Property
and/or (B) grants the right to use, or a covenant not to be sued under, any
Intellectual Property.

(c) To the knowledge of Hippo, the conduct of the Hippo Institutional Pharmacy
Business as currently conducted does not infringe, violate or constitute a
misappropriation of any Intellectual Property of any Third Party in any respect.

 

61



--------------------------------------------------------------------------------

Since January 1, 2003, neither Hippo nor any of its Subsidiaries has received
any written claim or notice alleging any such infringement, violation or
misappropriation and there is no claim, action, suit, investigation or
proceeding pending against, or, to the knowledge of Hippo, threatened against
Hippo or any of its Subsidiaries (i) based upon, or challenging or seeking to
deny or restrict, the rights of Hippo or its Subsidiaries in any of the HippoRx
Intellectual Property, (ii) alleging that the use of the HippoRx Intellectual
Property or any services provided, processes used or products manufactured,
used, imported, offered for sale or sold by the Hippo Institutional Pharmacy
Business do or may conflict with, misappropriate, infringe or otherwise violate
any Intellectual Property of any Third Party or (iii) alleging that Hippo or any
of its Subsidiaries have infringed, misappropriated or otherwise violated any
Intellectual Property of any Third Party.

(d) None of the HippoRx Intellectual Property used in the operation of the Hippo
Institutional Pharmacy Business has been adjudged invalid or unenforceable in
whole or part, and, to the knowledge of Hippo, all such HippoRx Intellectual
Property is valid and enforceable. To the knowledge of Hippo, no Third Party is
infringing, violating or misappropriating any of the HippoRx Intellectual
Property in any respect.

Section 7.20. HippoRx Material Contracts.

(a) Except as set forth on Section 7.20(a) of the Hippo Disclosure Schedule, as
of the date hereof, neither Hippo nor any of its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) is a party to or
otherwise bound by:

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);

(ii) any employment or consulting Contract with any Transferring Hippo Employee
providing for base compensation in excess of $175,000, other than those that are
terminable by Hippo on no more than thirty (30) days notice without liability or
financial obligation to Hippo;

(iii) any Contract containing any covenant (A) limiting the right of Hippo or
any of its Subsidiaries (to the extent relating to the Hippo Institutional
Pharmacy Business) to engage in any line of business or compete with any person
in any line of business or to compete with any party, (B) granting any exclusive
rights to make, sell or distribute the products or services of Hippo or any of
its Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) or (C) otherwise prohibiting or limiting the right of Hippo or any of
its Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) to make, sell or distribute any products or services;

 

62



--------------------------------------------------------------------------------

(iv) any Contract relating to the disposition or acquisition by Hippo or any of
its Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) of an amount of assets or of any business (whether by merger, sale of
stock, sale of assets or otherwise) with a value in excess of $5,000,000 or
pursuant to which Hippo or any of its Subsidiaries (to the extent relating to
the Hippo Institutional Pharmacy Business) has any ownership interest with a
value in excess of $5,000,000 in any other person or other business enterprise
other than any other HippoRx Entity;

(v) any Contract to provide source code to any Third Party for any product,
service or technology that is used by Hippo or any of its Subsidiaries (to the
extent relating to the Hippo Institutional Pharmacy Business) that either has
required or is anticipated to require payment by any Person in excess of
$1,000,000 in the aggregate or is reasonably necessary to support operations
that generate in excess of $10,000,000 in annual revenue;

(vi) any Contract to license any Third Party to manufacture or reproduce any of
Hippo’s or any of its Subsidiaries’ (to the extent relating to the Hippo
Institutional Pharmacy Business) products, services or technology or any
Contract to sell or distribute any of Hippo’s or any of its Subsidiaries’ (to
the extent relating to the Hippo Institutional Pharmacy Business) products,
services or technology, except (A) agreements with distributors, sales
representatives or other resellers entered into in the ordinary course of
business and (B) agreements allowing internal backup copies made or to be made
by end-user customers in the ordinary course of business;

(vii) any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other Contracts relating to the borrowing of money or
extension of credit, of Hippo or any of its Subsidiaries (to the extent relating
to the Hippo Institutional Pharmacy Business), in each case other than accounts
receivables and payables in the ordinary course of business;

(viii) any Contract under which Hippo or any of its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) has licensed its
Intellectual Property to a Third Party, other than to customers, distributors
and other resellers in the ordinary course of business;

(ix) any Contract under which Hippo or any of its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) has received a license to
any Intellectual Property owned by a Third Party that is used in the Hippo
Institutional Pharmacy Business that either has required or is anticipated to
require payment by any Person in excess of $5,000,000 in the aggregate or is
reasonably necessary to support operations that generate in excess of
$10,000,000 in annual revenue;

 

63



--------------------------------------------------------------------------------

(x) any Contract, or group of Contracts in which the counterparties are within
the same consolidated group, providing for the sale by Hippo or any of its
Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) of materials, supplies, goods, services, equipment or other assets
that provides for either (A) annual payments to Hippo or any of its Subsidiaries
(to the extent relating to the Hippo Institutional Pharmacy Business) of
$2,000,000 or more or (B) aggregate payments to Hippo or any of its Subsidiaries
(to the extent relating to the Hippo Institutional Pharmacy Business) of
$20,000,000 or more;

(xi) any Contract (other than Contracts for the purchase of pharmaceutical
products) providing for the purchase by Hippo or any of its Subsidiaries (to the
extent relating to the Hippo Institutional Pharmacy Business) of materials,
supplies, goods, services, equipment or other assets that provides for either
(A) annual payments by Hippo or any of its Subsidiaries (to the extent relating
to the Hippo Institutional Pharmacy Business) of $5,000,000 or more or
(B) aggregate payments by Hippo or any of its Subsidiaries (to the extent
relating to the Hippo Institutional Pharmacy Business) of $20,000,000 or more;

(xii) any Contract relating to the leasing of personal property by Hippo or any
of its Subsidiaries (to the extent relating to the Hippo Institutional Pharmacy
Business) providing for annual rentals of $5,000,000 or more;

(xiii) any Contract relating to a partnership, joint venture or other similar
arrangement;

(xiv) any Contract relating to agency, dealer, sales representative, marketing
or similar arrangements providing for annual payments of $1,000,000 or more;

(xv) any Contract relating to administrative services, management services or
professional services with physicians or pharmacists that has required or is
anticipated to require payment by any Person in excess of $250,000 in the
aggregate;

(xvi) any Contract with any pharmacy benefits manager, group purchasing
organization or Third Party payer of health insurance benefits that has required
or is anticipated to require payment by any Person in excess of $5,000,000 in
the aggregate; or

(xvii) any Contract with Hippo or any of its Subsidiaries or Affiliates (other
than any HippoRx Entity), except any HippoRx Lease.

 

64



--------------------------------------------------------------------------------

(b) The Contracts disclosed or required to be disclosed on Section 7.20(a) of
the Hippo Disclosure Schedule are referred to herein as the “HippoRx Material
Contracts”. A true and complete copy of each HippoRx Material Contract
(including any modifications and amendments thereto or waivers thereunder) has
been made available to Rhino.

(c) All HippoRx Material Contracts are valid and in full force and effect. To
the knowledge of Hippo, none of the terms or conditions in the HippoRx Material
Contracts may serve as the ground for any penalties of any kind under the Social
Security Act, the federal False Claims Act (31 U.S.C. § 3729 et seq.), the False
Statements Act (18 U.S.C. § 1001), the Program Fraud Civil Penalties Act (31
U.S.C. § 3801 et seq.), the Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.) (all as amended or superseded), and the anti-fraud and abuse provisions of
the Health Insurance Portability and Accountability Act of 1996 (18 U.S.C. §
1347, 18 U.S.C. § 669, 18 U.S.C. § 1035, 18 U.S.C. § 1518), or comparable laws
enacted by each state or jurisdiction in which Hippo may conduct business.
Neither Hippo nor any of its Subsidiaries, and, to the knowledge of Hippo, no
Third Party to any such Contract, has (i) violated any provision of, or
committed or failed to perform any act that, with or without notice, lapse of
time or both, would constitute a default under the provisions of any HippoRx
Material Contract, (ii) received notice of any of the events set forth in clause
(i) or (iii) received notice of termination, cancellation or non-renewal or any
such Contract. Substantially all of the Contracts pursuant to which a HippoRx
Entity provides pharmacy services are in writing.

(d) To the extent necessary to operate the Hippo Institutional Pharmacy Business
as it is now being conducted, Hippo and its Subsidiaries (to the extent relating
to the Hippo Institutional Pharmacy Business) have current provider agreements
with Prescription Drug Plans, Medicare and Medicaid and private non-governmental
programs, including with any private insurance program under which they,
directly or indirectly, are presently receiving payments.

Section 7.21. Insurance. Hippo has furnished to Rhino a list of, and true and
complete copies of, all insurance policies and fidelity bonds relating to the
Hippo Institutional Pharmacy Business and its officers and employees. There is
no claim by Hippo or any of its Subsidiaries pending under any of such policies
or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights. All premiums payable under all such policies and
bonds have been timely paid and Hippo and its Subsidiaries have otherwise
complied fully with the terms and conditions of all such policies and bonds.
Such policies of insurance and bonds are in full force and effect. Hippo does
not know of any threatened termination of, premium increase with respect to, or
alteration of coverage under, any of such policies or bonds. After the Effective
Time, Hippo shall continue to have coverage under such policies and bonds with
respect to events occurring prior to the Effective Time.

 

65



--------------------------------------------------------------------------------

Section 7.22. Intercompany Transactions. Except as otherwise provided in this
Agreement, since the HippoRx Balance Sheet Date there has not been any
transaction between Hippo and its Subsidiaries (other than the Hippo
Institutional Pharmacy Business), on the one hand, and the Hippo Institutional
Pharmacy Business, on the other hand, other than in the ordinary course of
business consistent with past practice.

Section 7.23. Sufficiency of Transferred Assets. Subject to Section 2.03, as of
the Effective Time, no HippoRx Assets will be owned or held by Hippo or any of
its Subsidiaries (other than the HippoRx Entities). As of the Effective Time,
assuming the consummation of the transactions contemplated by Article 2 and
Article 3 and the availability of any assets and services contemplated to be
made available to Newco and its Subsidiaries (including the HippoRx Entities)
pursuant to the terms of the Transaction Agreements, the HippoRx Assets will be
sufficient to conduct the Hippo Institutional Pharmacy Business as currently
conducted.

Section 7.24. Tax Treatment. Neither Hippo nor any of its Affiliates has taken
or agreed to take any action, or has knowledge of any fact or circumstance, that
would (i) prevent the HippoRx Distribution from qualifying as a transaction
described in Section 355(a) of the Code, (ii) cause Section 355(e) of the Code
to apply to the HippoRx Distribution or the RhinoRx Distribution as a result of
the HippoRx Merger or the RhinoRx Merger, (iii) otherwise cause the HippoRx
Common Stock to fail to be treated as “qualified property” for purposes of
Section 355(c)(2) or Section 361(c)(2) of the Code, or (iv) prevent the HippoRx
Merger or the RhinoRx Merger from qualifying as exchanges described in
Section 351 of the Code.

Section 7.25. Opinion of Financial Advisor. The board of directors of Hippo has
received a written opinion of Deutsche Bank Securities Inc. to the effect that,
as of the date of such opinion and based upon and subject to the assumptions,
qualifications and limitations set forth therein, the HippoRx Exchange Ratio is
fair, from a financial point of view, to the holders of Hippo Common Stock that
receive shares of HippoRx Common Stock in the HippoRx Distribution pursuant to
this Agreement.

Section 7.26. Lexicon Pharmacy Services. The HippoRx Group has no Liabilities
relating to Lexicon Pharmacy Services, LLC, a Delaware limited liability company
(“Lexicon”) or any investment in Lexicon. Lexicon conducts no business or
operations.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES OF RHINO

Except as set forth in the Rhino Disclosure Schedule, Rhino represents and
warrants to Newco and Hippo that:

 

66



--------------------------------------------------------------------------------

Section 8.01. Corporate Existence and Power. Each of Rhino and its Subsidiaries
that is or will be party to a Transaction Agreement is a corporation or other
entity duly organized or formed, validly existing and in good standing under the
laws of the state of its organization or formation and has all corporate or
other powers and all governmental licenses, authorizations, permits, consents
and approvals required to carry on its business as now conducted. Each of Rhino
and its Subsidiaries that is or will be party to a Transaction Agreement is duly
qualified to do business as a foreign corporation or other entity and is in good
standing in each jurisdiction where such qualification is necessary. Rhino has
heretofore delivered or made available to Hippo true and complete copies of the
certificate of incorporation and bylaws or other organizational documents of
Rhino and each of its Subsidiaries that is or will be party to a Transaction
Agreement, as currently in effect.

Section 8.02. Corporate Authorization.

(a) The execution, delivery and performance by Rhino and its Subsidiaries of the
Transaction Agreements to which they are or will be party, and the consummation
by Rhino and its Subsidiaries of the transactions contemplated thereby are
within Rhino’s and its applicable Subsidiaries’ corporate or other powers and
have been duly authorized by all necessary corporate or other action on the part
of Rhino and such Subsidiaries of Rhino. Each Transaction Agreement to which
Rhino or any of its Subsidiaries is or will be a party constitutes, or will when
executed constitute, a valid and binding agreement of Rhino and each such
Subsidiary that is a party thereto, enforceable against Rhino and each such
Subsidiary in accordance with its terms, except (i) as the same may be limited
by applicable bankruptcy, insolvency, moratorium or similar laws of general
application relating to or affecting creditors’ rights and (ii) for the
limitations imposed by general principles of equity.

(b) At meetings duly called and held, each of Rhino’s and Rhino Parent Sub’s
Boards of Directors has (i) unanimously determined that this Agreement and the
transactions contemplated hereby are fair to and in the best interests of
Rhino’s stockholders, (ii) unanimously approved and adopted this Agreement and
the transactions contemplated hereby and (iii) unanimously determined that if
the Effective Time occurred on the date hereof, then the conditions set forth in
Sections 13.01(j)(ii) and 13.01(j)(iii) would be satisfied. No vote of the
holders of any outstanding capital stock of Rhino or Rhino Parent Sub is
necessary in connection with the consummation of the transactions contemplated
by the Transaction Agreements.

(c) At a meeting duly called and held, RhinoRx’s Board of Directors has
(i) unanimously determined that this Agreement (including the RhinoRx Merger)
and the transactions contemplated hereby are advisable and fair to and in the
best interests of the stockholder of RhinoRx, (ii) unanimously approved and
adopted this Agreement (including the RhinoRx Merger) and the transactions
contemplated hereby, (iii) unanimously resolved to recommend approval and

 

67



--------------------------------------------------------------------------------

adoption of this Agreement (including the RhinoRx Merger) by the sole
stockholder of RhinoRx and (iv) unanimously determined that if the Effective
Time occurred on the date hereof, then the conditions set forth in
Section 13.01(j)(i) would be satisfied. Rhino Parent Sub, as sole stockholder of
RhinoRx as of the date hereof, has adopted this Agreement and the transactions
contemplated hereby, including the RhinoRx Merger, at a duly called stockholders
meeting of RhinoRx (and not by action by written consent in lieu of a meeting).

Section 8.03. Governmental Authorization. The execution, delivery and
performance by Rhino and its Subsidiaries of the Transaction Agreements to which
they are or will be party and the consummation by Rhino and such Subsidiaries of
the transactions contemplated thereby require no action by or in respect of, or
filing with, any Governmental Authority other than (i) the filing of a
certificate of merger with respect to the RhinoRx Merger with the Delaware
Secretary of State and appropriate documents with the relevant authorities of
other states in which the Company is qualified to do business, (ii) compliance
with any applicable requirements of the HSR Act, (iii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act, and any other applicable
U.S. state or federal securities laws, (iv) compliance with any applicable
requirements of any relevant state Boards of Pharmacy or other federal or state
licensing authority, the U.S. Drug Enforcement Agency, the Medicare program or
any relevant state Medicaid program and (v) any actions or filings the absence
of which would not be reasonably expected to have, individually or in the
aggregate, an adverse effect on RhinoRx or to impair the ability of Rhino and
its applicable Subsidiaries to consummate the transactions contemplated by the
Transaction Agreements.

Section 8.04. Non-contravention. The execution, delivery and performance by
Rhino and its Subsidiaries of the Transaction Agreements to which they are or
will be party and the consummation of the transactions contemplated thereby do
not and will not (i) contravene, conflict with, or result in any violation or
breach of any provision of the certificate of incorporation, bylaws or other
organizational documents of Rhino or any such Subsidiary, (ii) assuming
compliance with the matters referred to in Section 8.03, contravene, conflict
with or result in a violation or breach of any provision of any Applicable Law,
(iii) assuming compliance with the matters referred to in Section 8.03, require
any consent or other action by any Person under, constitute a default, or an
event that, with or without notice or lapse of time or both, would constitute a
default, under, or cause or permit the termination, cancellation, acceleration
or other change of any right or obligation or the loss of any benefit to which
Rhino or any of its Subsidiaries is entitled under any provision of any
agreement or other instrument binding upon Rhino or any of its Subsidiaries or
any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of
Rhino or any of its Subsidiaries or (iv) result in the creation or imposition of
any Lien on any asset of Rhino or any of its

 

68



--------------------------------------------------------------------------------

Subsidiaries, with such exceptions, in the case of each of clauses (ii) through
(iv), as would not be reasonably expected to have, individually or in the
aggregate, an adverse effect on RhinoRx or prohibit or impair or delay the
ability of Rhino or any of its Subsidiaries to consummate the transactions
contemplated by any of the Transaction Agreements.

Section 8.05. Capitalization.

(a) The authorized capital stock of Rhino consists of (i) 175,000,000 shares of
Common Stock and (ii) 1,000,000 shares of Preferred Stock. As of September 30,
2006, there were outstanding (i) 39,889,549 shares of Rhino Common Stock, of
which 807,986 were shares of Rhino Restricted Stock, (ii) employee stock options
to purchase an aggregate of 3,162,952 shares of Rhino Common Stock (of which
options to purchase an aggregate of 2,370,714 shares of Rhino Common Stock were
exercisable) and (iii) no shares of Preferred Stock. All outstanding shares of
capital stock of Rhino have been, and all shares that may be issued pursuant to
any compensatory plan or arrangement will be, when issued in accordance with the
respective terms thereof, duly authorized and validly issued and are fully paid
and nonassessable. No Subsidiary of Rhino owns any shares of capital stock of
Rhino. Section 8.05(a) of the Rhino Disclosure Schedule contains a complete and
correct list as of October 20, 2006 of (x) each outstanding Rhino Stock Option
held by a Transferring Rhino Employee, including, as applicable, the holder,
date of grant, exercise price, vesting schedule and number of shares of Rhino
Common Stock subject thereto and (y) each outstanding share of Rhino Restricted
Stock including the holder, date of issuance and vesting schedule.

(b) Except as set forth in this Section 8.05 and for changes since September 30,
2006 resulting from the exercise of employee stock options outstanding on such
date, there are no outstanding (i) shares of capital stock or voting securities
of Rhino, (ii) securities of Rhino convertible into or exchangeable for shares
of capital stock or voting securities of Rhino or (iii) options or other rights
to acquire from Rhino, or other obligation of Rhino to issue, any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of Rhino (the items in clauses (i), (ii), and
(iii) being referred to collectively as the “Rhino Securities”). There are no
outstanding obligations of Rhino or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any of the Rhino Securities.

Section 8.06. RhinoRx Entities.

(a) Each RhinoRx Entity is a corporation or other entity duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of organization or formation, has all corporate or other powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted. Each RhinoRx Entity is duly qualified
to do business as a foreign corporation or other entity and is in good standing
in each

 

69



--------------------------------------------------------------------------------

jurisdiction where such qualification is necessary. All RhinoRx Entities, the
owners of its capital stock (to the extent a less than wholly owned RhinoRx
Subsidiary) and their respective jurisdictions of organization or formation are
identified in Section 8.06(a) of the Rhino Disclosure Schedule. Rhino
beneficially owns no interests in any Person engaged in the Rhino Institutional
Pharmacy Business other than the RhinoRx Entities. To the knowledge of Rhino, no
RhinoRx Entity is engaged in any business other than the Rhino Institutional
Pharmacy Business or has any Liabilities relating to any other business.

(b) All of the outstanding capital stock of, or other voting securities or
ownership interests in, RhinoRx will be (as of immediately prior to the RhinoRx
Distribution) directly owned by Rhino free and clear of any Lien and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other voting securities or
ownership interests). All of the outstanding capital stock of, or other voting
securities or ownership interests in, each RhinoRx Entity (other than RhinoRx),
will be (as of immediately prior to the RhinoRx Distribution ) directly or
indirectly owned by RhinoRx free and clear of any Lien and free of any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of such capital stock or other voting securities or
ownership interests). There are no outstanding (i) securities of Rhino or any of
its Subsidiaries convertible into or exchangeable for shares of capital stock or
other voting securities or ownership interests in any RhinoRx Entity or
(ii) options or other rights to acquire from Rhino or any of its Subsidiaries,
or other obligation of Rhino or any of its Subsidiaries to issue, any capital
stock or other voting securities or ownership interests in, or any securities
convertible into or exchangeable for any capital stock or other voting
securities or ownership interests in, any RhinoRx Entity (the items in clauses
(i) and (ii) being referred to collectively as the “RhinoRx Securities”). There
are no outstanding obligations of Rhino or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any of the RhinoRx Securities.

(c) After giving effect to the RhinoRx Distribution, neither Rhino nor any of
its Subsidiaries will own any shares of RhinoRx Common Stock or any other
capital stock or other equity interest in any RhinoRx Entity.

Section 8.07. SEC Filings and the Sarbanes-Oxley Act.

(a) Rhino has delivered or made available to Hippo (i) Rhino’s annual reports on
Form 10-K for its fiscal years ended December 31, 2005, 2004 and 2003, (ii) its
quarterly reports on Form 10-Q for its fiscal quarters ended March 31, 2006 and
June 30, 2006, (iii) its proxy or information statements relating to meetings
of, or actions taken without a meeting by, the stockholders of Rhino held since
December 31, 2005, and (iv) all of its other reports, statements, schedules and
registration statements filed with the SEC since December 31, 2005 (the
documents referred to in this Section 8.07(a), collectively, the “Rhino SEC
Documents”).

 

70



--------------------------------------------------------------------------------

(b) As of its filing date, each Rhino SEC Document complied, and each such Rhino
SEC Document filed subsequent to the date hereof will comply, as to form in all
respects with the applicable requirements of the 1933 Act and the 1934 Act, as
the case may be.

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Rhino SEC Document filed pursuant
to the 1934 Act did not, and each such Rhino SEC Document filed subsequent to
the date hereof will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(d) Each Rhino SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

(e) Rhino has established and maintains disclosure controls and procedures (as
defined in Rule 13a-15 under the 1934 Act). Such disclosure controls and
procedures are designed to ensure that material information relating to Rhino,
including its consolidated Subsidiaries, is made known to Rhino’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the 1934 Act are being prepared. Such disclosure controls and procedures
are effective in timely alerting Rhino’s principal executive officer and
principal financial officer to material information required to be included in
Rhino’s periodic reports required under the 1934 Act.

(f) Rhino and its Subsidiaries have established and maintain a system of
internal controls. Such internal controls are sufficient to provide reasonable
assurance regarding the reliability of Rhino’s financial reporting and the
preparation of Rhino’s financial statements for external purposes in accordance
with GAAP. Rhino has disclosed, based on its most recent evaluation of internal
controls prior to the date hereof, to Rhino’s auditors and audit committee
(x) any significant deficiencies and material weaknesses in the design or
operation of internal controls which are reasonably likely to adversely affect
Rhino’s ability to record, process, summarize and report financial information
and (y) any fraud, whether or not material, that involves management or other
employees who have a significant role in internal controls. Rhino has made
available to Hippo a summary of any such disclosure made by management to
Rhino’s auditors and audit committee since December 31, 2004.

(g) There are no outstanding loans or other extensions of credit made by Rhino
or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7
under the 1934 Act) or director of Rhino. Rhino has not, since the enactment of
the Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the
Sarbanes-Oxley Act.

 

71



--------------------------------------------------------------------------------

(h) The financial statements included in the Rhino SEC Documents fairly present,
in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), the consolidated financial position of Rhino
and its Subsidiaries as of the dates specified therein and the consolidated
results of operations and cash flows of Rhino and its Subsidiaries for the
periods specified therein (subject to normal and immaterial year-end adjustments
in the case of unaudited financial statements).

Section 8.08. Financial Statements.

(a) The audited balance sheets as of December 31, 2006 and 2005 and the related
audited statements of income and cash flows for each of the years ended
December 31, 2006, 2005 and 2004 for the Rhino Institutional Pharmacy Business
that will be provided pursuant to Section 10.05, and all the audited and
unaudited financial statements of the Rhino Institutional Pharmacy Business
included in the Registration Statement, will fairly present, in conformity with
GAAP applied on a consistent basis (except as may be indicated in the notes
thereto), the financial position of the Rhino Institutional Pharmacy Business as
of the dates thereof and its results of operations and cash flows for the
periods then ended (subject to normal and immaterial year-end adjustments in the
case of any unaudited interim financial statements included in the Registration
Statement).

(b) The RhinoRx Audited EBITDA will be not less than 87.5% of the RhinoRx
Estimated EBITDA.

(c) The unaudited balance sheet and statement of income as of and for the period
ended September 30, 2006 attached as Exhibit R hereto (i) are derived from and
are consistent with the books and records of RhinoRx and its Subsidiaries,
(ii) are the financial statements of the Rhino Institutional Pharmacy Business
as of and for such period that were made available to and used by the management
of Rhino and RhinoRx and (iii) will be included in the consolidated financial
statements of Rhino as of and for the period ended September 30, 2006 as
contained in Rhino’s Quarterly Report on Form 10-Q as of and for such period to
be filed with the SEC.

Section 8.09. Information Supplied. The information (including all financial
data) supplied by Rhino for inclusion or incorporation in the Registration
Statement and any amendments or supplements thereto and, to the knowledge of
Rhino, all information related to Newco contained therein shall not at the time
the Registration Statement is declared effective by the SEC or at the Effective
Time contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

72



--------------------------------------------------------------------------------

Section 8.10. Absence of Certain Changes. (a) From the RhinoRx Balance Sheet
Date until the date of this Agreement, except as expressly contemplated by the
Transaction Agreements, the Rhino Institutional Pharmacy Business has been
conducted in the ordinary course consistent with past practices and there has
not been:

(i) any amendment of the articles of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise) of any
of the RhinoRx Entities;

(ii) any splitting, combination or reclassification of any shares of capital
stock of any of the RhinoRx Entities or declaration, setting aside or payment of
any dividend or other distribution (whether in cash, stock or property or any
combination thereof) in respect of the capital stock any of the RhinoRx
Entities, or redemption, repurchase or other acquisition or offer to redeem,
repurchase, or otherwise acquire any RhinoRx Securities;

(iii) (A) any issuance, delivery or sale, or authorization of the issuance,
delivery or sale of, any shares of any RhinoRx Securities or (B) amendment of
any term of any RhinoRx Security (in each case, whether by merger, consolidation
or otherwise);

(iv) any incurrence of any capital expenditures or any obligations or
liabilities in respect thereof by the Rhino Institutional Pharmacy Business,
except for any such incurrence in the ordinary course of business consistent
with past practice;

(v) any acquisition (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, by the Rhino Institutional Pharmacy Business
of any assets, securities, properties, interests or businesses, other than any
such acquisition in the ordinary course of business in a manner that is
consistent with past practice;

(vi) any sale, lease or other transfer of, or creation or incurrence of any Lien
on, any assets, securities, properties, interests or businesses of the Rhino
Institutional Pharmacy Business, other than (A) sales of inventory or leases of
property in the ordinary course of business consistent with past practice and
(B) sales of assets, securities, properties, interests or businesses with a sale
price (including any related assumed indebtedness) that does not exceed
$5,000,000 individually or $10,000,000 in the aggregate;

(vii) other than in connection with actions identified in Section 8.10(a)(iv),
any making by the Rhino Institutional Pharmacy Business of any loans, advances
or capital contributions to, or investments in, any other Person, other than in
the ordinary course of business consistent with past practice;

 

73



--------------------------------------------------------------------------------

(viii) any creation, incurrence, assumption or sufferance to exist by the Rhino
Institutional Pharmacy Business of any indebtedness for borrowed money or
guarantees thereof;

(ix) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Rhino Institutional Pharmacy Business;

(x) (A) any entering into of any agreement or arrangement that limits or
otherwise restricts in any respect any RhinoRx Entity or the Rhino Institutional
Pharmacy Business or that could, after the Effective Time, limit or restrict in
any respect any RhinoRx Entity, the Rhino Institutional Pharmacy Business,
Newco, or any of its Subsidiaries, from engaging or competing in any line of
business, in any location or with any Person or (B) any entering into, amendment
or modification in any adverse respect or termination of or any nonrenewal or
expiration of any RhinoRx Material Contract or waiver, release or assignment of
any material rights, claims or benefits of the Rhino Institutional Pharmacy
Business or the RhinoRx Entities;

(xi) (A) any grant or increase of any severance or termination pay to (or amend
any existing arrangement with) any Transferring Rhino Employee, (B) any increase
in benefits payable under any existing severance or termination pay policies or
employment agreements of any Transferring Rhino Employee, (C) any entering into
of any employment, deferred compensation, retention, change in control, tax
gross-up, special bonus, stay bonus or other similar agreement (or amendment of
any such existing agreement) with any Transferring Rhino Employee, (D) any
establishment, adoption or amendment (except as required by Applicable Law) of
any collective bargaining, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any Transferring Rhino Employee or (E) any
increase in compensation, bonus or other benefits payable to any Transferring
Rhino Employee, in each case, other than in the ordinary course of business
consistent with past practice;

(xii) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any Transferring Rhino Employees, which employees were not subject to a
collective bargaining agreement at the RhinoRx Balance Sheet Date, or any
lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to such employees;

(xiii) any change in Rhino’s or any of its Subsidiaries’ (in each case, to the
extent related to the Rhino Institutional Pharmacy Business) or any RhinoRx
Entity’s methods of accounting, except as required by concurrent changes in
GAAP;

 

74



--------------------------------------------------------------------------------

(xiv) any settlement, or offer or proposal to settle, (A) any material
litigation, investigation, arbitration, proceeding or other claim involving or
against the Rhino Institutional Pharmacy Business or the RhinoRx Entities,
(B) any stockholder litigation or dispute against the Rhino Institutional
Pharmacy Business or the RhinoRx Entities or any of the officers or directors of
the RhinoRx Entities or (C) any litigation, arbitration, proceeding or dispute
that relates to the transactions contemplated hereby;

(xv) any Tax election, any annual tax accounting period changed, any method of
tax accounting adopted or changed, any Tax Returns amended or claims for Tax
refunds filed, any closing agreement entered into, any Tax claim, audit or
assessment settled, or any right to claim a Tax refund, offset or other
reduction in Tax liability surrendered; or

(xvi) any adverse regulatory events, developments or changes, including
recoupments not in the ordinary course of business, loss of licensure or failure
to renew any permits or licenses.

(b) Since the RhinoRx Balance Sheet Date, there has not been any event,
occurrence, development or state of circumstances or facts that has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on RhinoRx.

Section 8.11. No Undisclosed Liabilities. There are no known or unknown
Liabilities of the RhinoRx Group of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances that could reasonably be
expected to result in such a Liability, other than:

(a) Liabilities disclosed and provided for in the RhinoRx Balance Sheet or in
the notes thereto, and

(b) Liabilities incurred in the ordinary course of business consistent with past
practices since the RhinoRx Balance Sheet Date.

Section 8.12. Compliance with Laws and Court Orders.

(a) Each of Rhino and its Subsidiaries (to the extent relating to the Rhino
Institutional Pharmacy Business) is, and since January 1, 2003 has been, in
compliance with, and to the knowledge of Rhino is not under investigation by any
Governmental Authority with respect to and has not been threatened to be charged
with or given notice of any violation of, any Applicable Law.

(b) Each of Rhino and its Subsidiaries (to the extent relating to the Rhino
Institutional Pharmacy Business) has duly obtained all permits,

 

75



--------------------------------------------------------------------------------

concessions, grants, franchises, licenses and other governmental authorizations,
consents, and approvals, including Medicare and Medicaid billing and provider
numbers (collectively, “RhinoRx Permits”), necessary for the conduct of the
Rhino Institutional Pharmacy Business including those relating to Medicare, any
relevant state Medicaid program or any other health insurance or health care
benefit program sponsored or financed in whole or in part by any Governmental
Authority. Each RhinoRx Permit is in full force and effect and each of Rhino and
its Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) is in full compliance with the terms of each RhinoRx Permit. There are
no actions, suits, sanctions, investigations or proceedings (or any basis
therefor) pending or, to the knowledge of Rhino, threatened which may result in
the revocation, cancellation, suspension or modification of any such RhinoRx
Permit.

(c) Each Person employed or engaged by each of Rhino and its Subsidiaries (to
the extent relating to the Rhino Institutional Pharmacy Business) to provide
services on behalf of the Rhino Institutional Pharmacy Business (each, a
“RhinoRx Licensed Service Provider”) has obtained and maintains all necessary
licensure or certification to provide such services in compliance with any
Applicable Law or the requirements of any Government Medical Reimbursement
Program. Each RhinoRx Licensed Service Provider is covered by a professional
liability insurance policy underwritten by a licensed insurance company, with
coverage limits and terms that are consistent with industry standards.

(d) To the knowledge of Rhino, since January 1, 2003, none of Rhino and its
Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) nor any of their respective officers, directors, employees or agents
has been investigated or charged by any Governmental Authority in any violation
of any laws involving fraudulent or abusive practices relating to its
participation in any Government Medical Reimbursement Program or in any health
care benefit program as defined in 18 U.S.C. § 24(b), including fraudulent
billing or recordkeeping practices, and no such person has been convicted of,
charged with or investigated for a violation of any other federal or state law
relating to fraud, theft, embezzlement, breach of fiduciary responsibility,
financial misconduct, obstruction of an investigation or controlled substances.
Since January 1, 2003, Rhino and its Subsidiaries (to the extent relating to the
Rhino Institutional Pharmacy Business) have properly and legally billed all
individuals, intermediaries and third party payors, as appropriate, for services
rendered through the RhinoRx Entities and have maintained all necessary
documentation to support and reflect such billing practices. To the knowledge of
Rhino, none of Rhino and its Subsidiaries (to the extent relating to the Rhino
Institutional Pharmacy Business) nor any of their respective directors,
officers, employees, independent contractors or agents has committed any offense
which is reasonably likely to be the basis for suspension, civil monetary
penalties, debarment or exclusion of Rhino or any of its Subsidiaries (to the
extent relating to the Rhino Institutional Pharmacy Business) or any of their
respective directors, officers,

 

76



--------------------------------------------------------------------------------

managers, current employees, partners, agents or independent contractors from
any Government Medical Reimbursement Program, including, but not limited to,
defrauding a government program, loss of a license to provide health care
services or failure to provide quality care.

(e) None of Rhino and its Subsidiaries (to the extent relating to the Rhino
Institutional Pharmacy Business) nor any of their respective directors,
officers, employees, independent contractors or agents have engaged in any
activities which may serve as the grounds for any penalties of any kind under
Sections 1128A, 1128B or 1877 of the Social Security Act (42 U.S.C. §§ 1320a-7a,
1320a-7b and 1395nn), the federal False Claims Act (31 U.S.C. § 3729 et seq.),
the False Statements Act (18 U.S.C. § 1001), the Program Fraud Civil Penalties
Act (31 U.S.C. § 3801 et seq.), the Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.) (all as amended or superseded), and the anti-fraud and abuse provisions
of the Health Insurance Portability and Accountability Act of 1996 (18 U.S.C. §
1347, 18 U.S.C. § 669, 18 U.S.C. § 1035, 18 U.S.C. § 1518) and the applicable
fraud and abuse, anti-kickback, false claims and anti-self referral statutes and
regulations in each state or other jurisdictions where Rhino and its
Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) may conduct business or any related regulations or other federal or
state laws and regulations.

Section 8.13. Litigation. There is no action, suit, investigation or proceeding
(or any basis therefor) pending against, or, to the knowledge of Rhino,
threatened against or affecting, Rhino or any of its Subsidiaries or the Rhino
Institutional Pharmacy Business, any present or former officer, director or
employee of Rhino or any of its Subsidiaries or any Person for whom Rhino or any
of its Subsidiaries may be liable or any of their respective properties before
any court or arbitrator or before or by any Governmental Authority, (i) that
could reasonably be expected to have an adverse effect on Rhino Institutional
Pharmacy Business or (ii) that, as of the date hereof, in any manner challenges
or seeks to prevent, enjoin, alter or delay the transactions contemplated by the
Transaction Agreements. For the avoidance of doubt, clause (ii) of the preceding
sentence contains the only representation or warranty in this Article 8
regarding legal challenges to the transactions contemplated by the Transaction
Agreements.

Section 8.14. Finders’ Fees. Except for Lehman Brothers Inc., (all of whose fees
and expenses shall be paid by Rhino and the obligations to which shall be
Non-RhinoRx Liabilities), there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Rhino or any of its Affiliates who might be entitled to any fee or commission
from Rhino or any of its Affiliates in connection with the transactions
contemplated by the Transaction Agreements.

 

77



--------------------------------------------------------------------------------

Section 8.15. Taxes.

(a) All Tax Returns required by Applicable Law to be filed with any Taxing
Authority by, or on behalf of, any RhinoRx Entity have been filed when due in
accordance with all Applicable Law, and all such Tax Returns are true and
complete in all respects.

(b) Each RhinoRx Entity has paid (or has had paid on its behalf) or has withheld
and remitted to the appropriate Taxing Authority all Taxes due and payable, or,
where payment is not yet due, has established (or has had established on its
behalf and for its sole benefit and recourse) in accordance with GAAP an
adequate accrual for all Taxes through the end of the last period for which the
RhinoRx Entities ordinarily record items on their respective books.

(c) The income and franchise Tax Returns of the RhinoRx Entities through the Tax
year ended December 31, 1999 have been examined and closed or are Tax Returns
with respect to which the applicable period for assessment under Applicable Law,
after giving effect to extensions or waivers, has expired.

(d) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to Rhino’s knowledge, threatened against or with respect to the
RhinoRx Entities in respect of any Tax or Tax asset.

(e) No RhinoRx Entity has since January 1, 2003 been a member of an affiliated,
consolidated, combined or unitary group other than one of which Rhino was the
common parent.

(f) Section 8.15(f) of the Rhino Disclosure Schedule contains a list of all
jurisdictions (whether foreign or domestic) in which any RhinoRx Entity
currently files Tax Returns.

Section 8.16. Employee Benefit Plans; Employees.

(a) Section 8.16(a) of the Rhino Disclosure Schedule contains a correct and
complete list identifying each Rhino Benefit Plan that covers any Transferring
Rhino Employee and each RhinoRx Benefit Plan (collectively, the “Rhino Plans”).
Copies of such plans (and, if applicable, related trust or funding agreements or
insurance policies) and all amendments thereto and written interpretations
thereof have been made available to Hippo together with the most recent annual
report (Form 5500 including, if applicable, Schedule B thereto) and tax return
(Form 990) prepared in connection with any such plan or trust. No Rhino Plan is
subject to Title IV of ERISA.

(b) None of the RhinoRx Entities contributes to or is obligated to contribute
to, or has any Liability with respect to, any Multiemployer Plan.

 

78



--------------------------------------------------------------------------------

(c) Each Rhino Plan that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter, or has pending an
application for such determination from the Internal Revenue Service, and Rhino
is not aware of any reason why any such determination letter should be revoked
or not be reissued. Rhino has made available to Hippo copies of the most recent
Internal Revenue Service determination letters with respect to each such Rhino
Plan. Each Rhino Plan has been maintained in compliance with its terms and with
the requirements prescribed by any and all statutes, orders, rules and
regulations, including ERISA and the Code, which are applicable to such Rhino
Plan. No events have occurred or are reasonably expected to occur with respect
to any Rhino Plan that could result in payment or assessment by or against Rhino
or any RhinoRx Entity of any excise taxes under the Code.

(d) No condition exists that would subject any RhinoRx Entity, either directly
or by reason of its affiliation with any ERISA Affiliate, to any tax (including
any excise tax), fine, lien, penalty or other similar Liability imposed by
ERISA, the Code or other Applicable Laws.

(e) Neither Rhino nor any of its Subsidiaries has any current or projected
Liability in respect of post-employment or post-retirement health or medical or
life insurance benefits for Transferring Rhino Employees, except as required to
avoid excise tax under Section 4980B of the Code.

(f) The consummation of the transactions contemplated by this Agreement will not
(either alone or together with any other event) entitle any Transferring Rhino
Employee to any bonus, severance, retirement, job security or other benefit, or
accelerate the time of payment or vesting or trigger any payment of funding
(through a grantor trust or otherwise) of compensation or benefits under,
increase the amount payable or trigger any other obligation pursuant to, any
Rhino Plan. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, either alone or in
combination with any other event (whether contingent or otherwise), will result
in any excise tax under Section 4999 of the Code or non-deductibility of any
compensation or benefit under Section 280G of the Code with respect to
Transferring Rhino Employees.

(g) There is no action, suit, investigation, audit or proceeding pending against
or involving or, to the knowledge of Rhino, threatened against or involving any
Rhino Plan before any arbitrator or any Governmental Authority.

(h) Neither Rhino nor any of its Subsidiaries is a party to or subject to, or is
currently negotiating in connection with entering into, any collective
bargaining agreement or other contract or understanding with a labor union or
organization with respect to a Transferring Rhino Employee.

(i) (i) There is no pending, or to Rhino’s knowledge threatened, labor strike or
dispute, walkout, work stoppage, slow down or lockout involving

 

79



--------------------------------------------------------------------------------

Transferring Rhino Employees; and (ii) Rhino and its Subsidiaries are in
compliance with all Laws governing the employment of Transferring Rhino
Employees, including, but not limited to, all such Laws relating to wages,
overtime wages, hours, collective bargaining, discrimination, retaliation, civil
rights, safety and health, workers’ compensation and the collection and payment
of withholding and/or social security Taxes and similar Taxes.

(j) Substantially all of the pharmacists and pharmacy technicians staffing the
Rhino Institutional Pharmacy Business are (i) legally employed by a RhinoRx
Entity and (ii) not considered leased employees, agency employees, temporary
employees or independent contractors under applicable Law.

Section 8.17. Environmental Matters.

(a) No notice, notification, demand, request for information, citation, summons
or order has been received, no complaint has been filed, no penalty has been
assessed, and no investigation, action, claim, suit, proceeding or review (or
any basis therefor) is pending or, to the knowledge of Rhino, is threatened by
any Governmental Authority or other Person relating to the RhinoRx Group and
relating to or arising out of any Environmental Law.

(b) Each of the RhinoRx Group is and has been in compliance with all
Environmental Laws and all Environmental Permits.

(c) There are no Liabilities of the RhinoRx Group of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise
arising under or relating to any Environmental Law or any Hazardous Substance
and there is no condition, situation or set of circumstances that could
reasonably be expected to result in or be the basis for any such Liability.

(d) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted of which Rhino has knowledge in relation to
the current or prior business the RhinoRx Group or any property or facility now
or previously owned or leased by the RhinoRx Group that reveal matters that,
individually or in the aggregate, have had or could reasonably be expected to
have, an adverse effect on the Rhino Institutional Pharmacy Business.

(e) The execution of the transactions contemplated hereby require no filings to
be made or actions to be taken pursuant to the New Jersey Industrial Site
Recovery Act or the “Connecticut Property Transfer Law” (Sections 22a-134
through 22-134e of the Connecticut General Statutes).

Section 8.18. Property Matters.

(a) Section 8.18(a) of the Rhino Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property leased,
subleased or licensed by Rhino and its Subsidiaries (to the extent relating

 

80



--------------------------------------------------------------------------------

to the Rhino Institutional Pharmacy Business) (collectively, the “RhinoRx
Leases”), including, with respect to each location, a description of (i) the
location of the premises (the “RhinoRx Leased Premises”), (ii) the landlord,
(iii) the date of the lease and (iv) the dates of any extensions, amendments,
supplements and other modifications thereof. All RhinoRx Leases are valid and in
full force and effect. Neither Rhino nor any of its Subsidiaries nor, to the
knowledge of Rhino, any other party to any RhinoRx Lease has (i) violated any
provisions of, or committed or failed to perform any act that, with or without
notice, lapse of time or both, would constitute a default under the provisions
of any RhinoRx Lease, (ii) received notice of the events in clause (i), or
(iii) received notice of termination, cancellation or non-renewal of any such
RhinoRx Lease. Rhino has made available to Hippo true and complete copies of all
the RhinoRx Leases, all modifications or amendments thereto or waivers
thereunder and all subordination and non-disturbance agreements relating
thereto.

(b) Section 8.18(b) of the Rhino Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property owned by
Rhino and its Subsidiaries (to the extent relating to the Rhino Institutional
Pharmacy Business) (collectively, the “RhinoRx Owned Properties”). With respect
to any RhinoRx Owned Property, Rhino has provided to Hippo true and correct
copies of the most recent title insurance policies and surveys with respect
thereto. The RhinoRx Owned Properties and the RhinoRx Leased Premises constitute
all of the real property used or occupied by Rhino and its Subsidiaries in
connection with the Rhino Institutional Pharmacy Business. Each entity listed on
Section 8.18(b) of the Rhino Disclosure Schedule as owning a RhinoRx Owned
Property has good fee simple title to such RhinoRx Owned Property, subject to no
Liens other than Liens listed on Section 8.18(b) of the Rhino Disclosure
Schedule, and none of the structures on a Rhino Owned Property encroaches upon
real property of another Person, and no structure of any other Person encroaches
upon any RhinoRx Owned Property.

(c) There does not exist any pending condemnation or eminent domain proceedings
that affect any RhinoRx Owned Property, or to the knowledge of Rhino, any such
proceedings that affect any RhinoRx Leased Premises, or to the knowledge of
Rhino, any threatened condemnation or any eminent domain proceedings that affect
any RhinoRx Owned Property or RhinoRx Leased Premises, and neither Rhino nor its
Subsidiaries have received any written notice of the intention of any
Governmental Authority or other Person to take or use any RhinoRx Owned Property
or RhinoRx Leased Premises.

(d) Other than the RhinoRx Leases and any superior leases under which RhinoRx
Leases that are subleases are created, to the knowledge of Rhino, none of the
RhinoRx Owned Property or the RhinoRx Leased Premises are subject to any lease,
sublease, license or other agreement granting to any Person other than a RhinoRx
Entity any right to the use, occupancy or enjoyment of such RhinoRx Owned
Property or RhinoRx Leased Premises or any part thereof.

 

81



--------------------------------------------------------------------------------

Section 8.19. Intellectual Property.

(a) As of the Distribution Time, subject to the provisions of Article 3, the
RhinoRx Entities will own or otherwise have the right to use all Intellectual
Property necessary to conduct the Rhino Institutional Pharmacy Business as
currently conducted (the “RhinoRx Intellectual Property”). There exist no
restrictions on the disclosure, use, license or transfer of the RhinoRx
Intellectual Property owned by Rhino and its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) (the “Owned RhinoRx
Intellectual Property”).

(b) The execution and delivery of this Agreement by Rhino and RhinoRx and the
consummation of the Transactions will not encumber, impair or extinguish any
RhinoRx Intellectual Property. Section 8.19(b) of the Rhino Disclosure Schedule
sets forth a complete and accurate list of all (i) registrations or applications
for registration included in the Owned RhinoRx Intellectual Property (the
“Registered RhinoRx Intellectual Property”) and (ii) all agreements (excluding
licenses for commercial off the shelf computer software that are generally
available on nondiscriminatory pricing terms which have an aggregate acquisition
cost of $1,000,000 or less) to which Rhino and its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) is a party or otherwise
bound and pursuant to which Rhino and its Subsidiaries (to the extent relating
to the Rhino Institutional Pharmacy Business) (A) obtains the right to use or a
covenant not to be sued under, any Intellectual Property and/or (B) grants the
right to use, or a covenant not to be sued under, any Intellectual Property.

(c) To the knowledge of Rhino, the conduct of the Rhino Institutional Pharmacy
Business as currently conducted does not infringe, violate or constitute a
misappropriation of any Intellectual Property of any Third Party in any respect.
Since January 1, 2003, neither Rhino nor any of its Subsidiaries has received
any written claim or notice alleging any such infringement, violation or
misappropriation and there is no claim, action, suit, investigation or
proceeding pending against, or, to the knowledge of Rhino, threatened against
Rhino and its Subsidiaries (to the extent relating to the Rhino Institutional
Pharmacy Business) (i) based upon, or challenging or seeking to deny or
restrict, the rights of Rhino or its Subsidiaries in any of the RhinoRx
Intellectual Property, (ii) alleging that the use of the RhinoRx Intellectual
Property or any services provided, processes used or products manufactured,
used, imported, offered for sale or sold by the Rhino Institutional Pharmacy
Business do or may conflict with, misappropriate, infringe or otherwise violate
any Intellectual Property of any Third Party or (iii) alleging that Rhino or any
of its Subsidiaries have infringed, misappropriated or otherwise violated any
Intellectual Property of any Third Party.

(d) None of the RhinoRx Intellectual Property used in the operation of the Rhino
Institutional Pharmacy Business has been adjudged invalid or unenforceable in
whole or part, and, to the knowledge of Rhino, all such RhinoRx

 

82



--------------------------------------------------------------------------------

Intellectual Property is valid and enforceable. To the knowledge of Rhino, no
Third Party is infringing, violating or misappropriating any of the RhinoRx
Intellectual Property in any respect.

Section 8.20. RhinoRx Material Contracts.

(a) Except as set forth on Section 8.20(a) of the Rhino Disclosure Schedule, as
of the date hereof, neither Rhino nor any of its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) is a party to or
otherwise bound by:

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);

(ii) any employment or consulting Contract with any Transferring Rhino Employee
providing for base compensation in excess of $175,000, other than those that are
terminable by Rhino on no more than thirty (30) days notice without liability or
financial obligation to Rhino;

(iii) any Contract containing any covenant (A) limiting the right of Rhino or
any of its Subsidiaries (to the extent relating to the Rhino Institutional
Pharmacy Business) to engage in any line of business or compete with any person
in any line of business or to compete with any party, (B) granting any exclusive
rights to make, sell or distribute the products or services of Rhino or any of
its Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) or (C) otherwise prohibiting or limiting the right of Rhino or any of
its Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) to make, sell or distribute any products or services;

(iv) any Contract relating to the disposition or acquisition by Rhino or any of
its Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) of an amount of assets or of any business (whether by merger, sale of
stock, sale of assets or otherwise) with a value in excess of $5,000,000 or
pursuant to which Rhino (to the extent relating to the Rhino Institutional
Pharmacy Business) has any ownership interest with a value in excess of
$5,000,000 in any other person or other business enterprise other than any other
RhinoRx Entity;

(v) any Contract to provide source code to any Third Party for any product,
service or technology that is used by Rhino or any of its Subsidiaries (to the
extent relating to the Rhino Institutional Pharmacy Business) that either has
required or is anticipated to require payment by any Person in excess of
$1,000,000 in the aggregate or is reasonably necessary to support operations
that generate in excess of $10,000,000 in annual revenue;

 

83



--------------------------------------------------------------------------------

(vi) any Contract to license any Third Party to manufacture or reproduce any of
Rhino’s or any of its Subsidiaries’ (to the extent relating to the Rhino
Institutional Pharmacy Business) products, services or technology or any
Contract to sell or distribute any of Rhino’s or any of its Subsidiaries’ (to
the extent relating to the Rhino Institutional Pharmacy Business) products,
services or technology, except (A) agreements with distributors, sales
representatives or other resellers entered into in the ordinary course of
business and (B) agreements allowing internal backup copies made or to be made
by end-user customers in the ordinary course of business;

(vii) any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other Contracts relating to the borrowing of money or
extension of credit, of Rhino or any of its Subsidiaries (to the extent relating
to the Rhino Institutional Pharmacy Business), in each case other than accounts
receivables and payables in the ordinary course of business;

(viii) any Contract under which Rhino or any of its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) has licensed its
Intellectual Property to a Third Party, other than to customers, distributors
and other resellers in the ordinary course of business;

(ix) any Contract under which Rhino or any of its Subsidiaries (to the extent
relating to the Rhino Institutional Pharmacy Business) has received a license to
any Intellectual Property owned by a Third Party that is used in the Rhino
Institutional Pharmacy Business that either has required or is anticipated to
require payment by any Person in excess of $5,000,000 in the aggregate or is
reasonably necessary to support operations that generate in excess of
$10,000,000 in annual revenue;

(x) any Contract, or group of Contracts in which the counterparties are within
the same consolidated group, providing for the sale by Rhino or any of its
Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) of materials, supplies, goods, services, equipment or other assets
that provides for either (A) annual payments to Rhino or any of its Subsidiaries
(to the extent relating to the Rhino Institutional Pharmacy Business) of
$2,000,000 or more or (B) aggregate payments to Rhino or any of its Subsidiaries
(to the extent relating to the Rhino Institutional Pharmacy Business) of
$20,000,000 or more;

(xi) any Contract (other than Contracts for the purchase of pharmaceutical
products) providing for the purchase by Rhino or any of its Subsidiaries (to the
extent relating to the Rhino Institutional Pharmacy Business) of materials,
supplies, goods, services, equipment or other assets that provides for either
(A) annual payments by Rhino or any of its Subsidiaries (to the extent relating
to the Rhino Institutional Pharmacy

 

84



--------------------------------------------------------------------------------

Business) of $5,000,000 or more or (B) aggregate payments by Rhino or any of its
Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) of $20,000,000 or more;

(xii) any Contract relating to the leasing of personal property by Rhino or any
of its Subsidiaries (to the extent relating to the Rhino Institutional Pharmacy
Business) providing for annual rentals of $5,000,000 or more;

(xiii) any Contract relating to a partnership, joint venture or other similar
arrangement;

(xiv) any Contract relating to agency, dealer, sales representative, marketing
or similar arrangements providing for annual payments of $1,000,000 or more;

(xv) any Contract relating to administrative services, management services or
professional services with physicians or pharmacists that has required or is
anticipated to require payment by any Person in excess of $250,000 in the
aggregate;

(xvi) any Contract with any pharmacy benefits manager, group purchasing
organization or Third Party payer of health insurance benefits that has required
or is anticipated to require payment by any Person in excess of $5,000,000 in
the aggregate; or

(xvii) any Contract with Rhino or any of its Subsidiaries or Affiliates (other
than any RhinoRx Entity), except any RhinoRx Lease.

(b) The Contracts disclosed or required to be disclosed on Section 8.20(a) of
the Rhino Disclosure Schedule are referred to herein as the “RhinoRx Material
Contracts”. A true and complete copy of each RhinoRx Material Contract
(including any modifications and amendments thereto or waivers thereunder) has
been made available to Hippo.

(c) All RhinoRx Material Contracts are valid and in full force and effect. To
the knowledge of Rhino, none of the terms or conditions in the RhinoRx Material
Contracts may serve as the ground for any penalties of any kind under the Social
Security Act, the federal False Claims Act (31 U.S.C. § 3729 et seq.), the False
Statements Act (18 U.S.C. § 1001), the Program Fraud Civil Penalties Act (31
U.S.C. § 3801 et seq.), the Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.) (all as amended or superseded), and the anti-fraud and abuse provisions of
the Health Insurance Portability and Accountability Act of 1996 (18 U.S.C. §
1347, 18 U.S.C. § 669, 18 U.S.C. § 1035, 18 U.S.C. § 1518), or comparable laws
enacted by each state or jurisdiction in which Rhino may conduct business.
Neither Rhino nor any of its Subsidiaries, and, to the knowledge of Rhino, no
Third Party to any such Contract, has (i) violated any

 

85



--------------------------------------------------------------------------------

provision of, or committed or failed to perform any act that, with or without
notice, lapse of time or both, would constitute a default under the provisions
of any RhinoRx Material Contract, (ii) received notice of any of the events set
forth in clause (i) or (iii) received notice of termination, cancellation or
non-renewal of any such Contract. Substantially all of the Contracts pursuant to
which a RhinoRx Entity provides pharmacy services are in writing.

(d) To the extent necessary to operate the Rhino Institutional Pharmacy Business
as it is now being conducted, Rhino and its Subsidiaries (to the extent relating
to the Rhino Institutional Pharmacy Business) have current provider agreements
with Prescription Drug Plans, Medicare and Medicaid and private non-governmental
programs, including with any private insurance program under which they,
directly or indirectly, are presently receiving payments.

(e) With respect to any of the RhinoRx Material Contracts applicable to the
provision of pharmacy services by the Rhino Institutional Pharmacy Business to
facilities owned, operated, managed or leased by or otherwise affiliated with
Rhino or any of its Subsidiaries (other than a RhinoRx Entity), the pharmacy
services provided by the Rhino Institutional Pharmacy Business, in terms of
price, terms and conditions, quality, timeliness and scope, are in accordance
with the “prudent buyer principle” set forth in 42 C.F.R. §413.9 and in Provider
Reimbursement Manual §2103 and otherwise with Applicable Law, and the Rhino
Institutional Pharmacy Business’ charges for pharmacy services do not exceed
those that a prudent buyer would pay for such services.

Section 8.21. Insurance. Rhino has furnished to Hippo a list of, and true and
complete copies of, all insurance policies and fidelity bonds relating to the
Rhino Institutional Pharmacy Business and its officers and employees. There is
no claim by Rhino or any of its Subsidiaries pending under any of such policies
or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights. All premiums payable under all such policies and
bonds have been timely paid and Rhino and its Subsidiaries have otherwise
complied fully with the terms and conditions of all such policies and bonds.
Such policies of insurance and bonds are in full force and effect. Rhino does
not know of any threatened termination of, premium increase with respect to, or
alteration of coverage under, any of such policies or bonds. After the Effective
Time, Rhino shall continue to have coverage under such policies and bonds with
respect to events occurring prior to the Effective Time.

Section 8.22. Intercompany Transactions. Except as otherwise provided in this
Agreement, since the RhinoRx Balance Sheet Date there has not been any
transaction between Rhino and its Subsidiaries (other than the Rhino
Institutional Pharmacy Business), on the one hand, and the Rhino Institutional
Pharmacy Business, on the other hand, other than in the ordinary course of
business consistent with past practice.

 

86



--------------------------------------------------------------------------------

Section 8.23. Sufficiency of Transferred Assets. Subject to Section 3.03, as of
the Effective Time, no RhinoRx Assets will be owned or held by Rhino or any of
its Subsidiaries (other than the RhinoRx Entities). As of the Effective Time,
assuming the consummation of the transactions contemplated by Article 2 and
Article 3 and the availability of any assets and services contemplated to be
made available to Newco and its Subsidiaries (including the RhinoRx Entities)
pursuant to the terms of the Transaction Agreements, the RhinoRx Assets will be
sufficient to conduct the Rhino Institutional Pharmacy Business as currently
conducted.

Section 8.24. Tax Treatment. Neither Rhino nor any of its Affiliates has taken
or agreed to take any action, or has knowledge of any fact or circumstance, that
would (i) prevent the RhinoRx Distribution from qualifying as a transaction
described in Section 355(a) of the Code, (ii) cause Section 355(e) of the Code
to apply to the HippoRx Distribution or the RhinoRx Distribution as a result of
the HippoRx Merger or the RhinoRx Merger, (iii) otherwise cause the RhinoRx
Common Stock to fail to be treated as “qualified property” for purposes of
Section 355(c)(2) or Section 361(c)(2) of the Code, or (iv) prevent the HippoRx
Merger or the RhinoRx Merger from qualifying as exchanges described in
Section 351 of the Code.

Section 8.25. Opinion of Financial Advisor. The board of directors of each of
Rhino and RhinoRx has received a written opinion of Lehman Brothers Inc. to the
effect that, as of the date of such opinion and based upon and subject to the
assumptions, qualifications and limitations set forth therein, the RhinoRx
Exchange Ratio is fair, from a financial point of view, to the holders of Rhino
Common Stock that receive shares of RhinoRx Common Stock in the RhinoRx
Distribution pursuant to this Agreement.

ARTICLE 9

COVENANTS OF HIPPO

Section 9.01. Conduct of Hippo and HippoRx. Except as set forth in Section 9.01
of the Hippo Disclosure Schedule or as expressly contemplated by the Transaction
Agreements, from the date hereof until the Effective Time, Hippo shall (to the
extent relating to the HippoRx Group) and shall cause each of the HippoRx
Entities (to the extent relating to the HippoRx Group) to, conduct its business
in the ordinary course consistent with past practice and in all material
respects for the benefit of the HippoRx Group and use its reasonable best
efforts to (i) preserve intact its present business organization, (ii) maintain
in effect all of its foreign, federal, state and local licenses, permits,
consents, franchises, approvals and authorizations, (iii) keep available the
services of its directors, officers and key employees, subject to limitations on
Hippo’s ability to increase their benefits and compensation under this
Agreement, (iv) maintain existing relationships with its customers, lenders,
suppliers and others having material

 

87



--------------------------------------------------------------------------------

business relationships with it and (v) manage its working capital (including the
timing of collection of accounts receivable and of the payment of accounts
payable and the management of inventory) in the ordinary course of business
consistent with past practice. Without limiting the generality of the foregoing,
prior to the Effective Time, except as set forth in Section 9.01 of the Hippo
Disclosure Schedule or as expressly contemplated by the Transaction Agreements,
without the prior written consent of Rhino (such consent not to be unreasonably
withheld or delayed), Hippo shall not, nor shall it permit the HippoRx Group or
any HippoRx Entity to:

(a) amend its articles of incorporation, bylaws or other similar organizational
documents (whether by merger, consolidation or otherwise) ; provided, however,
that Hippo shall be permitted to, and shall permit the Non-HippoRx Group to,
make any such amendment insofar as such amendment would not materially impair,
impede or delay the transactions contemplated by this Agreement;

(b) split, combine or reclassify any shares of its capital stock or declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, or redeem,
repurchase or otherwise acquire, or offer to redeem, repurchase, or otherwise
acquire, any HippoRx Securities, except for (i) regular quarterly cash dividends
with customary record and payment dates on the shares of Hippo Common Stock,
(ii) repurchases or other acquisitions of any shares of capital stock of Hippo
in the ordinary course of business consistent with past practice or (iii) cash
dividends paid to Hippo or its Subsidiaries; provided, however, that Hippo and
the Non-HippoRx Group shall be permitted to effect any such split, combination,
reclassification, declaration, set aside, payment, redemption, repurchase or
other acquisition or offer so long as it would not materially impair, impede or
delay the transactions contemplated by this Agreement;

(c) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
or amend any term of (whether by merger, consolidation or otherwise), any shares
of any Hippo Securities or HippoRx Securities in a manner that would delay or
impair any of the transactions contemplated by this Agreement, (ii) issue any
Hippo Restricted Stock other than in the ordinary course of business consistent
with past practice or (iii) grant any Hippo Stock Options to any Transferring
Hippo Employee;

(d) incur any capital expenditures or any obligations or liabilities in respect
thereof, in each case with respect to the HippoRx Group, except for any such
incurrence in the ordinary course of business consistent with past practice;

(e) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, in each case with respect to the HippoRx Group, other
than supplies or leases of property in the ordinary course of business of the
HippoRx Group and the HippoRx Entities in a manner that is consistent with past
practice;

 

88



--------------------------------------------------------------------------------

(f) sell, lease or otherwise transfer, or create or incur any Lien on, any
assets, securities, properties, interests or businesses of the HippoRx Group,
other than sales of inventory or leases of property in the ordinary course of
business consistent with past practice;

(g) solely with respect to the HippoRx Group, other than in connection with
actions permitted by Section 9.01(d) or Section 9.01(e), make any loans,
advances or capital contributions to, or investments in, any other Person, other
than in the ordinary course of business consistent with past practice;

(h) create, incur, assume, or otherwise be liable with respect to any HippoRx
Group indebtedness for borrowed money or guarantees thereof having an aggregate
principal amount (together with all other indebtedness for borrowed money of the
HippoRx Group) outstanding at any time greater than $1,000,000, except for
(i) the guarantees of the HippoRx Group that would be eliminated upon
satisfaction of the condition set forth in Section 13.02(d) or (ii) intercompany
indebtedness which will be settled in accordance with Section 9.03;

(i) enter into any agreement or arrangement that limits or otherwise restricts
in any material respect Hippo (to the extent relating to the HippoRx Group), the
HippoRx Group or the HippoRx Entities or any successor thereto or that could,
after the Effective Time, limit or restrict in any material respect Newco or any
of its Subsidiaries from engaging or competing in any line of business, in any
location or with any Person;

(j) other than in the ordinary course of business, enter into, amend or modify
in any adverse respect or terminate or permit non-renewal of any HippoRx
Material Contract (or any Contract entered into after the date hereof that would
have been a HippoRx Material Contract if such Contract had been entered into
prior to the date hereof) or otherwise waive, release or assign any material
rights, claims or benefits of Hippo (to the extent relating to the HippoRx
Group), the HippoRx Group or the HippoRx Entities;

(k) (i) grant or increase any severance or termination pay to (or amend any
existing arrangement with) any Transferring Hippo Employee, (ii) increase
benefits payable under any existing severance or termination pay policies or
employment agreements of or applicable to any Transferring Hippo Employee,
(iii) enter into any employment, deferred compensation, retention, change in
control, tax gross-up, special bonus, stay bonus or other similar agreement (or
amend any such existing agreement) with any Transferring Hippo Employee,
(iv) establish, adopt or amend (except as required by Applicable Law) any
collective bargaining, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any Transferring Hippo Employee or
(v) increase

 

89



--------------------------------------------------------------------------------

compensation, bonus or other benefits payable to any Transferring Hippo
Employee, other than, in the case of this clause (v), increases in the ordinary
course of business consistent with past practice; provided that in no event
shall the aggregate amount of any such increases be more than 10% of the
aggregate total of such compensation, bonus or other benefits paid to all
Transferring Hippo Employees immediately prior to the date hereof;

(l) solely with respect to the HippoRx Group, change in any material respect its
methods of accounting, except as required by concurrent changes in GAAP or
Applicable Law, as agreed to by its independent public accountants;

(m) settle, or offer or propose to settle, (i) any material litigation,
investigation, arbitration, proceeding or other claim involving or against the
HippoRx Group or (ii) any litigation, arbitration, proceeding or dispute that
relates to the transactions contemplated by the Transaction Agreements;

(n) make or change any material Tax election, change any annual tax accounting
period, adopt or change any method of tax accounting, amend any material Tax
Returns or file claims for material Tax refunds, enter into any material closing
agreement, settle any material Tax claim, audit or assessment, or surrender any
right to claim a material Tax refund, offset or other reduction in Tax
liability;

(o) take any action (except as permitted under clauses (a) through (n) of this
Section 9.01) that would make any representation or warranty of Hippo hereunder
inaccurate in any material respect at, or as of any time before, the Effective
Time; or

(p) agree, resolve or commit to do any of the foregoing.

Section 9.02. No Solicitation; Other Offers.

(a) Unless and until this Agreement is terminated in accordance with Article 14,
Hippo shall not, and shall cause its Subsidiaries not to, authorize or permit
any of its or their officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors to, directly or
indirectly, (i) solicit, initiate or take any action to facilitate or encourage
the submission of any HippoRx Acquisition Proposal, (ii) enter into or
participate in any discussions or negotiations with or otherwise cooperate with,
or knowingly assist, participate in, facilitate or encourage any effort by, or
furnish any information relating to Hippo (to the extent relating to the HippoRx
Group), the HippoRx Group or the HippoRx Entities to, or afford access to the
business, properties, assets, books or records of Hippo (to the extent relating
to the HippoRx Group), the HippoRx Group or the HippoRx Entities to, any Third
Party that is seeking to make, or has made, a HippoRx Acquisition Proposal or
(iii) enter into any agreement, agreement in principle, letter of intent, term
sheet or other similar instrument relating to a HippoRx Acquisition Proposal.

 

90



--------------------------------------------------------------------------------

(b) Hippo shall, and shall cause its Subsidiaries and its or their officers,
directors, employees, investment bankers, attorneys, accountants, consultants or
other agents or advisors to, cease immediately and cause to be terminated any
and all existing activities, discussions or negotiations, if any, with any Third
Party conducted prior to the date hereof with respect to any HippoRx Acquisition
Proposal and shall use all commercially reasonable efforts to cause any such
Third Party (or its agents or advisors) in possession of confidential
information about the HippoRx Group that was furnished by or on behalf of Hippo
in connection with such activities, discussions or negotiations to return or
destroy all such information.

Section 9.03. Intercompany Accounts. Except as set forth in Section 9.03 of the
Hippo Disclosure Schedule, all intercompany accounts between Hippo or its
Subsidiaries (other than the Hippo Institutional Pharmacy Business), on the one
hand, and the Hippo Institutional Pharmacy Business, on the other hand, as of
the Effective Time shall be settled (irrespective of the terms of payment of
such intercompany accounts) subject to the provisions of this Section 9.03 and
in the manner provided in this Section 9.03. At least three (3) Business Days
prior to the Closing Date, Hippo shall prepare and deliver to Rhino a statement
setting out in reasonable detail the calculation of all such intercompany
account balances based upon the latest available financial information as of
such date and, to the extent requested by Rhino, provide Rhino with supporting
documentation to verify the underlying intercompany charges and transactions.
Subject to the next sentence, all such intercompany account balances shall be
paid in full in cash at the Effective Time. If the HippoRx Final Financing
Amount together with cash on hand of the Hippo Institutional Pharmacy Business
is not sufficient to pay all such intercompany account balances, the remaining
balances shall be cancelled at the Effective Time.

Section 9.04. HippoRx Financing. Hippo shall use commercially reasonable efforts
to cause HippoRx to obtain the HippoRx Final Financing Amount, including using
commercially reasonable efforts to (i) negotiate definitive agreements with
respect thereto and (ii) satisfy all conditions to borrowing (to the extent in
the control of Hippo or its Subsidiaries) included in such definitive
agreements.

Section 9.05. Hippo Financial Statements. As soon as practicable, but in no
event later than January 31, 2007, Hippo shall deliver to Rhino the audited
balance sheets as of September 30, 2006 and 2005 and the related audited
statements of income and cash flows for each of the years ended September 30,
2006, 2005 and 2004 for the Hippo Institutional Pharmacy Business. Hippo shall
also prepare and deliver to Rhino all interim unaudited financial statements
that the parties and their advisors deem necessary or advisable to include or
that the applicable securities laws and regulations require to be included in
the Registration Statement. All financial statements referenced in this
Section 9.05 shall comply with the applicable rules and standards of Regulation
S-X required for the inclusion of such financial statements in the Registration
Statement.

 

91



--------------------------------------------------------------------------------

ARTICLE 10

COVENANTS OF RHINO

Section 10.01. Conduct of Rhino and RhinoRx. Except as set forth in
Section 10.01 of the Rhino Disclosure Schedule or as expressly contemplated by
the Transaction Agreements, from the date hereof until the Effective Time, Rhino
shall (to the extent relating to the RhinoRx Group) and shall cause each of the
RhinoRx Entities (to the extent relating to the RhinoRx Group) to, conduct its
business in the ordinary course consistent with past practice and in all
material respects for the benefit of the RhinoRx Group and use its reasonable
best efforts to (i) preserve intact its present business organization,
(ii) maintain in effect all of its foreign, federal, state and local licenses,
permits, consents, franchises, approvals and authorizations, (iii) keep
available the services of its directors, officers and key employees, subject to
limitations on Rhino’s ability to increase their benefits and compensation under
this Agreement, (iv) maintain existing relationships with its customers,
lenders, suppliers and others having material business relationships with it and
(v) manage its working capital (including the timing of collection of accounts
receivable and of the payment of accounts payable and the management of
inventory) in the ordinary course of business consistent with past practice.
Without limiting the generality of the foregoing, prior to the Effective Time,
except as set forth in Section 10.01 of the Rhino Disclosure Schedule or as
expressly contemplated by the Transaction Agreements, without the prior written
consent of Hippo (such consent not to be unreasonably withheld or delayed),
Rhino shall not, nor shall it permit the RhinoRx Group or any RhinoRx Entity to:

(a) amend its articles of incorporation, bylaws or other similar organizational
documents (whether by merger, consolidation or otherwise) ; provided, however,
that Rhino shall be permitted to, and shall permit the Non-RhinoRx Group to,
make any such amendment insofar as such amendment would not materially impair,
impede or delay the transactions contemplated by this Agreement;

(b) split, combine or reclassify any shares of its capital stock or declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, or redeem,
repurchase or otherwise acquire, or offer to redeem, repurchase, or otherwise
acquire, any RhinoRx Securities, except for (i) repurchases or other
acquisitions of any shares of capital stock of Rhino in the ordinary course of
business consistent with past practice or (ii) cash dividends paid to Rhino or
its Subsidiaries; provided, however, that Rhino and the Non-RhinoRx Group shall
be permitted to effect any such split, combination, reclassification,
declaration, set aside, payment, redemption, repurchase or other acquisition or
offer so long as it would not materially impair, impede or delay the
transactions contemplated by this Agreement;

 

92



--------------------------------------------------------------------------------

(c) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
or amend any term of (whether by merger, consolidation or otherwise), any shares
of any Rhino Securities or RhinoRx Securities, in a manner that would delay or
impair any of the transactions contemplated by this Agreement, (ii) issue any
Rhino Restricted Stock other than in the ordinary course of business consistent
with past practice or (iii) grant any Rhino Stock Option to any Transferring
Rhino Employee;

(d) incur any capital expenditures or any obligations or liabilities in respect
thereof, in each case with respect to the RhinoRx Group, except for any such
incurrence in the ordinary course of business consistent with past practice;

(e) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, in each case with respect to the RhinoRx Group, other
than supplies or leases of properties in the ordinary course of business of the
RhinoRx Group and the RhinoRx Entities in a manner that is consistent with past
practice;

(f) sell, lease or otherwise transfer, or create or incur any Lien on, any
assets, securities, properties, interests or businesses of the RhinoRx Group,
other than sales of inventory or leases of properties in the ordinary course of
business consistent with past practice;

(g) solely with respect to the RhinoRx Group, other than in connection with
actions permitted by Section 10.01(d) or Section 10.01(e), make any loans,
advances or capital contributions to, or investments in, any other Person, other
than in the ordinary course of business consistent with past practice;

(h) create, incur, assume, or otherwise be liable with respect to any RhinoRx
Group indebtedness for borrowed money or guarantees thereof having an aggregate
principal amount (together with all other indebtedness for borrowed money of the
RhinoRx Group) outstanding at any time greater than $1,000,000, except for
(i) the guarantees of the RhinoRx Group that would be eliminated upon
satisfaction of the condition in Section 13.03(d) or (ii) intercompany
indebtedness which will be settled in accordance with Section 10.03;

(i) enter into any agreement or arrangement that limits or otherwise restricts
in any material respect Rhino (to the extent relating to the RhinoRx Group), the
RhinoRx Group or the RhinoRx Entities or any successor thereto or that could,
after the Effective Time, limit or restrict in any material respect Newco or any
of its Subsidiaries from engaging or competing in any line of business, in any
location or with any Person;

(j) other than in the ordinary course of business, enter into, amend or modify
in any adverse respect or terminate or permit non-renewal of any RhinoRx
Material Contract (or any Contract entered into after the date hereof that would
have been a RhinoRx Material Contract if such Contract had been entered into

 

93



--------------------------------------------------------------------------------

prior to the date hereof) or otherwise waive, release or assign any material
rights, claims or benefits of Rhino (to the extent relating to the RhinoRx
Group), the RhinoRx Group or the RhinoRx Entities;

(k) (i) grant or increase any severance or termination pay to (or amend any
existing arrangement with) any Transferring Rhino Employee, (ii) increase
benefits payable under any existing severance or termination pay policies or
employment agreements of or applicable to any Transferring Rhino Employee,
(iii) enter into any employment, deferred compensation, retention, change in
control, tax gross-up, special bonus, stay bonus or other similar agreement (or
amend any such existing agreement) with any Transferring Rhino Employee,
(iv) establish, adopt or amend (except as required by Applicable Law) any
collective bargaining, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any Transferring Rhino Employee or
(v) increase compensation, bonus or other benefits payable to any Transferring
Rhino Employee, other than, in the case of this clause (v), increases in the
ordinary course of business consistent with past practice; provided that in no
event shall the aggregate amount of any such increases be more than 10% of the
aggregate total of such compensation, bonus or other benefits paid to all
Transferring Rhino Employees immediately prior to the date hereof;

(l) solely with respect to the RhinoRx Group, change in any material respect its
methods of accounting, except as required by concurrent changes in GAAP or
Applicable Law, as agreed to by its independent public accountants;

(m) settle, or offer or propose to settle, (i) any material litigation,
investigation, arbitration, proceeding or other claim involving or against the
RhinoRx Group or (ii) any litigation, arbitration, proceeding or dispute that
relates to the transactions contemplated by the Transaction Agreements;

(n) make or change any material Tax election, change any annual tax accounting
period, adopt or change any method of tax accounting, amend any material Tax
Returns or file claims for material Tax refunds, enter into any material closing
agreement, settle any material Tax claim, audit or assessment, or surrender any
right to claim a material Tax refund, offset or other reduction in Tax
liability;

(o) take any action (except as permitted under clauses (a) through (n) of this
Section 10.01) that would make any representation or warranty of Rhino hereunder
inaccurate in any material respect at, or as of any time before, the Effective
Time; or

(p) agree, resolve or commit to do any of the foregoing.

 

94



--------------------------------------------------------------------------------

Section 10.02. No Solicitation; Other Offers.

(a) Unless and until this Agreement is terminated in accordance with Article 14,
Rhino shall not, and shall cause its Subsidiaries not to, authorize or permit
any of its or their officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors to, directly or
indirectly, (i) solicit, initiate or take any action to facilitate or encourage
the submission of any RhinoRx Acquisition Proposal, (ii) enter into or
participate in any discussions or negotiations with or otherwise cooperate with,
or knowingly assist, participate in, facilitate or encourage any effort by, or
furnish any information relating to Rhino (to the extent relating to the RhinoRx
Group), the RhinoRx Group or the RhinoRx Entities to, or afford access to the
business, properties, assets, books or records of Rhino (to the extent relating
to the RhinoRx Group), the RhinoRx Group or the RhinoRx Entities to, any Third
Party that is seeking to make, or has made, a RhinoRx Acquisition Proposal or
(iii) enter into any agreement, agreement in principle, letter of intent, term
sheet or other similar instrument relating to a RhinoRx Acquisition Proposal.

(b) Rhino shall, and shall cause its Subsidiaries and its or their officers,
directors, employees, investment bankers, attorneys, accountants, consultants or
other agents or advisors to, cease immediately and cause to be terminated any
and all existing activities, discussions or negotiations, if any, with any Third
Party conducted prior to the date hereof with respect to any RhinoRx Acquisition
Proposal and shall use all commercially reasonable efforts to cause any such
Third Party (or its agents or advisors) in possession of confidential
information about the RhinoRx Group that was furnished by or on behalf of Rhino
in connection with such activities, discussions or negotiations to return or
destroy all such information.

Section 10.03. Intercompany Accounts. Except as set forth in Section 10.03 of
the Rhino Disclosure Schedule, all intercompany accounts between Rhino or its
Subsidiaries (other than the Rhino Institutional Pharmacy Business), on the one
hand, and the Rhino Institutional Pharmacy Business, on the other hand, as of
the Effective Time shall be settled (irrespective of the terms of payment of
such intercompany accounts) subject to the provisions of this Section 10.03 and
in the manner provided in this Section 10.03. At least three (3) Business Days
prior to the Closing Date, Rhino shall prepare and deliver to Hippo a statement
setting out in reasonable detail the calculation of all such intercompany
account balances based upon the latest available financial information as of
such date and, to the extent requested by Hippo, provide Hippo with supporting
documentation to verify the underlying intercompany charges and transactions.
Subject to the next sentence, all such intercompany account balances shall be
paid in full in cash at the Effective Time. If the RhinoRx Final Financing
Amount together with cash on hand of the Rhino Institutional Pharmacy Business
is not sufficient to pay all such intercompany balances, the remaining balances
shall be cancelled at the Effective Time.

Section 10.04. RhinoRx Financing. Rhino shall use commercially reasonably
efforts to cause RhinoRx to obtain the RhinoRx Final Financing

 

95



--------------------------------------------------------------------------------

Amount, including using commercially reasonable efforts to (i) negotiate
definitive agreements with respect thereto and (ii) satisfy all conditions to
borrowing (to the extent in the control of Rhino or its Subsidiaries) included
in such definitive agreements.

Section 10.05. Rhino Financial Statements. As soon as practicable, but in no
event later than March 31, 2007, Rhino shall deliver to Hippo, the audited
balance sheet as of December 31, 2006 and the related audited statements of
income and cash flows for the year ended December 31, 2006 for the Rhino
Institutional Pharmacy Business. In addition, to permit the process of preparing
and filing the initial Registration Statement to proceed prior to the completion
of the balance sheet as of and statements of income and cash flows end for the
year ended December 31, 2006, Rhino shall deliver to Hippo, no later than
January 31, 2007, audited balance sheets as of December 31, 2005 and 2004 and
the related audited statements of income and cash flows for each of the years
ended December 31, 2005, 2004 and 2003 for the Rhino Institutional Pharmacy
Business. Rhino shall also prepare and deliver to Hippo all interim unaudited
financial statements that the parties and their advisors deem necessary or
advisable to include or that the applicable securities laws and regulations
require to be included in the Registration Statement. All such financial
statements referenced in this Section 10.05 shall comply with the applicable
rules and standards of Regulation S-X required for the inclusion of such
financial statements in the Registration Statement.

ARTICLE 11

COVENANTS OF HIPPO, RHINO AND NEWCO

Section 11.01. Reasonable Best Efforts.

(a) Subject to the terms and conditions of this Agreement, Hippo and Rhino shall
use their reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
Applicable Law to consummate the transactions contemplated by the Transaction
Agreements, including (i) preparing and filing as promptly as practicable with
any Governmental Authority or other Third Party all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations, waivers and
other confirmations required to be obtained from any Governmental Authority or
other Third Party that are necessary, proper or advisable to consummate the
transactions contemplated by this Agreement; provided that the parties hereto
understand and agree that the reasonable best efforts of any party hereto shall
not be deemed to include (i) entering into any settlement, undertaking, consent
decree, stipulation or agreement with any Governmental Authority in connection
with the transactions contemplated hereby,

 

96



--------------------------------------------------------------------------------

(ii) divesting or otherwise holding separate (including by establishing a trust
or otherwise), or taking any other action (or otherwise agreeing to do any of
the foregoing) with respect to any of its or Newco’s Subsidiaries (as of
immediately following the Effective Time) or any of their respective Affiliates’
businesses, assets or properties or (iii) making any monetary or other payment
in order to obtain any Third Party’s contractual consent. Notwithstanding
anything to the contrary contained herein, in connection with consummation of
the transactions contemplated by the Transaction Agreements, no party to this
Agreement shall take any action described in clause (i) or (ii) of the
immediately preceding sentence prior to the Effective Time without the prior
written consent of Hippo and Rhino.

(b) In furtherance and not in limitation of the foregoing, subject to the last
sentence of Section 11.01(c), if and when any information and documentary
material is requested by a Governmental Authority in connection with obtaining
Governmental Approvals, the parties shall confer and cooperate in good faith
regarding the response to any such request.

(c) Each of Hippo and Rhino shall promptly inform the other party and its
counsel of any communications or correspondence, whether written or oral, that
such party or its counsel may receive from time to time from the Department of
Justice (the “DOJ”) or the Federal Trade Commission (the “FTC”) or their staff
with respect to the Mergers. Each of Hippo and Rhino and its counsel shall
jointly participate in any responses to such communications or correspondence,
including by providing copies of any written correspondence to the other party’s
counsel and by providing the other party advance notice and an opportunity to
participate in any discussions or meetings with the DOJ or FTC. Until the
Closing, each of Hippo and Rhino shall (i) promptly inform the other party and
its counsel of any communications or correspondence, whether written or oral,
that such party or its counsel may receive from time to time from any
Governmental Authority (other than the DOJ and FTC) in connection with the
transactions contemplated by the Transaction Agreements or in connection with
obtaining any Governmental Approvals relating to such transactions and
(ii) consult with the other party and its counsel before responding to such
communications or correspondence or participating in any discussions or meetings
with any Governmental Authority in connection with the foregoing. Nothing herein
shall require Hippo or any of its Subsidiaries, on the one hand, or Rhino or any
of its Subsidiaries, on the other hand, to disclose to the other any
confidential information about its businesses other than those of the HippoRx
Group and the RhinoRx Group.

Section 11.02. Certain Filings. (a) As promptly as practicable after the date
hereof, Hippo and Rhino shall prepare and file the Registration Statement with
the SEC. Hippo and Rhino shall cooperate with one another (i) in connection with
the preparation of the Registration Statement and any amendments or supplements
thereto and (ii) in timely taking such actions or making such filings, including
any filings with a national securities exchange and furnishing information
required in connection therewith or with the Registration Statement.

 

97



--------------------------------------------------------------------------------

(b) Each of Hippo and Rhino shall provide the other party and its counsel with
any comments or other communications, whether written or oral, that such party
or its counsel may receive from time to time from the SEC or its staff with
respect to the Registration Statement, including the information statement,
promptly after receipt of those comments or other communications. Each of Hippo
and Rhino and its counsel shall jointly participate in the response to such
comments, including by participating in any discussions or meetings with the
SEC. Hippo and Rhino shall use their reasonable best efforts to cause the
Registration Statement to become effective under the 1934 Act as soon after such
filing as practicable and to keep the Registration Statement effective as long
as is necessary to consummate the Mergers. The Registration Statement, including
the information statement, shall comply as to form in all material respects with
the rules and regulations promulgated by the SEC under the 1934 Act, including
compliance with the disclosure and mailing requirements of Schedules 14A and 14C
to the extent necessary for the Transactions to be exempt from registration
under the 1933 Act pursuant to SEC Staff Legal Bulletin No. 4. As promptly as
practicable after the Registration Statement has become effective, (i) Hippo
shall mail the Registration Statement, including the information statement, to
the holders of Hippo Common Stock as of the Record Date and (ii) Rhino shall
mail the Registration Statement, including the information statement, to the
holders of Rhino Common Stock as of the Record Date.

Section 11.03. Public Announcements. Hippo and Rhino shall consult with each
other before issuing any press release, making any other public statement or
scheduling any press conference or conference call with investors or analysts
with respect to the Transaction Agreements or the transactions contemplated
thereby and, except as may be required by Applicable Law or any listing
agreement with or rule of any national securities exchange or association and
except to the extent the disclosure is either consistent with prior disclosure
permitted by this Section 11.03 or relates primarily to the Non-HippoRx Group or
Non-RhinoRx Group, as the case may be, shall not issue any such press release,
make any such other public statement or schedule any such press conference or
conference call before such consultation.

Section 11.04. Further Assurances. At and after the Effective Time, the
respective officers and directors of HippoRx Surviving Corporation and RhinoRx
Surviving Corporation shall be authorized to execute and deliver, in the name
and on behalf of HippoRx or RhinoRx, as applicable, any deeds, bills of sale,
assignments or assurances and to take and do, in the name and on behalf of
HippoRx or RhinoRx, any other actions and things to vest, perfect or confirm of
record or otherwise in HippoRx Surviving Corporation or RhinoRx Surviving
Corporation any and all right, title and interest in, to and under any of the
rights, properties or assets of HippoRx or RhinoRx acquired or to be acquired by
HippoRx Surviving Corporation or RhinoRx Surviving Corporation as a result of,
or in connection with, the applicable Merger.

 

98



--------------------------------------------------------------------------------

Section 11.05. Access to Information.

(a) From the date hereof until the Effective Time or earlier termination of this
Agreement, and subject to Applicable Law and the Clean Team Confidentiality
Agreement, each of Hippo and Rhino shall (i) give to the other party, its
counsel, financial advisors, auditors and other authorized representatives
reasonable access to the offices, properties, books and records of the business
of the HippoRx Group or the business of the RhinoRx Group, as the case may be,
(ii) furnish to the other party, its counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information as such Persons may reasonably request and (iii) instruct its
employees, counsel, financial advisors, auditors and other authorized
representatives to cooperate with the other party in its investigation. Any
investigation pursuant to this Section 11.05 shall be conducted in such manner
as not to interfere unreasonably with the conduct of the business of the other
party. No information or knowledge obtained in any investigation pursuant to
this Section 11.05 shall affect or be deemed to modify any representation or
warranty made by any party hereunder.

(b) From the date hereof until the Effective Time or earlier termination of this
Agreement, and subject to Applicable Law and the Clean Team Confidentiality
Agreement, Hippo shall, no later than the 25th day of each calendar month,
provide Rhino with such unaudited financial statements (which will be derived
from and be consistent with the books and records of HippoRx and its
Subsidiaries) of the Hippo Institutional Pharmacy Business as are provided to
and used by Hippo’s and HippoRx’s management as of and for the month ending on
the last day of the immediately preceding calendar month.

(c) From the date hereof until the Effective Time or earlier termination of this
Agreement, and subject to Applicable Law and the Clean Team Confidentiality
Agreement, Rhino shall, no later than the 25th day of each calendar month,
provide Hippo with such unaudited financial statements (which will be derived
from and be consistent with the books and records of RhinoRx and its
Subsidiaries) of the Rhino Institutional Pharmacy Business as are provided to
and used by Rhino’s and RhinoRx’s management as of and for the month ending on
the last day of the immediately preceding calendar month.

Section 11.06. Notices of Certain Events. Each of Hippo and Rhino shall promptly
notify, and provide copies of related notices, correspondence and documentation
to, the other of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by the Transaction Agreements;

 

99



--------------------------------------------------------------------------------

(b) any material notice or other communication from any Governmental Authority
in connection with the transactions contemplated by the Transaction Agreements;

(c) any inaccuracy of any representation or warranty contained in this Agreement
at any time during the term hereof that could reasonably be expected to cause
the conditions set forth in Section 13.02(a) or Section 13.03(a) not to be
satisfied;

(d) any failure of that party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder; and

(e) any notice of termination, cancellation or non-renewal of any HippoRx
Material Contract or RhinoRx Material Contract (or any Contract entered into
after the date hereof that would have been a HippoRx Material Contract or
RhinoRx Material Contract if such Contract had been entered into prior to the
date hereof);

provided, however, that the delivery of any notice pursuant to this
Section 11.06 shall not limit or otherwise affect the remedies available
hereunder to the party receiving that notice.

Section 11.07. Confidentiality.

(a) Hippo and Rhino agree that the Base Confidentiality Agreement shall
terminate as of the date hereof.

(b) Prior to the Closing Date and after any termination of this Agreement, any
party hereto and its Affiliates (the “Receiving Party”) receiving or already in
possession of confidential documents and information concerning any other party
hereto (the “Disclosing Party”) furnished in connection with the transactions
contemplated by this Agreement will hold, and will use its best efforts to cause
its officers, directors, employees, accountants, counsel, consultants, advisors
and agents to hold, in confidence, and not use other than for purposes of
evaluating and facilitating the transactions contemplated by this Agreement,
unless compelled to disclose by Applicable Law, all such confidential documents
and other information, except to the extent that such information can be shown
to have been (i) previously known on a nonconfidential basis by the Receiving
Party, (ii) in the public domain through no fault of the Receiving Party or
(iii) later lawfully acquired by the Receiving Party from sources other than the
Disclosing Party; provided that the Receiving Party may disclose such
information to its officers, directors, employees, accountants, counsel,
consultants, advisors and agents in connection with the transactions
contemplated by this Agreement and to its lenders or other Persons in connection
with obtaining the financing for the transactions contemplated by this Agreement
so long as such Persons are informed by the Receiving Party of the confidential
nature of such information and are directed by the Receiving Party to treat such
information

 

100



--------------------------------------------------------------------------------

confidentially. The obligation of the Receiving Party and its Affiliates to hold
any such information in confidence shall be satisfied if they exercise the same
care with respect to such information as they would take to preserve the
confidentiality of their own similar information. If this Agreement is
terminated, the Receiving Party and its Affiliates will, and will use their best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to, destroy or deliver to the
Disclosing Party, upon request, all documents and other materials, and all
copies thereof, obtained by the Receiving Party or its Affiliates or on their
behalf in connection with this Agreement that are subject to such confidence.

Section 11.08. Governance of Newco. Hippo and Rhino shall cause Newco to, and
Newco shall, take all actions necessary so that at the Effective Time, the Newco
Board of Directors shall consist of nine (9) directors, four (4) of whom shall
be designated by Hippo, four (4) of whom shall be designated by Rhino and one of
whom shall be the Chief Executive Officer of Newco. Subject to the next
sentence, Hippo shall be entitled to designate the Chairman of the Newco Board
of Directors and the Chairman of the Audit Committee of the Newco Board of
Directors at the Effective Time, subject to the consent of Rhino, which shall
not be unreasonably withheld. Each of the Hippo and Rhino director designees
shall be independent persons with respect to Hippo, Rhino and Newco as defined
under applicable New York Stock Exchange rules and the initial Governance
Guidelines for Newco; provided that, notwithstanding the foregoing, R. David
Yost, Edward L. Kuntz and Paul J. Diaz may be Hippo or Rhino director designees
(but may not serve as Chairman of the Newco Board of Directors). Hippo and Rhino
shall designate by mutual agreement the individuals who will serve as Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Chief
Administrative Officer and General Counsel of Newco from and after the Effective
Time until their successors are duly appointed.

Section 11.09. Non-Competition; Non-Solicitation.

(a) For a period of five (5) years from the Closing Date, Hippo shall not, and
shall cause its Affiliates not to, directly or indirectly, alone or in
association with any Person, acquire, manage, operate, engage in, finance, or
own any interest in, the Hippo Institutional Pharmacy Business (excluding the
HippoRx Retail Pharmacies) in the United States; provided that nothing herein
shall limit in any manner Hippo or any of its Affiliates from (i) merging with,
acquiring the assets of or having an investment in any Person that draws 10% or
less of its annual revenue or operating income from the Hippo Institutional
Pharmacy Business; or (ii) merging with, acquiring the assets of or having an
investment in any Person that draws more than 10% of its annual revenue or
operating income from the Hippo Institutional Pharmacy Business; provided that,
in the case of this clause (ii), the business that consists of the Hippo
Institutional Pharmacy Business is divested within 12 months of such acquisition
or merger.

 

101



--------------------------------------------------------------------------------

(b) For a period of five (5) years from the Closing Date, Rhino shall not, and
shall cause its Affiliates not to, directly or indirectly, alone or in
association with any Person, acquire, manage, operate, engage in, finance, or
own any interest in, the Rhino Institutional Pharmacy Business in the United
States; provided that nothing herein shall limit in any manner Rhino or any of
its Affiliates from (i) merging with, acquiring the assets of or having an
investment in any Person that draws 10% or less of its annual revenue or
operating income from the Rhino Institutional Pharmacy Business; or (ii) merging
with, acquiring the assets of or having an investment in any Person that draws
more than 10% of its annual revenue or operating income from the Rhino
Institutional Pharmacy Business; provided that, in the case of this clause (ii),
the business that consists of the Rhino Institutional Pharmacy Business is
divested within 12 months of such acquisition or merger.

(c) Subject to the next sentence, each of Hippo and Rhino shall not, and each
shall cause its respective Affiliates not to, solicit, induce or attempt to
induce any employees of Newco or its Affiliates to leave the employ of Newco or
such Affiliate; provided that Hippo, Rhino and their respective Affiliates shall
not be precluded from hiring any employee of Newco or its Affiliates (i) who
initiates discussions regarding employment with Hippo, Rhino, or the applicable
Affiliate of Hippo or Rhino, without any direct or indirect solicitation or
inducement by Hippo, Rhino or their respective Affiliates, (ii) who responds to
a general solicitation to the public or a general advertising not directly aimed
at employees of Newco or its Affiliates or (iii) (A) who has been terminated
from his or her employment by Newco or its Affiliate or (B) who has terminated
his or her employment with Newco or its Affiliate and in the case of this clause
(iii)(B) at least six months have elapsed since such termination. The covenant
set forth in the preceding sentence shall be effective (i) for a period of two
(2) years from the Closing Date with respect to employees of Newco or its
Affiliates who are vice-presidents or senior to vice president and (ii) for a
period of one (1) year from the Closing Date for all other employees of Newco or
its Affiliates.

(d) Subject to the next sentence, Newco shall not, and shall cause its
Affiliates not to, solicit, induce or attempt to induce any employees of Hippo,
Rhino or their respective Affiliates to leave the employ of Hippo, Rhino or the
applicable Affiliate of Hippo or Rhino, as the case may be; provided that Newco
and its respective Affiliates shall not be precluded from hiring any employee of
Hippo, Rhino or the applicable Affiliate of Hippo or Rhino (i) who initiates
discussions regarding employment with Newco or its Affiliates without any direct
or indirect solicitation or inducement by Newco or its Affiliates, (ii) who
responds to a general solicitation to the public or a general advertising not
directly aimed at employees of Hippo, Rhino or the applicable Affiliate of Hippo
or Rhino or (iii) (A) who has been terminated from his or her employment by
Hippo, Rhino or the applicable Affiliate of Hippo or Rhino or (B) who has
terminated his or her employment with Hippo, Rhino or the applicable Affiliate
of Hippo or Rhino and in the case of this clause (iii)(B) at least six months
have elapsed since such

 

102



--------------------------------------------------------------------------------

termination. The covenant set forth in the preceding sentence shall be effective
(i) for a period of two (2) years from the Closing Date with respect to
employees of Hippo, Rhino or their respective Affiliates who are vice-presidents
or senior to vice president and (ii) for a period of one (1) year from the
Closing Date for all other employees of Hippo, Rhino or their respective
Affiliates.

(e) If any provision contained in this Section 11.09 shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Section 11.09, but this Section 11.09 shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. It is the
intention of the parties that if any of the restrictions or covenants contained
herein is held to cover a geographic area or to be for a length of time which is
not permitted by Applicable Law, or in any way construed to be too broad or to
any extent invalid, such provision shall not be construed to be null, void and
of no effect, but to the extent such provision would be valid or enforceable
under Applicable Law, a court of competent jurisdiction shall construe and
interpret or reform this Section 11.09 to provide for a covenant having the
maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
such applicable law. The parties acknowledge that Newco, Hippo or Rhino, as the
case may be, would be irreparably harmed by any breach of this Section 11.09 and
that there would be no adequate remedy at law or in damages to compensate Newco,
Hippo or Rhino for any such breach. The parties agree that Newco, Hippo and
Rhino shall be entitled to injunctive relief requiring specific performance by
the applicable other party, as the case may be, of this Section 11.09.

Section 11.10. Transition Planning Committee.

(a) Hippo and Rhino have formed a Transition Planning Committee comprised of
three (3) representatives of Hippo (collectively, the “Hippo Representatives”)
and three (3) representatives of Rhino (collectively, the “Rhino
Representatives”). Hippo and Rhino may replace any of their respective
Representatives at any time or from time to time. The Transition Planning
Committee shall be responsible for all aspects of transition planning for Newco
from the date hereof until the Effective Time. All decisions of the Transition
Planning Committee shall require the approval of a majority of its members. The
Transition Planning Committee shall be entitled to incur reasonable expenses on
behalf of Newco, including expenses in connection with the engagement of legal,
financial, accounting and other advisors for Newco. The activities of the
Transition Planning Committee will be conducted in accordance with Applicable
Law and the advice of the parties’ respective antitrust counsel.

(b) The Transition Planning Committee shall seek to arrange financing (the
“Newco Financing”) in an amount sufficient to (i) refinance the Cash
Distribution Amount at the Effective Time and (ii) provide appropriate cash
reserves to fund the operations of Newco after the Effective Time and pay the
fees and expenses incurred by or on behalf of Newco prior to the Effective Time.

 

103



--------------------------------------------------------------------------------

Section 11.11. Tax-Free Transaction.

(a) Prior to the Effective Time, each party hereto shall use its reasonable best
efforts to (i) cause the Distributions to qualify as transactions described in
Section 355(a) of the Code, and will not take any action reasonably likely to
cause the Distributions not to so qualify, (ii) ensure that the Mergers will not
cause the HippoRx Common Stock or the RhinoRx Common Stock to fail to be treated
as “qualified property” for purposes of Section 355(c)(2) or Section 361(c)(2)
of the Code and (iii) cause the Mergers to qualify as exchanges described in
Section 351 of the Code, and shall not take any action reasonably likely to
cause the Mergers not so to qualify.

(b) Each of Hippo and Rhino shall use its reasonable best efforts to obtain the
opinions referred to in Sections 13.02(b) and 13.03(b), respectively.

Section 11.12. Director and Officer Liability.

(a) Newco shall indemnify and hold harmless and advance expenses to the present
and former officers and directors of Hippo, the Subsidiaries of Hippo, the
HippoRx Entities, and each individual who prior to the Effective Time becomes an
officer or director of any such entity (each, a “Hippo D&O Indemnified Person”),
and the present and former officers and directors of Rhino, the Subsidiaries of
Rhino and the RhinoRx Entities, and each individual who prior to the Effective
Time becomes an officer or director of any such entity (each, a “Rhino D&O
Indemnified Person” and together with each Hippo D&O Indemnified Person, the
“D&O Indemnified Persons”), in respect of acts or omissions by them in their
capacities as such occurring at or prior to the Effective Time (including for
acts or omissions occurring in connection with the Transaction Agreements and
the consummation of the transactions contemplated thereby) to the maximum extent
permitted by law (“D&O Indemnified Losses”); provided that notwithstanding the
foregoing Newco shall have no obligation to indemnify and hold harmless and
advance expenses to any D&O Indemnified Person in respect of acts or omissions
of such D&O Indemnified Person that occurred while such D&O Indemnified Person
was acting in a capacity (i) for Hippo or its Subsidiaries other than in
connection with either the HippoRx Group, the HippoRx Entities or the
Transaction Agreements and the transactions contemplated thereby or (ii) for
Rhino or its Subsidiaries other than in connection with either the RhinoRx
Group, the RhinoRx Entities or the Transaction Agreements and the transactions
contemplated thereby. Without limiting the generality of the foregoing, the D&O
Indemnified Losses shall include reasonable costs of prosecuting a claim under
this Section 11.12. Newco shall periodically advance or reimburse each D&O
Indemnified Person for all reasonable fees and expenses constituting D&O
Indemnified Losses as such fees and expenses are incurred; provided that such
D&O Indemnified Person shall agree to promptly

 

104



--------------------------------------------------------------------------------

repay to Newco the amount of any such reimbursement if it shall be judicially
determined by judgment or order not subject to further appeal or discretionary
review that such D&O Indemnified Person is not entitled to be indemnified by
Newco in connection with such matter. In the event that Newco sells, transfers
or leases all or substantially all of its assets or is not a surviving
corporation in any merger, consolidation or other business combination in which
it may enter with any Person, Newco shall, as a condition of any such
transaction, cause such purchaser or such surviving corporation, as the case may
be, to assume Newco’s obligations under this Section 11.12 upon the consummation
of any such transaction.

(b) For six years after the Effective Time, Newco shall provide, or shall cause
the HippoRx Surviving Corporation to provide, officers’ and directors’ liability
insurance in respect of acts or omissions occurring prior to the Effective Time
(including for acts or omissions occurring in connection with the Transaction
Agreements and the consummation of the transactions contemplated thereby)
covering each Hippo D&O Indemnified Person (but only in respect of acts or
omissions of such Person acting in connection with the HippoRx Group, the
HippoRx Entities or the Transaction Agreements and the transactions contemplated
thereby) currently covered by the officers’ and directors’ liability insurance
policy of Hippo on terms with respect to coverage and amount (including with
respect to the payment of attorneys’ fees) no less favorable than those of such
policy in effect on the date hereof; provided that, if the aggregate annual
premiums for such insurance during such period shall exceed 300% of the per
annum rate of premium paid by Hippo as of the date hereof for such insurance,
then Newco shall provide or cause to be provided a policy for Hippo D&O
Indemnified Persons with the best coverage as shall then be available at 300% of
the rate applicable to Hippo.

(c) For six years after the Effective Time, Newco shall provide, or shall cause
the RhinoRx Surviving Corporation to provide, officers’ and directors’ liability
insurance in respect of acts or omissions occurring prior to the Effective Time
(including for acts or omissions occurring in connection with the Transaction
Agreements and the consummation of the transactions contemplated thereby)
covering each Rhino D&O Indemnified Person (but only in respect of acts or
omissions of such Person acting in connection with the RhinoRx Group, the
RhinoRx Entities or the Transaction Agreements and the transactions contemplated
thereby) currently covered by the officers’ and directors’ liability insurance
policy of Rhino on terms with respect to coverage and amount (including with
respect to the payment of attorneys’ fees) no less favorable than those of such
policy in effect on the date hereof; provided that, if the aggregate annual
premiums for such insurance during such period shall exceed 300% of the per
annum rate of premium paid by Rhino as of the date hereof for such insurance,
then Newco shall provide or cause to be provided a policy for Rhino D&O
Indemnified Persons with the best coverage as shall then be available at 300% of
the rate applicable to Rhino.

 

105



--------------------------------------------------------------------------------

(d) In the event that Newco or its Affiliate shall pay premiums in excess of the
applicable rate in order to cover Hippo D&O Indemnified Persons pursuant to
Section 11.12(b) or Rhino D&O Indemnified Persons pursuant to Section 11.12(c),
it shall pay premiums at such higher rate to cover the other D&O Indemnified
Persons.

(e) The rights of each D&O Indemnified Person and his or her heirs and legal
representatives under this Section 11.12 shall be in addition to any rights such
D&O Indemnified Person may have under the certificate of incorporation or bylaws
of Newco, Hippo, any Subsidiary of Hippo, any HippoRx Entity, the HippoRx
Surviving Corporation, any Subsidiary of the HippoRx Surviving Corporation,
Rhino, any Subsidiary of Rhino, any RhinoRx Entity, the RhinoRx Surviving
Corporation or any Subsidiary of the RhinoRx Surviving Corporation, under any
agreement of any D&O Indemnified Person with any such entity, under Delaware Law
or under any other Applicable Law.

(f) The obligations of Newco, the HippoRx Surviving Corporation and the RhinoRx
Surviving Corporation shall not be terminated or modified in such a manner as to
adversely affect the rights of any D&O Indemnified Person to whom this
Section 11.12 applies unless (x) such termination or modification is required by
Applicable Law or (y) the affected D&O Indemnified Person shall have consented
in writing to such termination or modification (it being expressly agreed that
the D&O Indemnified Persons to whom this Section 11.12 applies shall be third
party beneficiaries of this Section 11.12).

Section 11.13. Stock Exchange Listing. Newco, Hippo and Rhino shall use their
respective reasonable best efforts to cause the shares of Newco Common Stock to
be issued in connection with the Mergers to be listed on the NYSE (or, if
listing on the NYSE is not approved or appears impracticable, the NASDAQ Stock
Market), subject to official notice of issuance.

Section 11.14. Certain Agreements. (a) Prior to Closing, Hippo and Rhino shall
negotiate in good faith to prepare an Information Services Agreement
substantially on the terms set forth in the term sheet attached as Exhibit C for
the provision by Rhino to Newco of certain information services and support
following the Closing.

(b) Hippo and Rhino shall work in good faith with any integration consultant
retained by or on behalf of Newco by the Transition Planning Committee to
determine the services to be provided to Newco pursuant to the Information
Services Agreement, the Rhino Newco Transition Services Agreement and the Hippo
Newco Transition Services Agreement. Any services listed in the schedules or
exhibits to the Rhino Newco Transition Services Agreement and the Hippo Newco
Transition Services Agreement are for illustrative purposes only.

 

106



--------------------------------------------------------------------------------

(c) Hippo and Rhino shall work in good faith with any integration consultant
retained by or on behalf of Hippo to determine the services to be provided to
the Hippo Workers’ Compensation Business pursuant to the Rhino Hippo Transition
Services Agreement and the Newco Hippo Transition Services Agreement. The
parties agree that such services shall be substantially similar in scope to the
services provided by the Hippo Institutional Pharmacy Business to the Hippo
Workers’ Compensation Business immediately prior to the Distribution Time. Any
services listed in the schedules or exhibits to the Rhino Hippo Transition
Services Agreement and the Newco Hippo Transition Services Agreement are for
illustrative purposes only.

(d) Prior to Closing, Rhino shall execute a letter containing the statements set
forth in Exhibit S.

ARTICLE 12

EMPLOYEE MATTERS

Section 12.01. Hippo Employee Matters.

(a) Effective not later than immediately before the Distribution Time, Hippo
shall cause all Active Transferring Hippo Employees to become, or to continue to
be, employees of a HippoRx Entity. Hippo and its Subsidiaries shall not take any
action that is not otherwise permitted under this Agreement that would interfere
with such employees so becoming employed, or so remaining employed, as the case
may be, by a HippoRx Entity. As of the HippoRx Distribution, the HippoRx
Entities shall have no employees other than the Active Transferring Hippo
Employees.

(b) As of the Distribution Time, except as expressly provided in this Agreement,
Hippo and its Subsidiaries (other than the HippoRx Entities) shall assign to the
HippoRx Entities, to the extent applicable, and the HippoRx Entities shall
assume or retain, as applicable, and HippoRx hereby agrees to pay, perform,
fulfill and discharge, (i) all Liabilities under all HippoRx Benefit Plans,
(ii) all Liabilities with respect to Transferring Hippo Employees under all
Hippo Benefit Plans (excluding any such Liability that is a Non-HippoRx
Liability, including as set forth on Section 1.01 of the Hippo Disclosure
Schedule under the heading “Non-HippoRx Liabilities”), (iii) all Liabilities
with respect to the employment or termination of employment of all Transferring
Hippo Employees and their dependents and beneficiaries, including without
limitation those Liabilities arising out of or resulting from employment by
Hippo or its Subsidiaries on or before the Closing Date and (iv) all Liabilities
with respect to other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Hippo or its Subsidiaries or in any
other employment, non-employment, or retainer arrangement, or relationship with
Hippo or its Subsidiaries), to the extent

 

107



--------------------------------------------------------------------------------

arising in connection with or as a result of employment with or the performance
of services for Hippo and its Subsidiaries in connection with the Hippo
Institutional Pharmacy Business. All Assets held in trust to fund, and all
insurance policies funding, any Liabilities expressly assumed or retained by
HippoRx Entities pursuant to the operation of this Section 12.01(b) shall be
HippoRx Assets, except to the extent specifically provided otherwise in this
Agreement.

(c) As of the Distribution Time, except as expressly provided in this Agreement,
Hippo and its Subsidiaries (other than the HippoRx Entities) shall assume or
retain, as applicable, and Hippo hereby agrees to pay, perform, fulfill and
discharge, (i) all Liabilities under or with respect to the Hippo Benefit Plans
not expressly assumed by the HippoRx Entities pursuant to Section 12.01(b)(ii)
above, (ii) all Liabilities with respect to all current and former employees of
Hippo and its Subsidiaries (other than the Transferring Hippo Employees) (the
“Non-HippoRx Employees”) under all Hippo Benefit Plans, (iii) all Liabilities
with respect to the employment or termination of employment of all Non-HippoRx
Employees and their dependents and beneficiaries, (iv) all Liabilities with
respect to other service providers (including any individual who is, or was, an
independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Hippo or its Subsidiaries or in any
other employment, non-employment, or retainer arrangement, or relationship with
Hippo or its Subsidiaries), to the extent arising in connection with or as a
result of employment with or the performance of services for Hippo or its
Subsidiaries in connection with any business other than the Hippo Institutional
Pharmacy Business and (v) any other Liabilities expressly assigned to Hippo or
its Subsidiaries (other than the HippoRx Entities) under this Agreement,
including, without limitation, the Non-HippoRx Liabilities. All Assets held in
trust to fund, and all insurance policies funding, any Liabilities expressly
assumed or retained by Hippo and its Subsidiaries (other than the HippoRx
Entities) pursuant to the operation of this Section 12.01(c) shall be
Non-HippoRx Assets, except to the extent specifically provided otherwise in this
Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, Hippo and its
Subsidiaries (other than the HippoRx Entities) shall retain all Liabilities and
Assets relating to health insurance claims incurred by Transferring Hippo
Employees prior to the Closing Date under any health insurance policy sponsored
or maintained by Hippo or its Subsidiaries (other than the HippoRx Entities).
For purposes of this Section 12.01(d), a health insurance claim relating to a
period of continuous hospitalization is deemed to be incurred on the first date
of such period of hospitalization.

(e) Each Active Transferring Hippo Employee will receive service credit for all
periods of employment with Hippo or any of its Subsidiaries or any predecessor
thereof prior to the Effective Time for purposes of vesting, eligibility and
benefit levels under any employee benefit plan in which such employee

 

108



--------------------------------------------------------------------------------

participates after the Effective Time, to the extent that such service was
recognized under any analogous plan of Hippo or any of its Subsidiaries in
effect immediately prior to the Effective Time; provided that no such service
credit shall be given for purposes of benefit accruals under any defined benefit
pension plan or where such credit would result in a duplication of benefits.

(f) If on or after the Effective Time any Active Transferring Hippo Employee
becomes covered under any benefit plan providing medical, dental, health,
pharmaceutical or vision benefits (a “Successor Plan”), other than the plan in
which he or she participated immediately prior to the Effective Time (a “Prior
Plan”), any such Successor Plan shall not include any restrictions or
limitations with respect to any pre-existing condition exclusions and
actively-at-work requirements (except to the extent such exclusions or
requirements were applicable under the corresponding Prior Plan), and any
eligible expenses incurred by such Active Transferring Hippo Employee and his or
her covered dependents during the calendar year in which the Active Transferring
Hippo Employee becomes covered under any Successor Plan shall be taken into
account under any such Successor Plan for purposes of satisfying all deductible,
coinsurance and maximum out-of-pocket requirements applicable to such employee
and/or his or her covered dependents for that year, to the extent that such
expenses were incurred during a period in which the Active Transferring Hippo
Employee or covered dependent was covered under a corresponding Prior Plan.

Section 12.02. Rhino Employee Matters.

(a) Effective not later than immediately before the Distribution Time, Rhino
shall cause all Active Transferring Rhino Employees to become, or to continue to
be, employees of a RhinoRx Entity. Rhino and its Subsidiaries shall not take any
action that is not otherwise permitted under this Agreement that would interfere
with such employees so becoming employed, or so remaining employed, as the case
may be, by a RhinoRx Entity. As of the RhinoRx Distribution, the RhinoRx
Entities shall have no employees other than the Active Transferring Rhino
Employees.

(b) As of the Distribution Time, except as expressly provided in this Agreement,
Rhino and its Subsidiaries (other than the RhinoRx Entities) shall assign to the
RhinoRx Entities, to the extent applicable, and the RhinoRx Entities shall
assume or retain, as applicable, and RhinoRx hereby agrees to pay, perform,
fulfill and discharge, (i) all Liabilities under all RhinoRx Benefit Plans,
(ii) all Liabilities with respect to Transferring Rhino Employees under all
Rhino Benefit Plans (excluding any such Liability that is a Non-RhinoRx
Liability, including as set forth on Section 1.01 of the Rhino Disclosure
Schedule under the heading “Non-RhinoRx Liabilities”), (iii) all Liabilities
with respect to the employment or termination of employment of all Transferring
Rhino Employees and their dependents and beneficiaries, including without
limitation those Liabilities arising out of or resulting from employment by
Rhino or its Subsidiaries on or before the

 

109



--------------------------------------------------------------------------------

Closing Date and (iv) all Liabilities with respect to other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or nonpayroll worker of the
Rhino or its Subsidiaries or in any other employment, non-employment, or
retainer arrangement, or relationship with the Rhino or its Subsidiaries), to
the extent arising in connection with or as a result of employment with or the
performance of services for Rhino and its Subsidiaries in connection with the
Rhino Institutional Pharmacy Business. All Assets held in trust to fund, and all
insurance policies funding, any Liabilities expressly assumed or retained by
RhinoRx Entities pursuant to the operation of this Section 12.02(b) shall be
RhinoRx Assets, except to the extent specifically provided otherwise in this
Agreement.

(c) As of the Distribution Time, except as expressly provided in this Agreement,
Rhino and its Subsidiaries (other than the RhinoRx Entities) shall assume or
retain, as applicable, and Rhino hereby agrees to pay, perform, fulfill and
discharge, (i) all Liabilities under or with respect to the Rhino Benefit Plans
not expressly assumed by the RhinoRx Entities pursuant to Section 12.02(b)(ii)
above, (ii) all Liabilities with respect to all current and former employees of
Rhino and its Subsidiaries (other than the Transferring Rhino Employees) (the
“Non-RhinoRx Employees”) under all Rhino Benefit Plans, (iii) all Liabilities
with respect to the employment or termination of employment of all Non-RhinoRx
Employees and their dependents and beneficiaries, (iv) all Liabilities with
respect to other service providers (including any individual who is, or was, an
independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Rhino or its Subsidiaries or in any
other employment, non-employment, or retainer arrangement, or relationship with
Rhino or its Subsidiaries), to the extent arising in connection with or as a
result of employment with or the performance of services to Rhino or its
Subsidiaries in connection with any business other than the Rhino Institutional
Pharmacy Business and (v) any other Liabilities expressly assigned to Rhino or
its Subsidiaries (other than the RhinoRx Entities) under this Agreement,
including, without limitation, the Non-RhinoRx Liabilities. All Assets held in
trust to fund, and all insurance policies funding, any Liabilities expressly
assumed or retained by Rhino and its Subsidiaries (other than the RhinoRx
Entities) pursuant to the operation of this Section 12.02(c) shall be
Non-RhinoRx Assets, except to the extent specifically provided otherwise in this
Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, Rhino and its
Subsidiaries (other than the RhinoRx Entities) shall retain all Liabilities and
Assets relating to health insurance claims incurred by Transferring Rhino
Employees prior to the Closing Date under any health insurance policy sponsored
or maintained by Rhino or its Subsidiaries (other than the RhinoRx Entities).
For purposes of this Section 12.02(d), a health insurance claim relating to a
period of continuous hospitalization is deemed to be incurred on the first date
of such period of hospitalization.

 

110



--------------------------------------------------------------------------------

(e) Each Active Transferring Rhino Employee will receive service credit for all
periods of employment with Rhino or any of its Subsidiaries or any predecessor
thereof prior to the Effective Time for purposes of vesting, eligibility and
benefit levels under any employee benefit plan in which such employee
participates after the Effective Time, to the extent that such service was
recognized under any analogous plan of Rhino or any of its Subsidiaries in
effect immediately prior to the Effective Time; provided that no such service
credit shall be given for purposes of benefit accruals under any defined benefit
pension plan or where such credit would result in a duplication of benefits.

(f) If on or after the Effective Time any Active Transferring Rhino Employee
becomes covered under any Successor Plan, other than a Prior Plan, any such
Successor Plan shall not include any restrictions or limitations with respect to
any pre-existing condition exclusions and actively-at-work requirements (except
to the extent such exclusions or requirements were applicable under the
corresponding Prior Plan), and any eligible expenses incurred by such Active
Transferring Rhino Employee and his or her covered dependents during the
calendar year in which the Active Transferring Rhino Employee becomes covered
under any Successor Plan shall be taken into account under any such Successor
Plan for purposes of satisfying all deductible, coinsurance and maximum
out-of-pocket requirements applicable to such employee and/or his or her covered
dependents for that year, to the extent that such expenses were incurred during
a period in which the Active Transferring Rhino Employee or covered dependent
was covered under a corresponding Prior Plan.

Section 12.03. No Third Party Beneficiaries. No Transferring Hippo Employee or
beneficiary or dependent thereof, Transferring Rhino Employee or beneficiary or
dependent thereof, or any other future, present or former employee of Hippo,
Rhino, Newco or any of their respective Subsidiaries or Affiliates shall have
any third party beneficiary rights or rights to any specific levels of
compensation or benefits or rights to continued employment as a result of the
application of this Article 12 or any other provision of this Agreement.

Section 12.04. Severance. Notwithstanding anything in this Agreement to the
contrary, Newco shall not be responsible for any severance pay or termination
pay to any Transferring Hippo Employee or Transferring Rhino Employee whose
employment is terminated (for any reason) prior to or at the Distribution Time.

Section 12.05. Intention and Scope. This Article 12 provides for the treatment
of certain specific employee-related liabilities and, except to the extent
explicitly set forth herein, nothing in this Article 12 is intended to limit the
scope and generality of Section 2.02 or Section 3.02.

 

111



--------------------------------------------------------------------------------

Section 12.06. Cooperation. Hippo and Rhino shall work in good faith with the
Transition Planning Committee during the period between the date hereof and the
Closing to determine the treatment of, or the effect of the transactions
contemplated by this Agreement on, any compensation or benefits earned or
received by Transferring Hippo Employees or Transferring Rhino Employees (if
any) that are not specifically addressed in this Article 12.

ARTICLE 13

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 13.01. Conditions to the Obligations of Each Party. The obligations of
each party hereto to consummate the Transactions are subject to the satisfaction
of the following conditions:

(a) no material provision of any Applicable Law and no judgment, injunction,
order or decree shall prohibit the consummation of the Transactions or the other
transactions contemplated hereby;

(b) the Registration Statement shall have been declared effective and no stop
order suspending the effectiveness of the Registration Statement shall be in
effect and no proceedings for such purpose shall be pending before or threatened
by the SEC;

(c) the shares of Newco Common Stock to be issued in the Mergers shall have been
approved for listing on the New York Stock Exchange, subject to official notice
of issuance;

(d) the Governmental Approvals set forth in Section 13.01(d) of the Hippo
Disclosure Schedule shall have been, in the case of consents, registrations,
approvals, permits, licenses, authorizations and waivers, obtained and in the
case of notices, reports or other filings, made (or confirmation reasonably
acceptable to the parties shall have been obtained from the applicable
Governmental Authorities that such Governmental Approvals are not required to be
obtained or made), other than those Governmental Approvals the failure of which
to be made or obtained would not, individually or in the aggregate, have an
effect that would reasonably be expected to be adverse and material to the
business and operations of Newco and its Subsidiaries, taken as a whole, after
giving effect to the Transactions;

(e) the Newco Financing shall be in place with funds available for borrowing
thereunder, subject only to the condition that the Effective Time shall have
occurred;

(f) there shall not have been instituted any action or proceeding by any
Governmental Authority that remains pending before any Governmental Authority
(i) challenging or seeking to make illegal, to delay materially or otherwise
directly or indirectly to restrain or prohibit the consummation of the

 

112



--------------------------------------------------------------------------------

Transactions, seeking to obtain material damages in connection with the
Transactions or otherwise directly or indirectly relating to the transactions
contemplated by the Transaction Agreements, (ii) seeking to restrain or prohibit
Newco’s or its Subsidiaries’ (A) ability effectively to exercise full rights of
ownership of the HippoRx Common Stock or the RhinoRx Common Stock, including the
right to vote any shares of the HippoRx Common Stock or the RhinoRx Common Stock
owned by Newco following the Effective Time, or (B) ownership or operation of
all or any material portion of the business or assets of the HippoRx Group and
the RhinoRx Group, taken as a whole, or (iii) seeking to compel Newco or any of
its Subsidiaries to dispose of or hold separate all or any material portion of
the business or assets of the HippoRx Group and the RhinoRx Group, taken as a
whole;

(g) each of the Transaction Agreements shall have been executed and delivered by
each of the other parties thereto;

(h) the Boards of Directors of each of Rhino and Hippo shall be satisfied that
at the Effective Time, after giving effect to the transactions contemplated to
be effected on or prior to the Effective Time, Newco will be Solvent, including
having obtained any appraisals and solvency opinions deemed appropriate by such
Boards of Directors;

(i) (i) the Board of Directors of Hippo Operating Sub shall be satisfied that
after giving effect to the transfer by Hippo Operating Sub described in clause
(i) of Section 2.05(d) (and taking into account the other transactions
contemplated by the Transaction Agreements), Hippo Operating Sub will be
Solvent; (ii) the Board of Directors of HippoRx shall be satisfied that the
distribution by HippoRx to Hippo of the HippoRx Final Financing Amount will be
made out of surplus within the meaning of Section 170 of Delaware Law and that,
after giving effect to such distribution (and taking into account the other
transactions contemplated by the Transaction Agreements), HippoRx will be
Solvent; and (iii) the Board of Directors of Hippo shall be satisfied that the
HippoRx Distribution will be made out of surplus within the meaning of
Section 170 of Delaware Law and that, after giving effect to such distribution
(and taking into account the other transactions contemplated by the Transaction
Agreements), Hippo will be Solvent (it being understood that the satisfaction of
this condition may be subject to the obtaining of any appraisals, surplus and
solvency opinions as the applicable board of directors deems appropriate); and

(j) (i) the Board of Directors of RhinoRx shall be satisfied that the
distribution by RhinoRx to Rhino Parent Sub of the RhinoRx Final Financing
Amount will be made out of surplus within the meaning of Section 170 of Delaware
Law and that, after giving effect to such distribution (and taking into account
the other transactions contemplated by the Transaction Agreements), RhinoRx will
be Solvent; (ii) the Board of Directors of Rhino Parent Sub shall be satisfied
that the distribution by Rhino Parent Sub to Rhino of the outstanding stock of
RhinoRx will be made out of surplus within the meaning of Section 170

 

113



--------------------------------------------------------------------------------

of Delaware Law and that, after giving effect to such distribution (and taking
into account the other transactions contemplated by the Transaction Agreements),
Rhino Parent Sub will be Solvent; and (iii) the Board of Directors of Rhino
shall be satisfied that the RhinoRx Distribution will be made out of surplus
within the meaning of Section 170 of Delaware Law and that, after giving effect
to such distribution (and taking into account the other transactions
contemplated by the Transaction Agreements), Rhino will be Solvent (it being
understood that the satisfaction of this condition may be subject to the
obtaining of any appraisals, surplus and solvency opinions as the applicable
board of directors deems appropriate).

Section 13.02. Conditions to the Obligations of Hippo. The obligations of each
of Hippo, HippoRx and Hippo Merger Sub to consummate the Transactions to which
it is party are subject to the satisfaction of the following further conditions:

(a) (i) Rhino shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the
Effective Time, (ii) subject to the standards set forth in Section 16.01(b), the
representations and warranties of Rhino contained in this Agreement, shall be
true and correct at and as of the Effective Time, as if made at and as of such
time (other than representations or warranties that address matters only as of a
certain date, which shall be true and correct as of such date), and (iii) Hippo
shall have received a certificate signed by an executive officer of Rhino to the
foregoing effect;

(b) Hippo shall have received an opinion of Pepper Hamilton LLP reasonably
acceptable to Hippo dated the Closing Date, to the effect that (i) the HippoRx
Distribution will qualify as a transaction described in Section 355(a) of the
Code, (ii) the HippoRx Common Stock will be treated as “qualified property” for
purposes of Section 355(c)(2) or Section 361(c)(2) of the Code, and (iii) the
exchange of HippoRx Common Stock for Newco Common Stock pursuant to the HippoRx
Merger will be treated for federal income tax purposes as an exchange described
in Section 351 of the Code. In rendering such opinion, such counsel shall be
entitled to rely upon appropriate representations of officers of Hippo and
Newco, reasonably acceptable to such counsel, which representations shall be
substantially finalized by the parties hereto and such counsel by November 17,
2006;

(c) Hippo shall have received a private letter ruling from the Internal Revenue
Service, reasonably acceptable to Hippo, that contains, in all material
respects, the rulings included in Exhibit T hereto;

(d) the Hippo Lender Approval shall have been obtained and shall be in effect;
and

 

114



--------------------------------------------------------------------------------

(e) the HippoRx Final Financing Amount shall have been obtained and shall have
been paid to Hippo whether in repayment of intercompany account balances
pursuant to Section 9.03 or as a dividend.

Section 13.03. Conditions to the Obligations of Rhino. The obligations of each
of Rhino, RhinoRx, Rhino Parent Sub and Rhino Merger Sub to consummate the
Transactions to which it is party are subject to the satisfaction of the
following further conditions:

(a) (i) Hippo shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the
Effective Time, (ii) subject to the standards set forth in Section 16.01(a), the
representations and warranties of Hippo contained in this Agreement shall be
true and correct at and as of the Effective Time, as if made at and as of such
time (other than representations and warranties that address matters only as of
a certain date, which shall be true and correct as of such date) and (iii) Rhino
shall have received a certificate signed by an executive officer of Hippo to the
foregoing effect;

(b) Rhino shall have received an opinion of Caplin & Drysdale reasonably
acceptable to Rhino dated the Closing Date, to the effect that (i) the RhinoRx
Distribution will qualify as a transaction described in Section 355(a) of the
Code, (ii) the RhinoRx Common Stock will be treated as “qualified property” for
purposes of Section 355(c)(2) or Section 361(c)(2) of the Code, and (iii) the
exchange of RhinoRx Common Stock for Newco Common Stock pursuant to the RhinoRx
Merger will be treated for federal income tax purposes as an exchange described
in Section 351 of the Code. In rendering such opinion, such counsel shall be
entitled to rely upon appropriate representations of officers of Rhino and
Newco, reasonably acceptable to such counsel, which representations shall be
substantially finalized by the parties hereto and such counsel by November 17,
2006;

(c) Rhino shall have received a private letter ruling from the Internal Revenue
Service, reasonably acceptable to Rhino, that contains, in all material
respects, the rulings included in Exhibit U hereto;

(d) the Rhino Lender Approval shall have been obtained and shall be in effect;
and

(e) the RhinoRx Final Financing Amount shall have been obtained and shall have
been paid to Rhino Parent Sub whether in repayment of intercompany account
balances pursuant to Section 10.03 or as a dividend.

 

115



--------------------------------------------------------------------------------

ARTICLE 14

TERMINATION

Section 14.01. Termination. This Agreement may be terminated and the
Transactions may be abandoned at any time prior to the Distribution Time:

(a) by mutual written agreement of Hippo and Rhino;

(b) by either Hippo or Rhino, if:

(i) the Transactions have not been consummated on or before June 30, 2007 (the
“End Date”); provided that the right to terminate this Agreement pursuant to
this Section 14.01(b)(i) shall not be available to any party whose breach of any
provision of this Agreement results in the failure of the Transactions to be
consummated by such time; provided, further, that if the Transactions have not
been consummated on or before June 30, 2007 solely by reason of the failure of
the condition set forth in Section 13.01(d) to be satisfied, the “End Date”
shall be extended to September 30, 2007 in the event either Hippo or Rhino
delivers a notice to the other indicating that it believes in good faith that
such condition would reasonably be expected to be satisfied by September 30,
2007;

(ii) there shall be any Applicable Law that (A) makes consummation of the
Transactions illegal or otherwise prohibited or (B) enjoins Hippo or Rhino from
consummating the Transactions and such enjoinment shall have become final and
nonappealable;

(iii) the HippoRx Audited EBITDA is less than 75% of the HippoRx Estimated
EBITDA; or

(iv) the RhinoRx Audited EBITDA is less than 75% of the RhinoRx Estimated
EBITDA;

(c) by Hippo, if any of the conditions set forth in Section 13.01 or 13.02 shall
have become incapable of being satisfied by the End Date; provided that the
right to terminate this Agreement pursuant to this Section 14.01(c) shall not be
available if Hippo’s breach of any provision of this Agreement has resulted in
such condition becoming incapable of being satisfied;

(d) by Hippo, if (i) the audited financial statements described in the second
sentence of Section 10.05 have not been delivered by Rhino to Hippo on or before
January 31, 2007 or (ii) the audited financial statements described in the first
sentence of Section 10.05 have not been delivered by Rhino to Hippo on or before
March 31, 2007;

 

116



--------------------------------------------------------------------------------

(e) by Rhino, if the audited financial statements described in the first
sentence of Section 9.05 have not been delivered by Hippo to Rhino on or before
January 31, 2007; or

(f) by Rhino, if any of the conditions set forth in Section 13.01 or 13.03 shall
have become incapable of being satisfied by the End Date; provided that the
right to terminate this Agreement pursuant to this Section 14.01(d) shall not be
available if Rhino’s breach of any provision of this Agreement has resulted in
such condition becoming incapable of being satisfied.

The party desiring to terminate this Agreement pursuant to this Section 14.01
(other than pursuant to Section 14.01(a)) shall give notice of such termination
to the other party.

Section 14.02. Effect of Termination. If this Agreement is terminated pursuant
to Section 14.01, this Agreement shall become void and of no effect without
liability of any party (or any stockholder, director, officer, employee, agent,
consultant or representative of such party) to the other party hereto; provided
that, if such termination shall result from the knowing and willful (i) failure
of either party to use reasonable best efforts to fulfill a condition to the
performance of the obligations of the other party or (ii) breach of any
representation or warranty herein or in the Tax Matters Agreement or the failure
of either party to perform a covenant herein or in the Tax Matters Agreement,
such party shall be fully liable for any and all liabilities and damages
incurred or suffered by the other party (but not to any third party not a party
to this Agreement including any stockholder, director, officer, employee, agent
consultant or representative of such party) as a result of such failure. The
provisions of this Section 14.02, Section 11.07(b) and Article 16 shall survive
any termination hereof pursuant to Section 14.01.

ARTICLE 15

SURVIVAL AND INDEMNIFICATION; RELEASES

Section 15.01. Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith (and covenants (the
“Excluded Covenants”) herein that have the effect of obligating a party to
maintain the accuracy of representations and warranties or to provide notice of
an inaccuracy in its representations or warranties) shall survive the Closing
Date until the 15-month anniversary of the Closing Date. The covenants and
agreements of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Effective Time indefinitely or for the shorter period
explicitly specified therein, except as specified in the preceding sentence and
except that for such covenants and agreements that survive for such shorter
period, breaches thereof shall survive indefinitely or until the latest date
permitted by law. Notwithstanding the

 

117



--------------------------------------------------------------------------------

preceding sentence, any breach of covenant, agreement, representation or
warranty in respect of which indemnity may be sought under this Agreement shall
survive the time at which it would otherwise terminate pursuant to the preceding
sentence, if written notice of the inaccuracy or breach thereof giving rise to
such right of indemnity, and referencing the right to indemnification hereunder,
shall have been given to the party against whom such indemnity may be sought
prior to such time.

Section 15.02. Indemnification.

(a) Subject to Section 15.02(c), effective at and after the Effective Time,
Hippo hereby indemnifies Newco and its Affiliates and their respective
successors and assigns (the “Newco Indemnified Parties”) against, and agrees to
hold each of them harmless from, any and all damage, loss, liability and expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding whether involving
a Third Party claim or a claim solely between the parties hereto) (“Damages”)
actually incurred or suffered by such Newco Indemnified Party arising out of,
relating to or resulting from (i) subject to the next sentence, any
misrepresentation or breach of warranty in this Agreement as of the date made or
at and as of the Effective Time, as if made at and as of such time (or, in the
case of representations and warranties that address matters only as of a certain
date, as of such date) (each such misrepresentation or breach of warranty, a
“Warranty Breach”) by Hippo; (ii) any breach of a covenant or agreement in this
Agreement (each such breach of covenant or agreement, a “Covenant Breach”) by
Hippo (it being understood that the breach of the Excluded Covenants shall be
considered Warranty Breaches rather than Covenants Breaches); or (iii) the
Non-HippoRx Group, the Non-HippoRx Assets or the Non-HippoRx Liabilities.
Section 15.02(a) shall not apply to any breach of the representation contained
in Section 7.08(b).

(b) Subject to Section 15.02(c), effective at and after the Effective Time,
Rhino hereby indemnifies the Newco Indemnified Parties against, and agrees to
hold each of them harmless from, any and all Damages actually incurred or
suffered by such Newco Indemnified Party arising out of, relating to or
resulting from (i) subject to the next sentence, any Warranty Breach by Rhino;
(ii) any Covenant Breach by Rhino; or (iii) the Non-RhinoRx Group, the
Non-RhinoRx Assets or the Non-RhinoRx Liabilities. Section 15.02(b) shall not
apply to any breach of the representation contained in Section 8.08(b).

(c) With respect to indemnification by Hippo or Rhino pursuant to
Section 15.02(a) or Section 15.02(b), the obligations of Hippo and Rhino, as the
case may be, to the Newco Indemnified Parties shall be limited as follows:

(i) (A) Hippo shall not be liable to any Newco Indemnified Party unless the
aggregate amount of Damages actually incurred or suffered by the Newco
Indemnified Parties with respect to Warranty

 

118



--------------------------------------------------------------------------------

Breaches (determined without regard to any materiality or Material Adverse
Effect qualification contained in any representation or warranty other than any
such qualifications that set disclosure thresholds) by Hippo exceeds $30,000,000
and then only to the extent of such excess and (B) Hippo’s maximum liability for
all such Warranty Breaches shall not exceed $155,000,000; provided that the
limitations set forth in this Section 15.02(c)(i) shall not apply to Warranty
Breaches of Section 7.02 or Section 7.14;

(ii) (A) Rhino shall not be liable to any Newco Indemnified Party unless the
aggregate amount of Damages actually incurred or suffered by the Newco
Indemnified Parties with respect to Warranty Breaches (determined without regard
to any materiality or Material Adverse Effect qualification contained in any
representation or warranty other than any such qualifications that set
disclosure thresholds) by Rhino exceeds $30,000,000 and then only to the extent
of such excess and (B) Rhino’s maximum liability for all such Warranty Breaches
shall not exceed $155,000,000; provided that the limitations set forth in this
Section 15.02(c)(ii) shall not apply to Warranty Breaches of Section 8.02 or
Section 8.14; and

(iii) For the avoidance of doubt, (A) Hippo shall not indemnify the Newco
Indemnified Parties for any Warranty Breaches or Covenant Breaches by Rhino and
(B) Rhino shall not indemnify the Newco Indemnified Parties for any Warranty
Breaches or Covenant Breaches by Hippo;

(d) Effective at and after the Effective Time, Hippo hereby indemnifies the
Newco Indemnified Parties against, and agrees to hold each of them harmless
from, any and all Damages actually incurred or suffered by such Newco
Indemnified Party arising out of, relating to or resulting from, any
misrepresentation or breach of warranty by Hippo of the representation in
Section 7.08(b). For the avoidance of doubt, to the extent Damages are
recoverable because of a breach of the representation in Section 7.08(b),
Damages shall not be recoverable pursuant to a claim of indemnification for a
breach of any other representation or warranty of Hippo in this Agreement. For
the avoidance of doubt, Damages recoverable for breach of the representation in
Section 7.08(b) include diminution in value, if any, of the Hippo Institutional
Pharmacy Business as a result of such breach.

(e) Effective at and after the Effective Time, Rhino hereby indemnifies the
Newco Indemnified Parties against, and agrees to hold each of them harmless
from, any and all Damages actually incurred or suffered by such Newco
Indemnified Party arising out of, relating to or resulting from, any
misrepresentation or breach of warranty by Rhino of the representation in
Section 8.08(b). For the avoidance of doubt, to the extent Damages are
recoverable because of a breach of the representation in Section 8.08(b),
Damages shall not be

 

119



--------------------------------------------------------------------------------

recoverable pursuant to a claim of indemnification for a breach of any other
representation or warranty of Rhino in this Agreement. For the avoidance of
doubt, Damages recoverable for breach of the representation in Section 8.08(b)
include diminution in value, if any, of the Rhino Institutional Pharmacy
Business as a result of such breach.

(f) Effective at and after the Effective Time, Newco hereby indemnifies Hippo,
its Subsidiaries and their respective Affiliates and successors and assigns (the
“Hippo Indemnified Parties”) against, and agrees to hold each of them harmless
from, any and all Damages incurred or suffered by such Hippo Indemnified Parties
arising out of, relating to or resulting from (i) any Covenant Breach by Newco
or (ii) the HippoRx Group, the HippoRx Assets, the HippoRx Liabilities, the
RhinoRx Group, the RhinoRx Assets or the RhinoRx Liabilities.

(g) Effective at and after the Effective Time, Newco hereby indemnifies Rhino,
its Subsidiaries and their respective Affiliates and successors and assigns (the
“Rhino Indemnified Parties”) against, and agrees to hold each of them harmless
from, any and all Damages incurred or suffered by such Rhino Indemnified Parties
arising out, relating to or resulting from (i) any Covenant Breach by Newco or
(ii) the RhinoRx Group, the RhinoRx Assets, the RhinoRx Liabilities, the HippoRx
Group, the HippoRx Assets or the HippoRx Liabilities.

(h) From and after the Effective Time Hippo shall not be liable to the Rhino
Indemnified Parties for any Warranty Breaches or Covenant Breaches by Hippo.
From and after the Effective Time Rhino shall not be liable to the Hippo
Indemnified Parties for any Warranty Breaches or Covenant Breaches by Rhino.

(i) None of Hippo, Rhino or Newco shall be liable to any Newco Indemnified
Party, Hippo Indemnified Party or Rhino Indemnified Party, as the case may be,
for any punitive, incidental, consequential, special or indirect damages,
including business interruption or loss of future revenue, relating to the
breach or alleged breach of this Agreement, except if such damages were paid by
the applicable Indemnified Party to a Third Party and arose from circumstances
that constituted a breach of a representation or warranty contained herein.

(j) The indemnification provisions contained in this Section 15.02 shall not
apply to any misrepresentation or breach of warranty contained in
Section 7.10(a)(xv), 7.15, 7.24, 8.10(a)(xv), 8.15 or 8.24, to any breach of the
covenants contained in Section 9.01(n), 10.01(n), or 11.11, or to any Damages
with respect to any Tax liability or Tax asset allocated to any Person pursuant
to the Tax Matters Agreement.

Section 15.03. Indemnification Procedures.

(a) The party seeking indemnification under Section 15.02 (the “Indemnified
Party”) agrees to give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim, or

 

120



--------------------------------------------------------------------------------

the commencement of any suit, Action or proceeding (each, a “Claim”) in respect
of which indemnity may be sought under such Section and will provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request. The failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder, except to
the extent such failure shall have actually materially prejudiced the
Indemnifying Party.

(b) The Indemnifying Party shall have the right, at its option, exercisable
within 30 days after receipt of such notice to assume the defense of, at its own
expense and by its own counsel (which counsel shall be reasonably satisfactory
to the Indemnified Party), any matter involving the asserted liability of the
Indemnified Party (“Asserted Liabilities”), subject to the limitations set forth
herein. If the Indemnifying Party shall undertake to compromise, settle or
defend any such Asserted Liability, it shall promptly notify the Indemnified
Party of its intention to do so, and the Indemnified Party agrees to cooperate
fully with the Indemnifying Party and its counsel in the compromise or
settlement of, or defense against, any such Asserted Liability; provided,
however, that the Indemnifying Party shall not settle any such Asserted
Liability without the written consent of the Indemnified Party unless such
settlement releases the Indemnified Party from all liabilities and obligations
with respect to the Asserted Liability and the settlement does not impose
injunctive or other equitable relief against the Indemnified Party.
Notwithstanding an election by the Indemnifying Party to assume the defense of
such action or proceeding, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense of such action or proceeding
at its own expense. Notwithstanding anything herein to the contrary, the
Indemnifying Party shall not be entitled to assume control of such defense but
shall pay for the reasonable fees, costs and expenses of the Indemnified Party’s
legal counsel, which counsel shall be reasonably satisfactory to the
Indemnifying Party, if (i) the claim for indemnification relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (ii) the Indemnified Party has been advised by counsel that a
reasonable likelihood exists of a conflict of interest between the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, or
(iii) the Indemnifying Party failed or is failing to prosecute or defend such
claim. If the Indemnified Party shall undertake to compromise, settle or defend
any Asserted Liability in accordance with the immediately preceding sentence or
after the Indemnifying Party has declined to exercise its option to assume the
defense of an Asserted Liability, the Indemnified Party shall promptly notify
the Indemnifying Party of its intention to do so, and the Indemnifying Party
agrees to cooperate fully with the Indemnified Party and its counsel in the
compromise or settlement of, or defense against, any such Asserted Liability;
provided, however, that the Indemnified Party shall not settle any such Asserted
Liability without the written consent of the Indemnifying Party, which such
consent shall not be unreasonably withheld.

 

121



--------------------------------------------------------------------------------

(c) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Claim by a Third Party and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.

Section 15.04. Calculation of Damages. Any Damages payable by an Indemnifying
Party pursuant to Section 15.02 shall be (i) reduced by any proceeds recovered
under applicable insurance policies, net of any costs incurred by the
Indemnified Party in obtaining such proceeds, (ii) reduced by any indemnity,
contribution or other similar payment paid to the Indemnified Party by any Third
Party with respect to such Damages, net of any costs incurred by the Indemnified
Party in obtaining such payment and (iii) reduced by an amount equal to any net
tax benefit actually realized as a consequence of such Damages. If an
Indemnified Party receives a payment required by this Agreement from an
Indemnifying Party in respect of any Liability and subsequently receives
insurance proceeds, then the Indemnified Party will pay to the Indemnifying
Party an amount equal to the excess of the payment received over the amount of
the payment that would have been due if the insurance proceeds had been
received, realized or recovered before the payment was made by the Indemnifying
Party.

Section 15.05. Release of Pre-Closing Claims.

(a) Except as provided in Section 15.05(c), effective as of the Effective Time,
Newco, for itself, its Subsidiaries and each HippoRx Entity and RhinoRx Entity
and their respective successors and assigns, and all shareholders, directors,
officers, members, agents or employees of a HippoRx Entity or RhinoRx Entity (in
each case, in their respective capacities as such), hereby remises, releases and
forever discharges each of Hippo and Rhino and their respective Subsidiaries
(other than the HippoRx Entities and the RhinoRx Entities, respectively), their
respective successors and assigns, and all shareholders, directors, officers,
members, agents or employees of any wholly owned member of Hippo or Rhino (in
each case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at law or in equity (including any right of contribution),
whether arising under any contract or agreement, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed at or before the Effective Time, whether or
not known as of the Effective Time, including in connection with the
Transactions.

(b) Except as provided in Section 15.05(c), effective as of the Effective Time,
each of Hippo and Rhino, for itself and each of its Subsidiaries (other than any
HippoRx Entity or RhinoRx Entity) and their respective successors and assigns,
and all shareholders, directors, officers, members, agents or employees of Hippo
or Rhino or such Subsidiaries (in each case, in their respective capacities as
such), hereby remises, releases and forever discharges each of Newco and its

 

122



--------------------------------------------------------------------------------

Subsidiaries (including the HippoRx Entities and RhinoRx Entities), their
respective successors and assigns, and all shareholders, directors, officers,
members, agents or employees of Newco and such Subsidiaries (in each case, in
their respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed at or before the Effective Time, whether or not known
as of the Effective Time, including in connection with the Transactions.

(c) Nothing contained in Section 15.05(a) or Section 15.05(b) shall impair any
right of any Person to enforce the Transaction Agreements or any agreements,
arrangements, commitments or understandings that are specified in
Section 2.04(b) or Section 3.04(b) as surviving the Closing Date, in each case
in accordance with its terms. Nothing contained in Section 15.05(a) or
Section 15.05(b) shall release any Person from:

(i) any Liability provided in or resulting from any agreement among Hippo or its
Subsidiaries or Rhino or its Subsidiaries, on the one hand, and Newco, any
HippoRx Entity or any RhinoRx Entity, on the other hand, that is specified in
Section 2.04(b) or Section 3.04(b) as surviving the Closing Date, or any other
Liability specified in such Sections as surviving the Closing Date; or

(ii) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to Hippo, Rhino, Newco, the HippoRx Entities, the RhinoRx Entities or
any of their respective Subsidiaries in accordance with, or any other Liability
of any such Person under, the Transaction Agreements.

(d) If an Indemnified Party receives any payment from an Indemnifying Party in
respect of Damages and the Indemnified Party could have recovered all or a part
of such Damages from a Third Party based on the underlying claim or demand
asserted against such Indemnifying Party, then such Indemnified Party shall
transfer such of its rights to proceed against such Third Party as are necessary
to permit such Indemnifying Party to recover from such Third Party the amount of
such payment.

Section 15.06. Exclusivity. After the Effective Time, Article 15 will provide
the exclusive remedy for any claims by or against Newco or its Subsidiaries, on
the one hand, or by or against Hippo, Rhino or any of their respective
Subsidiaries or Affiliates, on the other hand, arising as a result of or in
connection with this Agreement and the transactions contemplated hereby (other
than any remedy provided in any of the other Transaction Agreements) except that
the indemnity provisions contained herein shall not limit any party’s liability
for fraud or intentional misrepresentation.

 

123



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS

Section 16.01. Representations and Warranties. (a) For purposes of determining
whether any representation or warranty of Hippo contained in Article 7 is untrue
or incorrect for any purpose under this Agreement other than Article 15, or
whether Hippo shall have breached any such representation or warranty as a
result of any such untruth or incorrectness for any purpose under this Agreement
(for the avoidance of doubt, in each case, including for the purpose of
determining whether such representation or warranty is true and correct when
made and for purposes of determining whether such representation or warranty can
be made on and as of the Effective Time or as of the date specified therein)
other than Article 15, the following standards shall apply:

(i) the representation and warranty contained in Section 7.10(b) shall be deemed
to be untrue and incorrect if such representation and warranty is untrue or
incorrect in any respect;

(ii) any representation and warranty contained in Sections 7.01, 7.02, 7.03,
7.04 (other than clauses (iii) and (iv) thereof), 7.05, 7.06, 7.14, 7.24 or 7.25
shall be deemed to be untrue and incorrect only if such representation and
warranty is untrue or incorrect in any material respect (disregarding for this
purpose any reference to materiality or Material Adverse Effect contained in any
such representation or warranty); and

(iii) any such representation and warranty (other than those referred to in
clause (i) or (ii) above) shall be deemed to be untrue or incorrect only if the
fact, circumstance, change or event that resulted in such untruth or
incorrectness, individually or when taken together with all other facts,
circumstances, changes or events that result in any and all other untruth or
incorrectness in the representations and warranties contained in Article 7
(other than those referred to in clause (i) or (ii) above), either (x) has had
or would reasonably be expected to have, a Material Adverse Effect on HippoRx
(disregarding for this purpose any reference to materiality or Material Adverse
Effect contained in any such representation or warranty) or (y) would materially
delay or materially impede or preclude the ability of Hippo or HippoRx to
perform its obligations hereunder or their ability to consummate the Closing.

(b) For purposes of determining whether any representation or warranty of Rhino
contained in Article 8 is untrue or incorrect for any purpose under this
Agreement other than Article 15, or whether Rhino shall have breached any such
representation or warranty as a result of any such untruth or incorrectness for
any

 

124



--------------------------------------------------------------------------------

purpose under this Agreement (for the avoidance of doubt, in each case,
including for the purpose of determining whether such representation or warranty
is true and correct when made and for purposes of determining whether such
representation or warranty can be made on and as of the Effective Time or as of
the date specified therein) other than Article 15, the following standards shall
apply:

(i) the representation and warranty contained in Section 8.10(b) shall be deemed
to be untrue and incorrect if such representation and warranty is untrue or
incorrect in any respect;

(ii) any representation and warranty contained in Sections 8.01, 8.02, 8.03,
8.04 (other than clauses (iii) and (iv) thereof), 8.05, 8.06, 8.14, 8.24 or 8.25
shall be deemed to be untrue and incorrect only if such representation and
warranty is untrue or incorrect in any material respect (disregarding for this
purpose any reference to materiality or Material Adverse Effect contained in any
such representation or warranty); and

(iii) any such representation and warranty (other than those referred to in
clause (i) or (ii) above) shall be deemed to be untrue or incorrect only if the
fact, circumstance, change or event that resulted in such untruth or
incorrectness, individually or when taken together with all other facts,
circumstances, changes or events that result in any and all other untruth or
incorrectness in the representations and warranties contained in Article 8
(other than those referred to in clause (i) or (ii) above), either (x) has had
or would reasonably be expected to have, a Material Adverse Effect on RhinoRx
(disregarding for this purpose any reference to materiality or Material Adverse
Effect contained in any such representation or warranty) or (y) would materially
delay or materially impede or preclude the ability of Rhino or RhinoRx to
perform its obligations hereunder or their ability to consummate the Closing.

Section 16.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Hippo, to:

AmerisourceBergen Corporation

1300 Morris Drive

Chesterbrook, PA 19087

Attention: General Counsel

Facsimile No.: (610) 727-3612

 

125



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: William H. Aaronson

Facsimile No.: (212) 450-3800

if to Rhino, to:

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, Kentucky 40202-2412

Attention: Joseph L. Landenwich, Senior Vice President of

   Corporate Legal Affairs and Corporate Secretary

Facsimile No.: (502) 596-4075

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Ethan A. Klingsberg

Facsimile No.: (212) 225-3999

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

Section 16.03. Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived prior to the Effective Time if, but only if, such amendment
or waiver is in writing and is signed, in the case of an amendment, by each
party to this Agreement or, in the case of a waiver, by each party against whom
the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 16.04. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the party incurring such fee or

 

126



--------------------------------------------------------------------------------

expense; provided that, notwithstanding the foregoing, Newco shall be
responsible for the fees and expenses set forth in Section 16.04 of the Hippo
Disclosure Schedule regardless of which party incurs such fees and expenses. Any
fees and expenses for which Newco is responsible but that are incurred and must
be paid prior to the Effective Time shall be paid by Hippo and Rhino, with each
of Hippo and Rhino paying one-half of such fees and expenses, and Newco shall
reimburse Hippo and Rhino for their payment of such fees and expenses at or
promptly after the Effective Time.

Section 16.05. Disclosure Schedule References. Any information disclosed in any
Section of the Hippo Disclosure Schedule or the Rhino Disclosure Schedule shall
be deemed to be disclosed in any other Section(s) of such Disclosure Schedule
where it is reasonably apparent that the disclosure contained in such Section of
such Disclosure Schedule is relevant to such other Section(s). The fact that any
item of information is disclosed in a Disclosure Schedule shall not be construed
to mean that such information is required to be disclosed by this Agreement.
Such information and the dollar thresholds set forth herein shall not be used as
a basis for interpreting the terms “material” or “Material Adverse Effect” or
other similar terms in this Agreement, except as otherwise expressly set forth
in the applicable Disclosure Schedules. Matters set forth in the Disclosure
Schedules are not necessarily limited to matters required by this Agreement to
be reflected therein. Such additional matters are set forth for informational
purposes and do not necessarily include other matters of a similar nature.

Section 16.06. Binding Effect; Benefit; Assignment. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns except that (i) each D&O Indemnified Person is a third
party beneficiary of the provisions set forth in Section 11.12 and (ii) each
Newco Indemnified Party, Hippo Indemnified Party and Rhino Indemnified Party is
a third party beneficiary of the provisions set forth in Article 15.

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto.

Section 16.07. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

Section 16.08. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, the Transaction Agreements or the transactions
contemplated thereby shall be brought in any federal or state court located in
the

 

127



--------------------------------------------------------------------------------

Borough of Manhattan in the State of New York, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 16.02 shall be deemed effective service of process on
such party.

Section 16.09. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 16.10. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 16.11. Entire Agreement. This Agreement, the other Transaction
Agreements and the Clean Team Confidentiality Agreement constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

Section 16.12. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

128



--------------------------------------------------------------------------------

Section 16.13. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the Borough of Manhattan in the State of New York, in
addition to any other remedy to which they are entitled at law or in equity.

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERISOURCEBERGEN CORPORATION By:  

/s/ R. David Yost

Name:   R. David Yost Title:   CEO PHARMERICA, INC. By:  

/s/ John G. Chou

Name:   John G. Chou Title:   Vice President & Secretary KINDRED HEALTHCARE,
INC. By:  

/s/ Paul J. Diaz

Name:   Paul J. Diaz Title:   President and Chief Executive Officer KINDRED
PHARMACY SERVICES, INC. By:  

/s/ Gregory C. Miller

Name:   Gregory C. Miller Title:  

Senior Vice President, Corporate

Development and Financial Planning



--------------------------------------------------------------------------------

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Gregory C. Miller

Name:   Gregory C. Miller Title:   Senior Vice President, Corporate Development
and Financial Planning SAFARI HOLDING CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co- President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary HIPPO MERGER
CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co- President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary RHINO MERGER
CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co- President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary



--------------------------------------------------------------------------------

Annex A – Adjustments

Section 1. Adjustment Procedures.

(a) Not later than 10 Business Days prior to the Closing Date, (i) Hippo shall
submit to Rhino a certificate (the “HippoRx Estimate Certificate”) of an
authorized officer of Hippo setting forth its good faith estimate of the HippoRx
Working Capital (the “Estimated HippoRx Working Capital”) and (ii) Rhino shall
submit to Hippo a certificate (the “RhinoRx Estimate Certificate”) of an
authorized officer of Rhino setting forth its good faith estimate of the RhinoRx
Working Capital (the “Estimated RhinoRx Working Capital”). The amounts set forth
on the HippoRx Estimate Certificate and the RhinoRx Estimate Certificate, as the
case may be, shall be calculated in accordance with GAAP on a basis consistent
with the applicable audited financial statements in the Registration Statement
and shall be accompanied by appropriate information and documentation in
reasonable detail supporting the calculations of the Estimated HippoRx Working
Capital and the Estimated RhinoRx Working Capital, as the case may be.

(b) Following receipt of the HippoRx Estimate Certificate by Rhino and the
RhinoRx Estimate Certificate by Hippo, Hippo and Rhino shall work in good faith
to mutually agree on the amounts of the HippoRx Working Capital and the RhinoRx
Working Capital. If Hippo and Rhino are unable to agree on the amounts of the
HippoRx Working Capital or the RhinoRx Working Capital, as the case may be,
within 3 Business Days following delivery of both certificates, each of Hippo
and Rhino shall submit a notice (each such notice, a “Disagreement Notice”) to a
mutually satisfactory nationally recognized accounting firm (the “Accounting
Referee”) specifying those items or amounts as to which they each disagree. The
Disagreement Notices shall set forth the nature and basis for each disagreement
with respect to the HippoRx Working Capital or the RhinoRx Working Capital, as
the case may be. Rhino shall be deemed to have agreed with all items and amounts
on the HippoRx Estimate Certificate (as such items and amounts may have been
modified by mutual agreement of Hippo and Rhino) that Rhino does not contest in
its Disagreement Notice. Hippo shall be deemed to have agreed with all items and
amounts on the RhinoRx Estimate Certificate (as such items and amounts may have
been modified by mutual agreement of Hippo and Rhino) that Hippo does not
contest in its Disagreement Notice.

(c) Hippo and Rhino shall use their reasonable best efforts to cause the
Accounting Referee to promptly review this Agreement and the disputed items or
amounts for the purpose of determining the HippoRx Working Capital and the
RhinoRx Working Capital. The Accounting Referee shall deliver to Hippo and
Rhino, as promptly as practicable (but in no event more than 5 Business Days
after its receipt of the Disagreement Notices), a report setting forth its
determination of the HippoRx Working Capital and the RhinoRx Working

 

A-1



--------------------------------------------------------------------------------

Capital. In making such determination, the Accounting Referee shall consider
only those items or amounts as to which Hippo and Rhino disagree, as set forth
on their respective Disagreement Notices, and the Accounting Referee’s
determination as to each disputed item or amount shall be neither more nor less
than the amounts set forth by Hippo and Rhino on their respective Disagreement
Notices. The report of the Accounting Referee and the determinations of the
Accounting Referee as to the HippoRx Working Capital and the RhinoRx Working
Capital shall be final and binding upon Hippo and Rhino. All fees and expenses
of the Accounting Referee shall be borne equally by Hippo and Rhino.

(d) Hippo and Rhino shall, and shall cause their respective independent
accountants to, cooperate and assist in the Accounting Referee’s calculation of
the HippoRx Working Capital and the RhinoRx Working Capital, including the
making available during normal business hours to the extent necessary of books,
records, work papers and personnel.

Section 2. Certain Definitions. As used in this Annex A, the following terms
have the following meanings:

“Current Assets” means current assets of the Hippo Institutional Pharmacy
Business or the Rhino Institutional Pharmacy Business, as applicable, as
determined in accordance with GAAP on a basis consistent with the applicable
financial statements included in the Registration Statement, but excluding
(i) cash and cash equivalents and (ii) Tax Assets (as defined in the Tax Matters
Agreement).

“Current Liabilities” means current liabilities of the Hippo Institutional
Pharmacy Business or the Rhino Institutional Pharmacy Business, as applicable,
as determined in accordance with GAAP on a basis consistent with the applicable
financial statements included in the Registration Statement, but excluding
Liabilities relating to Taxes.

“Excess HippoRx Working Capital” means the amount of the excess, if any, of the
HippoRx Working Capital over the HippoRx Maximum Working Capital.

“Excess RhinoRx Working Capital” means the amount of the excess, if any, of the
RhinoRx Working Capital over the RhinoRx Maximum Working Capital.

“HippoRx Final Financing Amount” means the HippoRx Initial Financing Amount,
plus the Excess HippoRx Working Capital, if any, less the HippoRx Working
Capital Shortfall, if any.

 

A-2



--------------------------------------------------------------------------------

“HippoRx Initial Financing Amount” means (a) an amount equal to 50% of the
lesser of (i) $300 million and (ii) 3 times LTM EBITDA of Newco (giving effect
to the consummation of the Transactions) or (b) an amount equal to 50% of such
other amount as is mutually agreed by Hippo and Rhino prior to Closing.

“HippoRx Maximum Working Capital” means 1.25 multiplied by the HippoRx Target
Working Capital.

“HippoRx Minimum Working Capital” means 0.75 multiplied by HippoRx Target
Working Capital.

“HippoRx Target Working Capital” means the excess of (i) Current Assets of the
Hippo Institutional Pharmacy Business as of June 30, 2006, as adjusted to
reflect audit adjustments arising from the audit of the financial statements of
the Hippo Institutional Pharmacy Business included in the Registration Statement
as of and for the fiscal year ended September 30, 2006, over (ii) Current
Liabilities of the Hippo Institutional Pharmacy Business as of June 30, 2006, as
adjusted to reflect audit adjustments arising from the audit of the financial
statements of the Hippo Institutional Pharmacy Business included in the
Registration Statement as of and for the fiscal year ended September 30, 2006.

“HippoRx Working Capital” means the excess of the Current Assets of the Hippo
Institutional Pharmacy Business over the Current Liabilities of the Hippo
Institutional Pharmacy Business, determined as of the last day of the calendar
month preceding the month in which the Closing Date occurs.

“HippoRx Working Capital Shortfall” means the amount of the excess, if any, of
the HippoRx Minimum Working Capital over the HippoRx Working Capital.

“RhinoRx Final Financing Amount” means the RhinoRx Initial Financing Amount,
plus the Excess RhinoRx Working Capital, if any, less the RhinoRx Working
Capital Shortfall, if any.

“RhinoRx Initial Financing Amount” means (a) an amount equal to 50% of the
lesser of (i) $300 million and (ii) 3 times LTM EBITDA of Newco (giving effect
to the consummation of the Transactions) or (b) an amount equal to 50% of such
other amount as is mutually agreed by Hippo and Rhino prior to Closing.

“RhinoRx Maximum Working Capital” means 1.25 multiplied by the RhinoRx Target
Working Capital.

“RhinoRx Minimum Working Capital” means 0.75 multiplied by the RhinoRx Target
Working Capital.

 

A-3



--------------------------------------------------------------------------------

“RhinoRx Target Working Capital” means the excess of (i) Current Assets of the
Rhino Institutional Pharmacy Business as of September 30, 2006, as adjusted to
reflect audit adjustments arising from the audit of the financial statements of
the Rhino Institutional Pharmacy Business included in the Registration Statement
as of and for the fiscal year ended December 31, 2006, over (ii) Current
Liabilities of the Rhino Institutional Pharmacy Business as of September 30,
2006, as adjusted to reflect audit adjustments arising from the audit of the
financial statements of the Rhino Institutional Pharmacy Business included in
the Registration Statement as of and for the fiscal year ended December 31,
2006.

“RhinoRx Working Capital” means the excess of the Current Assets of the Rhino
Institutional Pharmacy Business over the Current Liabilities of the Rhino
Institutional Pharmacy Business, determined as of the last day of the calendar
month preceding the month in which the Closing Date occurs.

“RhinoRx Working Capital Shortfall” means the amount of the excess, if any, of
the RhinoRx Minimum Working Capital over the RhinoRx Working Capital.

 

A-4